--------------------------------------------------------------------------------

Back to Form 8-K [form_8-k.htm]
Exhibit 10.3
 


OHIO DEPARTMENT OF JOB AND FAMILY SERVICES
 
OHIO MEDICAL ASSISTANCE PROVIDER AGREEMENT FOR MANAGED CARE PLAN ABD ELIGIBLE
POPULATION
 
This provider agreement is entered into this first day of December, 2006, at
Columbus, Franklin County, Ohio, between the State of Ohio, Department of Job
and Family Services, (hereinafter referred to as ODJFS) whose principal offices
are located in the City of Columbus, County of Franklin, State of Ohio, and
WellCare of Ohio, Inc, Managed Care Plan (hereinafter referred to as MCP), an
Ohio for-profit corporation, whose principal office is located in the city of
Beechwood, County of Cuyahoga, State of Ohio.
 
MCP is licensed as a Health Insuring Corporation by the State of Ohio,
Department of Insurance (hereinafter referred to as ODI), pursuant to Chapter
1751. of the Ohio Revised Code and is organized and agrees to operate as
prescribed by Chapter 5101:3-26 of the Ohio Administrative Code (hereinafter
referred to as OAC), and other applicable portions of the OAC as amended from
time to time.
 
MCP is an entity eligible to enter into a provider agreement in accordance with
42 CFR 438.6 and is engaged in the business of providing prepaid comprehensive
health care services as defined in 42 CFR 438.2 through the managed care program
for the Aged, Blind or Disabled (ABD) eligible population described in OAC rule
5101:3-26-02 (B).
 
ODJFS, as the single state agency designated to administer the Medicaid program
under Section 5111.02 of the Ohio Revised Code and Title XIX of the Social
Security Act, desires to obtain MCP services for the benefit of certain Medicaid
recipients. In so doing, MCP has provided and will continue to provide proof of
MCP's capability to provide quality services, efficiently, effectively and
economically during the term of this agreement.
 
 
Page 2 of 10
 
This provider agreement is a contract between the ODJFS and the undersigned
Managed Care Plan (MCP), provider of medical assistance, pursuant to the federal
contracting provisions of 42 CFR 434.6 and 438.6 in which the MCP agrees to
provide comprehensive medical services through the managed care program as
provided in Chapter 5101:3-26 of the Ohio Administrative Code, assuming the risk
of loss, and complying with applicable state statutes, Ohio Administrative Code,
and Federal statutes, rules, regulations and other requirements, including but
not limited to title VI of the Civil Rights Act of 1964; title IX of the
Education Amendments of 1972 (regarding education programs and activities); the
Age Discrimination Act of 1975; the Rehabilitation Act of 1973; and the
Americans with Disabilities Act.
 
ARTICLE I - GENERAL
 
A. MCP agrees to report to the Chief of Bureau of Managed Health Care
(hereinafter referred to as BMHC) or their designee as necessary to assure
understanding of the responsibilities and satisfactory compliance with this
provider agreement.
 
B. MCP agrees to furnish its support staff and services as necessary for the
satisfactory performance of the services as enumerated in this provider
agreement.
 
C. ODJFS may, from time to time as it deems appropriate, communicate specific
instructions and requests to MCP concerning the performance of the services
described in this provider agreement. Upon such notice and within the designated
time frame after receipt of instructions, MCP shall comply with such
instructions and fulfill such requests to the satisfaction of the department. It
is expressly understood by the parties that these instructions and requests are
for the sole purpose of performing the specific tasks requested to ensure
satisfactory completion of the services described in this provider agreement,
and are not intended to amend or alter this provider agreement or any part
thereof.
 
If the MCP previously had a provider agreement with the ODJFS and the provider
agreement terminated more than two years prior to the effective date of any new
provider agreement, such MCP will be considered a new plan in its first year of
operation with the Ohio Medicaid managed care program.
 
ARTICLE II - TIME OF PERFORMANCE
 
A. Upon approval by the Director of ODJFS this provider agreement shall be in
effect from the date entered through June 30, 2007, unless this provider
agreement is suspended or terminated pursuant to Article VIII prior to the
termination date, or otherwise amended pursuant to Article IX.
 
ARTICLE III - REIMBURSEMENT
 
A. ODJFS will reimburse MCP in accordance with rule 5101:3-26-09 of the Ohio
Administrative Code and the appropriate appendices of this provider agreement.
 




Page 3 of 10
 
ARTICLE IV - MCP INDEPENDENCE
 
A. MCP agrees that no agency, employment, joint venture or partnership has been
or will be created between the parties hereto pursuant to the terms and
conditions of this agreement. MCP also agrees that, as an independent
contractor, MCP assumes all responsibility for any federal, state, municipal or
other tax liabilities, along with workers compensation and unemployment
compensation, and insurance premiums which may accrue as a result of
compensation received for services or deliverables rendered hereunder. MCP
certifies that all approvals, licenses or other qualifications necessary to
conduct business in Ohio have been obtained and are operative. If at any time
during the period of this provider agreement MCP becomes disqualified from
conducting business in Ohio, for whatever reason, MCP shall immediately notify
ODJFS of the disqualification and MCP shall immediately cease performance of its
obligation hereunder in accordance with OAC Chapter 5101:3-26.
 
ARTICLE V - CONFLICT OF INTEREST; ETHICS LAWS
 
A. In accordance with the safeguards specified in section 27 of the Office of
Federal Procurement Policy Act (41 LJ.S.C. 423) and other applicable federal
requirements, no officer, member or employee of MCP, the Chief of BMHC, or other
ODJFS employee who exercises any functions or responsibilities in connection
with the review or approval of this provider agreement or provision of services
under this provider agreement shall, prior to the completion of such services or
reimbursement, acquire any interest, personal or otherwise, direct or indirect,
which is incompatible or in conflict with, or would compromise in any manner or
degree the discharge and fulfillment of his or her functions and
responsibilities with respect to the carrying out of such services. For purposes
of this article, "members" does not include individuals whose sole connection
with MCP is the receipt of services through a health care program offered by
MCP.
 
B. MCP hereby covenants that MCP, its officers, members and employees of the MCP
have no interest, personal or otherwise, direct or indirect, which is
incompatible or in conflict with or would compromise in any manner of degree the
discharge and fulfillment of his or her functions and responsibilities under
this provider agreement. MCP shall periodically inquire of its officers, members
and employees concerning such interests.
 
C. Any person who acquires an incompatible, compromising or conflicting personal
or business interest shall immediately disclose his or her interest to ODJFS in
writing. Thereafter, he or she shall not participate in any action affecting the
services under this provider agreement, unless ODJFS shall determine that, in
the light of the personal interest disclosed, his or her participation in any
such action would not be contrary to the public interest. The written disclosure
of such interest shall be made to: Chief, Bureau of Managed Health Care, ODJFS.
 




Page 4 of 10
 
D. No officer, member or employee of MCP shall promise or give to any ODJFS
employee anything of value that is of such a character as to manifest a
substantial and improper influence upon the employee with respect to his or her
duties. No officer, member or employee of MCP shall solicit an ODJFS employee to
violate any ODJFS rule or policy relating to the conduct of the parties to this
agreement or to violate sections 102.03, 102.04, 2921.42 or 2921.43 of the Ohio
Revised Code.
 
E. MCP hereby covenants that MCP, its officers, members and employees are in
compliance with section 102.04 of the Revised Code and that if MCP is required
to file a statement pursuant to 102.04(D)(2) of the Revised Code, such statement
has been filed with the ODJFS in addition to any other required filings.
 
ARTICLE VI - EQUAL EMPLOYMENT OPPORTUNITY
 
A. MCP agrees that in the performance of this provider agreement or in the
hiring of any employees for the performance of services under this provider
agreement, MCP shall not by reason of race, color, religion, sex, sexual
orientation, age, disability, national origin, veteran's status, health status,
or ancestry, discriminate against any citizen of this state in the employment of
a person qualified and available to perform the services to which the provider
agreement relates.
 
B. MCP agrees that it shall not, in any manner, discriminate against,
intimidate, or retaliate against any employee hired for the performance or
services under the provider agreement on account of race, color, religion, sex,
sexual orientation, age, disability, national origin, veteran's status, health
status, or ancestry.
 
C. In addition to requirements imposed upon subcontractors in accordance with
OAC Chapter 5101:3-26, MCP agrees to hold all subcontractors and persons acting
on behalf of MCP in the performance of services under this provider agreement
responsible for adhering to the requirements of paragraphs (A) and (B) above and
shall include the requirements of paragraphs (A) and (B) above in all
subcontracts for services performed under this provider agreement, in accordance
with rule 5101:3-26-05 of the Ohio Administrative Code.
 
ARTICLE VII - RECORDS, DOCUMENTS AND INFORMATION
 
A. MCP agrees that all records, documents, writings or other information
produced by MCP under this provider agreement and all records, documents,
writings or other information used by MCP in the performance of this provider
agreement shall be treated in accordance with rule 5101:3-26-06 of the Ohio
Administrative Code. MCP must maintain an appropriate record system for services
provided to members. MCP must retain all records in accordance with 45 CFR 74.
 
B. All information provided by MCP to ODJFS that is proprietary shall be held to
be strictly confidential by ODJFS. Proprietary information is information which,
if made public, would put MCP at a disadvantage in the market place and trade of
which MCP is a part
 




Page 5 of 10
 
[see Ohio Revised Code Section 1333.61(D)]. MCP is responsible for notifying
ODJFS of the nature of the information prior to its release to ODJFS. ODJFS
reserves the right to require reasonable evidence of MCP's assertion of the
proprietary nature of any information to be provided and ODJFS will make the
final determination of whether this assertion is supported. The provisions of
this Article are not self-executing.
 
C. MCP shall not use any information, systems, or records made available to it
for any purpose other than to fulfill the duties specified in this provider
agreement. MCP agrees to be bound by the same standards of confidentiality that
apply to the employees of the ODJFS and the State of Ohio. The terms of this
section shall be included in any subcontracts executed by MCP for services under
this provider agreement. MCP must implement procedures to ensure that in the
process of coordinating care, each enrollee's privacy is protected consistent
with the confidentiality requirements in 45 CFR parts 160 and 164.
 
ARTICLE VIII - SUSPENSION AND TERMINATION
 
A. This provider agreement may be canceled by the department or MCP upon written
notice in accordance with the applicable rule(s) of the Ohio Administrative
Code, with termination to occur at the end of the last day of a month.
 
B. MCP, upon receipt of notice of suspension or termination, shall cease
provision of services on the suspended or terminated activities under this
provider agreement;
suspend, or terminate all subcontracts relating to such suspended or terminated
activities, take all necessary or appropriate steps to limit disbursements and
minimize costs, and furnish a report, as of the date of receipt of notice of
suspension or termination describing the status of all services under this
provider agreement.
 
C. In the event of suspension or termination under this Article, MCP shall be
entitled to reconciliation of reimbursements through the end of the month for
which services were provided under this provider agreement, in accordance with
the reimbursement provisions of this provider agreement.
 
D. ODJFS may, in its judgment, suspend, terminate or fail to renew this provider
agreement if the MCP or MCP's subcontractors violate or fail to comply with the
provisions of this agreement or other provisions of law or regulation governing
the Medicaid program. Where ODJFS proposes to suspend, terminate or refuse to
enter into a provider agreement, the provisions of applicable sections of the
Ohio Administrative Code with respect to ODJFS' suspension, termination or
refusal to enter into a provider agreement shall apply, including the MCP's
right to request a public hearing under Chapter 119. of the Revised Code.
 




Page 6 of 10
 
E. When initiated by MCP, termination of or failure to renew the provider
agreement requires written notice to be received by ODJFS at least 75 days in
advance of the termination or renewal date, provided, however, that termination
or non-renewal must be effective at the end of the last day of a calendar month.
In the event of non-renewal of the provider agreement with ODJFS, if MCP is
unable to provide notice to ODJFS 75 days prior to the date when the provider
agreement expires, and if, as a result of said lack of notice, ODJFS is unable
to disenroll Medicaid enrollees prior to the expiration date, then the provider
agreement shall be deemed extended for up to two calendar months beyond the
expiration date and both parties shall, for that time, continue to fulfill their
duties and obligations as set forth herein. If an MCP wishes to terminate or not
renew their provider agreement for a specific region(s), ODJFS reserves the
right to initiate a procurement process to select additional MCPs to serve
Medicaid consumers in that region(s).
 
ARTICLE IX - AMENDMENT AND RENEWAL
 
A. This writing constitutes the entire agreement between the parties with
respect to all matters herein. This provider agreement may be amended only by a
writing signed by both parties. Any written amendments to this provider
agreement shall be prospective in nature.
 
B. This provider agreement may be renewed one or more times by a writing signed
by both parties for a period of not more than twelve months for each renewal.
 
C. In the event that changes in State or Federal law, regulations, an applicable
waiver, or the terms and conditions of any applicable federal waiver, require
ODJFS to modify this agreement, ODJFS shall notify MCP regarding such changes
and this agreement shall be automatically amended to conform to such changes
without the necessity for executing written amendments pursuant to this Article
of this provider agreement.
 
ARTICLE X - LIMITATION OF LIABILITY
 
A. MCP agrees to indemnify the State of Ohio for any liability resulting from
the actions or omissions of MCP or its subcontractors in the fulfillment of this
provider agreement.
 
B. MCP hereby agrees to be liable for any loss of federal funds suffered by
ODJFS for enrollees resulting from specific, negligent acts or omissions of the
MCP or its subcontractors during the term of this agreement, including but not
limited to the nonperformance of the duties and obligations to which MCP has
agreed under this agreement.
 
C. In the event that, due to circumstances not reasonably within the control of
MCP or ODJFS, a major disaster, epidemic, complete or substantial destruction of
facilities, war, riot or civil insurrection occurs, neither ODJFS nor MCP will
have any liability or obligation on account of reasonable delay in the provision
or the arrangement of covered services; provided that so long as MCP's
certificate of authority remains in full force and effect, MCP shall be liable
for the covered services required to be provided or arranged for in accordance
with this agreement.
 
 
Page 7 of 10
 
 
ARTICLE XI - ASSIGNMENT
 
A. ODJFS will not allow the transfer of Medicaid members by one MCP to another
MCP unless this membership has been obtained as a result of an MCP selling their
entire Ohio corporation to another health plan. MCP shall not assign any
interest in this provider agreement and shall not transfer any interest in the
same (whether by assignment or novation) without the prior written approval of
ODJFS and subject to such conditions and provisions as ODJFS may deem necessary.
Any such assignments shall be submitted for ODJFS' review 120 days prior to the
desired effective date. No such approval by ODJFS of any assignment shall be
deemed in any event or in any manner to provide for the incurrence of any
obligation by ODJFS in addition to the total agreed-upon reimbursement in
accordance with this agreement.
 
B. MCP shall not assign any interest in subcontracts of this provider agreement
and shall not transfer any interest in the same (whether by assignment or
novation) without the prior written approval of ODJFS and subject to such
conditions and provisions as ODJFS may deem necessary. Any such assignments of
subcontracts shall be submitted for ODJFS' review 30 days prior to the desired
effective date. No such approval by ODJFS of any assignment shall be deemed in
any event or in any manner to provide for the incurrence of any obligation by
ODJFS in addition to the total agreed-upon reimbursement in accordance with this
agreement.
 
ARTICLE XII - CERTIFICATION MADE BY MCP
 
A. This agreement is conditioned upon the full disclosure by MCP to ODJFS of all
information required for compliance with federal regulations as requested by
ODJFS.
 
B. By executing this agreement, MCP certifies that no federal funds paid to MCP
through this or any other agreement with ODJFS shall be or have been used to
lobby Congress or any federal agency in connection with a particular contract,
grant, cooperative agreement or loan. MCP further certifies compliance with the
lobbying restrictions contained in Section 1352, Title 31 of the U.S. Code,
Section 319 of Public Law 101-121 and federal regulations issued pursuant
thereto and contained in 45 CFR Part 93, Federal Register, Vol. 55, No. 38,
February 26, 1990, pages 6735-6756. If this provider agreement exceeds $100,000,
MCP has executed the Disclosure of Lobbying Activities, Standard Form LLL, if
required by federal regulations. This certification is material representation
of fact upon which reliance was placed when this provider agreement was entered
into.
 
C. By executing this agreement, MCP certifies that neither MCP nor any
principals of MCP (i.e., a director, officer, partner, or person with beneficial
ownership of more than 5% of the MCP's equity) is presently debarred, suspended,
proposed for debarment, declared ineligible, or otherwise excluded from
participation in transactions by any Federal agency. The MCP also certifies that
the MCP has no employment, consulting or any other arrangement with any such
debarred or suspended person for the provision of items or services or services
that are significant and material to the MCP's contractual obligation with
ODJFS. This certification is a material representation of fact upon which
 
Page 8 of 10
 
reliance was placed when this provider agreement was entered into. If it is ever
determined that MCP knowingly executed this certification erroneously, then in
addition to any other remedies, this provider agreement shall be terminated
pursuant to Article VII, and ODJFS must advise the Secretary of the appropriate
Federal agency of the knowingly erroneous certification.
 
D. By executing this agreement, MCP certifies compliance with Article V as well
as agreeing to future compliance with Article V. This certification is a
material representation of fact upon which reliance was placed when this
contract was entered into.
 
E. By executing this agreement, MCP certifies compliance with the executive
agency lobbying requirements of sections 121.60 to 121.69 of the Ohio Revised
Code. This certification is a material representation of fact upon which
reliance was placed when this provider agreement was entered into.
 
F. By executing this agreement, MCP certifies that MCP is not on the most recent
list established by the Secretary of State, pursuant to section 121.23 of the
Ohio Revised Code, which identifies MCP as having more than one unfair labor
practice contempt of court finding. This certification is a material
representation of fact upon which reliance was placed when this provider
agreement was entered into.
 
G. By executing this agreement MCP agrees not to discriminate against
individuals who have or are participating in any work program administered by a
county Department of Job and Family Services under Chapters 5101 or 5107 of the
Revised Code.
 
H. By executing this agreement, MCP certifies and affirms that, as applicable to
MCP, no party listed in Division (I) or (J) of Section 3517.13 of the Ohio
Revised Code or spouse of such party has made, as an individual, within the two
previous calendar years, one or more contributions in excess of $1,000.00 to the
Governor or to his campaign committees. This certification is a material
representation of fact upon which reliance was placed when this provider
agreement was entered into. If it is ever determined that MCP's certification of
this requirement is false or misleading, and not withstanding any criminal or
civil liabilities imposed by law, MCP shall return to ODJFS all monies paid to
MCP under this provider agreement. The provisions of this section shall survive
the expiration or termination of this provider agreement.
 
I. By executing this agreement, MCP certifies and affirms that HHS, US
Comptroller General or representatives will have access to books, documents,
etc. of MCP.
 
J. By executing this agreement, MCP agrees to comply with the false claims
recovery requirements of Section 6032 of The Deficit Reduction Act of 2005 (also
see Section 5111.101 of the Revised Code).
 
 
ARTICLE XIII - CONSTRUCTION
 
A. This provider agreement shall be governed, construed and enforced in
accordance with the laws and regulations of the State of Ohio and appropriate
federal statutes and
 




Page 9 of 10
 
regulations. If any portion of this provider agreement is found unenforceable by
operation of statute or by administrative or judicial decision, the operation of
the balance of this provider agreement shall not be affected thereby; provided,
however, the absence of the illegal provision does not render the performance of
the remainder of the provider agreement impossible.
 
ARTICLE XIV - INCORPORATION BY REFERENCE
 
A. Ohio Administrative Code Chapter 5101:3-26 (Appendix A) is hereby
incorporated by reference as part of this provider agreement having the full
force and effect as if specifically restated herein.
 
B. Appendices B through P and any additional appendices are hereby incorporated
by reference as part of this provider agreement having the full force and effect
as if specifically restated herein.
 
C. In the event of inconsistence or ambiguity between the provisions of OAC
5101:3-26 and this provider agreement, the provision of OAC 5101:3-26 shall be
determinative of the obligations of the parties unless such inconsistency or
ambiguity is the result of changes in federal or state law, as provided in
Article IX of this provider agreement, in which case such federal or state law
shall be determinative of the obligations of the parties. In the event OAC
5101:3-26 is silent with respect to any ambiguity or inconsistency, the provider
agreement (including Appendices B through P and any additional appendices),
shall be determinative of the obligations of the parties. In the event that a
dispute arises which is not addressed in any of the aforementioned documents,
the parties agree to make every reasonable effort to resolve the dispute, in
keeping with the objectives of the provider agreement and the budgetary and
statutory constraints of OD-IFS.
 



--------------------------------------------------------------------------------




ABD PROVIDER AGREEMENT INDEX
December 1, 2006






APPENDIX
TITLE
APPENDIX A
OCA RULES 5101 :3-26
APPENDIX B
SERVICE AREA SPECIFICAITONS - ABD ELIGIBLE
APPENDIX C
MCP RESPONSIBLITIES - ABD ELIGIBLE POPULATION
APPENDIX D
ODJFS RESPONSIBILITIES - ABD ELIGIBLE POPULATION
APPENDIX E
RATE METHODOLOGY - ABD ELIGIBLE POPULATION
APPENDIX F
REGIONAL RATES - ABD ELIGIBLE
POPULATION
APPENDIX G
COVERAGE AND SERVICES - ABD ELIGIBLE
POPULATION
APPENDIX H
PROVIDER PANEL SPECIFICATIONS - ABD ELIGIBLE
POPULATION
APPENDIX I
POPULATION INTEGRITY - ABD ELIGIBLE POPULATION
APPENDIX J
FINANCIAL PERFORMANCE - ABD ELIGIBLE POPULATION
APPENDIX K
QUALITY ASSESSMENT AND PERFORMANCE IMPROVEMENT PROGRAM AND EXTERNAL QUALITY
REVIEW - AVD ELIGIBLE POPULATION
APPENDIX L
DATA QUALITY - ABD ELIGIBLE POPULATION
APPENDIX M
PERFORMANCE EVALUTAION - ABD ELIGIBLE POPULATION
APPENDIX N
COMPLIANCE ASSESSMENT SYSTEM - ABD ELGIBLE POPULATION
APPENDIX O
PAY-FOR-PERFORMANCE (P4P) - ABD ELIBIBLE POPULATION
APPENDIX P
MCP TERMINATIONS/NONRENEWALS/AMENDMENTS - ABD ELIGIBLE POPULATION



 

--------------------------------------------------------------------------------






APPENDIX A
OAC RULES 5101:3-26
 
The managed care program rules can be accessed electronically through the BMHC
page of the ODJFS website.
 




APPENDIX B
SERVICE AREA SPECIFICATIONS
ABD ELIGIBLE POPULATION


MCP : WellCare of Ohio, Inc.
 


The MCP agrees to provide services to Aged. Blind or Disabled (ABD) members
residing in the following service area(s):
 
Service Area: Northeast Region: Ashtabula, Cuyahoga, Erie, Geauga, Huron, Lake,
Lorain, Medina
 




APPENDIX C
 
MCP RESPONSIBILITIES ABD ELIGIBLE POPULATION
 
The MCP must meet on an ongoing basis, all program requirements specified in
Chapter 5101:3-26 of the Ohio Administrative Code (OAC) and the Ohio Department
of Job and Family Services (ODJFS) - MCP Provider Agreement. The following are
MCP responsibilities that are not otherwise specifically stated in OAC rule
provisions or elsewhere in the MCP provider agreement, but are required by
ODJFS.
 
General Provisions
 
1. The MCP agrees to implement program modifications as soon as reasonably
possible or no later than the required effective date, in response to changes in
applicable state and federal laws and regulations.
 
2. The MCP must submit a current copy of their Certificate of Authority (COA) to
ODJFS within 30 days of issuance by the Ohio Department of Insurance.
 
3 The MCP must designate the following:
 
a. A primary contact person (the Medicaid Coordinator) who will dedicate a
majority of their time to the Medicaid product line and coordinate overall
communication between ODJFS and the MCP. ODJFS may also require the MCP to
designate contact staff for specific program areas. The Medicaid Coordinator
will be responsible for ensuring the timeliness, accuracy, completeness and
responsiveness of all MCP submissions to ODJFS.
 
b. A provider relations representative for each service area included in their
ODJFS provider agreement. This provider relations representative can serve in
this capacity for only one service area (as specified in Appendix H).
 
If an MCP serves both the CFC and ABD populations, they are not required to
designate a separate provider relations representative or Medicaid Coordinator
for each population group.
 
4. All MCP employees are to direct all day-to-day submissions and communications
to their ODJFS-designated Contract Administrator unless otherwise notified by
ODJFS.
 
5. The MCP must be represented at all meetings and events designated by ODJFS as
requiring mandatory attendance.
 
6. The MCP must have an administrative office located in Ohio.
 




Appendix C
Page 2


7. Upon request by ODJFS, the MCP must submit information on the current status
of their company's operations not specifically covered under this Agreement (for
example, other product lines, Medicaid contracts in other states, NCQA
accreditation, etc.) unless otherwise excluded by law.
 
8. The MCP must have all new employees trained on applicable program
requirements, and represent, warrant and certify to ODJFS that such training
occurs, or has occurred.
 
9. If an MCP determines that it does not wish to provide, reimburse, or cover a
counseling service or referral service due to an objection to the service on
moral or religious grounds, it must immediately notify ODJFS to coordinate the
implementation of this change. MCPs will be required to notify their members of
this change at least thirty (30) days prior to the effective date. The MCP's
member handbook and provider directory, as well as all marketing materials, will
need to include information specifying any such services that the MCP will not
provide.
 
10. For any data and/or documentation that MCPs are required to maintain, ODJFS
may request that MCPs provide analysis of this data and/or documentation to
ODJFS in an aggregate format, such format to be solely determined by ODJFS.
 
11. The MCP is responsible for determining medical necessity for services and
supplies requested for their members as specified in OAC rule 5101:3-26-03.
Notwithstanding such responsibility, ODJFS retains the right to make the final
determination on medical necessity in specific member situations.
 
12. In addition to the timely submission of medical records at no cost for the
annual external quality review as specified in OAC rule 5101:3-26-07, the MCP
may be required for other purposes to submit medical records at no cost to ODJFS
and/or designee upon request.
 
13. The MCP must notify their Contract Administrator of the termination of an
MCP panel provider that is designated as the primary care physician for ^100 of
the MCP's ABD members. The MCP must provide notification within one working day
of the MCP becoming aware of the termination.
 
14. Upon request by ODJFS, MCPs may be required to provide written notice to
members of any significant change(s) affecting contractual requirements, member
services or access to providers.
 
15. MCPs may elect to provide services that are in addition to those covered
under the Ohio Medicaid fee-for-service program. Before MCPs notify potential or
current members of the availability of these services, they must first notify
ODJFS and advise ODJFS of such planned services availability. If an MCP elects
to provide additional services, the MCP
 




Appendix C
Page 3
must ensure to the satisfaction of ODJFS that the services are readily available
and accessible to members who are eligible to receive them.
 
a. MCPs are required to make transportation available to any member that must
travel thirty (30) miles or more from their home to receive a
medically-necessary Medicaid-covered service. If the MCP offers transportation
to their members as an additional benefit and this transportation benefit only
covers a limited number of trips, the required transportation listed above may
not be counted toward this trip limit.
 
b. Additional benefits may not vary by county within a region except out of
necessity for transportation arrangements (e.g., bus versus cab). MCPs approved
to serve consumers in more than one region may vary additional benefits between
regions.
 
c. MCPs must give ODJFS and members ninety (90) days prior notice when
decreasing or ceasing any additional benefit(s). When it is beyond the control
of the MCP, as demonstrated to ODJFS' satisfaction, ODJFS must be notified
within one (1) working day.
 
16. MCPs must comply with any applicable Federal and State laws that pertain to
member rights and ensure that its staff adhere to such laws when furnishing
services to its membrs. MCPs shall include a requirement in its contracts with
affiliated providers that such providers also adhere to applicable Federal and
State laws when providing services to members.
 
17. MCPs must comply with any other applicable Federal and State laws (such as
Title VI of the Civil rights Act of 1964, etc.) and other laws regarding privacy
and confidentiality-;, as such may be applicable to this Agreement.
 
18. Upon request, the MCP will provide members and potential members with a copy
of their practice guidelines.
 
19. The MCP is responsible for promoting the delivery of services in a
culturally competent manner, as solely determined by ODJFS, to all members,
including those with limited English proficiency (LEP) and diverse cultural and
ethnic backgrounds.
 
All MCPs must comply with the requirements specified in OAC rules
5101:3-26-03.1, 5101:3-26-05(D), 5101:3-26-05.1(A), 5101:3-26-08 and
5101:3-26-08.2 for providing assistance to LEP members and eligible individuals.
In addition, MCPs must provide written translations of certain MCP materials in
the prevalent non-English languages of members and eligible individuals in
accordance with the following:
 




Appendix C
Page 4

a.
When 10% or more of the ABD eligible individuals in the MCP's service area have
a common primary language other than English, the MCP must translate all
ODJFS-approved marketing materials into the primary language of that group. The
MCP must monitor changes in the eligible population on an ongoing basis and
conduct an assessment no less often than annually to determine which, if any,
primary language groups meet the 10% threshold for the eligible individuals in
each service area. When the 10% threshold is met, the MCP must report this
information to ODJFS, in a format as requested by ODJFS, translate their
marketing materials, and make these marketing materials available to eligible
individuals. MCPs must submit to ODJFS, upon request, their prevalent non
English language analysis of eligible individuals and the results of this
analysis.

 
b. When 10% or more of an MCP's ABD members in the MCP's service area have a
common primary language other than English, the MCP must translate all
ODJFS-approved member materials into the primary language of that group. The MCP
must monitor their membership and conduct a quarterly assessment to determine
which, if any, primary language groups meet the 10% threshold. When the 10%
threshold is met, the MCP must report this information to ODJFS, in a format as
requested by ODJFS, translate their member materials, and make these materials
available to their members. MCPs must submit to ODJFS, upon request, their
prevalent non-English language member analysis and the results of this analysis.
 
20. The MCP must utilize a centralized database which records the special
communication needs of all MCP members (i.e., those with limited English
proficiency, limited reading proficiency, visual impairment, and hearing
impairment) and the provision of related services (i.e., MCP materials in
alternate format, oral interpretation, oral translation services, written
translations of MCP materials, and sign language services). This database must
include all MCP member primary language information (PLI) as well as all other
special communication needs information for MCP members, as indicated above,
when identified by any source including but not limited to ODJFS, ODJFS
selection services entity, MCP staff, providers, and members. This centralized
database must be readily available to MCP staff and be used in coordinating
communication and services to members, including the selection of a PCP who
speaks the primary language of an LEP member, when such a provider is available.
MCPs must share member specific communication needs information with their
providers [e.g., PCPs, Pharmacy Benefit Managers (PBMs), and Third Party
Administrators (TPAs)], as applicable. MCPs must submit to ODJFS, upon request,
detailed information regarding the MCP's members with special communication
needs, which could include individual member names, their specific communication
need, and any provision of special services to members (i.e., those special
services arranged by the MCP as well as those services reported to the MCP which
were arranged by the provider).
 




Appendix C
Page 5


Additional requirements specific to providing assistance to hearing-impaired,
vision-impaired, limited reading proficient (LRP), and LEP members and eligible
individuals are found in OAC rules 5101:3-26-03.1, 5101:3-26-05(D),
5101:3-26-05.1 (A), 5101:3-26-08, and 5101-3-26-08.2.
 
21. The MCP is responsible for ensuring that all member materials use easily
understood language and format. The determination of what materials comply with
this requirement is in the sole discretion of ODJFS.
 
22. Pursuant to OAC rules 5101:3-26-08 and 5101:3-26-08.2, the MCP is
responsible for
ensuring that all MCP marketing and member materials are prior approved by ODJFS
before being used or shared with members. Marketing and member materials are
defined as follows:
 
a. Marketing materials are those items produced in any medium, by or on behalf
of an MCP, including gifts of nominal value (i.e., items worth no more than
$15.00), which can reasonably be interpreted as intended to market to eligible
individuals.
 
b. Member materials are those items developed, by or on behalf of an MCP, to
fulfill MCP program requirements or to communicate to all members or a group of
members. Member health education materials that are produced by a source other
than the MCP and which do not include any reference to the MCP are not
considered to be member materials.
 
c. All MCP marketing and member materials must represent the MCP in an honest
and forthright manner and must not make statements which are inaccurate,
misleading, confusing, or otherwise misrepresentative, or which defraud eligible
individuals or ODJFS.
 
d. All MCP marketing cannot contain any assertion or statement (whether written
or oral) that the MCP is endorsed by CMS, the Federal or State government or
similar entity.
 
e. MCPs must establish positive working relationships with the CDJFS offices and
must not aggressively solicit from local Directors, MCP County Coordinators, or
or other staff. Furthermore, MCPs are prohibited from offering gifts of nominal
value (i.e. clipboards, pens, coffee mugs, etc.) to CDJFS offices or SSE staff,
as these may influence an individual's decision to select a particular MCP.
 
23. Advance Directives - All MCPs must comply with the requirements specified in
42 CFR 422.128. At a minimum, the MCP must:
 
a. Maintain written policies and procedures that meet the requirements for
advance directives, as set forth in 42 CFR Subpart I of part 489.
 




Appendix C
Page 6
 
b. Maintain written policies and procedures concerning advance directives with
respect to all adult individuals receiving medical care by or through the MCP to
ensure that the MCP:
 
i. Provides written information to all adult members concerning:
 
a. the member's rights under state law to make decisions concerning their
medical care, including the right to accept or refuse medical or surgical
treatment and the right to formulate advance directives. (In meeting this
requirement, MCPs must utilize form JFS 08095 entitled You Have the Right, or
include the text from JFS 08095 in their ODJFS-approved member handbook).
 
b. the MCP's policies concerning the implementation of those rights including a
clear and precise statement of any limitation regarding the implementation of
advance directives as a matter of conscience;
 
c. any changes in state law regarding advance directives as soon as possible but
no later than ninety (90) days after the proposed effective date of the change;
and
 
d. the right to file complaints concerning noncompliance with the advance
directive requirements with the Ohio Department of Health.
 
ii. Provides for education of staff concerning the MCP's policies and procedures
on advance directives;
 
iii. Provides for community education regarding advance directives directly or
in concert with other providers or entities;
 
iv. Requires that the member's medical record document whether or not the member
has executed an advance directive; and
 
v. Does not condition the provision of care, or otherwise discriminate against a
member, based on whether the member has executed an advance directive.
 




Appendix C
Page 7
 
24.    New Member Materials
Pursuant to OAC rule 5101:3-26-08.2 (B)(3), MCPs must provide to each member an
MCP identification (ID) card, a new member letter, a member handbook, a provider
directory, and information on advance directives.
 
a. MCPs must use the model language specified by ODJFS for the new member
letter.
 
b. The ID card and new member letter must be mailed together to the member via a
method that will ensure its receipt prior to the member's effective date of
coverage. No other materials may be included with this mailing.
 
c. The member handbook, provider directory and advance directives information
must be mailed separately from the ID card and new member letter. MCPs will meet
the timely receipt requirement for these materials if they are mailed to the
member within twenty-four (24) hours of the MCP receiving the ODJFS-produced
monthly membership roster (MMR). This is provided the materials are mailed via a
method with an expected delivery date of five (5) days. If the MCP is unable to
mail the materials within twenty-four (24) hours, the materials must be mailed
via a method that will ensure receipt by no later than the effective date of
coverage.
 
d. MCPs must designate two (2) MCP staff members to receive a copy of the new
member materials on a monthly basis in order to monitor the timely receipt of
these materials. At least one of the staff members must receive the materials at
their home address.
 
25. Call Center Standards
The MCP must provide assistance to members through a member services toll-free
call-in system pursuant to OAC rule 5101:3-26-08.2(A)(1). MCP member services
staff must be available nationwide to provide assistance to members through the
toll-free call-in system every Monday through Friday, at ail times during the
hours of 7:00 am to 7:00 pm Eastern Time, except for the following major
holidays:
 
• New Year's Day
 
• Martin Luther King's Birthday
 
• Memorial Day
 
• Independence Day
 
• Labor Day
 
• Thanksgiving Day
 
• Christmas Day
 
• 2 optional closure days: These days can be used independently or in
combination with any of the major holiday closures but cannot both be used
within the same closure period. Before announcing any optional closure dates to
members and/or staff, MCPs must receive ODJFS prior-approval which verifies that
the optional closure days meet the specified criteria.




Appendix C
Page 8
 
 
If a major holiday falls on a Saturday, the MCP member services line may be
closed on the preceding Friday. If a major holiday falls on a Sunday, the member
services line may be closed on the following Monday. MCP member services closure
days must be specified in the MCP's member handbook, member newsletter, or other
some general issuance to the MCP's members at least thirty (30) days in advance
of the closure.
 
The MCP must also provide access to medical advice and direction through a
centralized twenty-four-hour, seven day, toll-free call-in system, available
nationwide, pursuant to OAC rule 5101:3-26-03.1(A)(6). The twenty-four (24)/7
hour call-in system must be staffed by appropriately trained medical personnel.
For the purposes of meeting this requirement, trained medical professionals are
defined as physicians, physician assistants, licensed practical nurses, and
registered nurses.
 
MCPs must meet the current American Accreditation HealthCare
Commission/URAC-designed Health Call Center Standards (HCC) for call center
abandonment rate, blockage rate and average speed of answer. By the 10th of each
month, MCPs must self-report their prior month performance in these three areas
for their member services and twenty-four (24) hour toll-free call-in systems to
ODJFS. ODJFS will inform the MCPs of any changes/updates to these URAC call
center standards.
 
MCPs are not permitted to delegate grievance/appeal functions [Ohio
Administrative Code (OAC) rule 5101:3-26-08.4(A)(9)]. Therefore, the member
services call center requirement may not be met through the execution of a
Medicaid Delegation Subcontract Addendum or Medicaid Combined Services
Subcontract Addendum.
 
26. Notification of Optional MCP Membership
 
In order to comply with the terms of the ODJFS State Plan Amendment for the
managed care program (i.e., 42 CFR 438.50), MCPs in mandatory membership service
areas must inform new members, as applicable, that MCP membership is optional
for certain populations. Specifically, MCPs must inform any applicable pending
member or member that the following ABD population is not required to select an
MCP in order to receive their Medicaid healthcare benefit and what steps they
need to take if they do not wish to be a member of an MCP:
 
- Indians who are members of federally-recognized tribes, except as permitted
under 42 C.F.R 438.50(d)(21).




Appendix C
Page 9


27. HIPAA Privacy Compliance Requirements
 
The Health Insurance Portability and Accountability Act (HIPAA) Privacy
Regulations at 45 CFR. § 164.502(e) and § 164.504(e) require ODJFS to have
agreements with MCPs as a means of obtaining satisfactory assurance that the
MCPs will appropriately safeguard all personal identified health information.
Protected Health Information (PHI) is information received from or on behalf of
ODJFS that meets the definition of PHI as defined by HIPAA and the regulations
promulgated by the United States Department of Health and Human Services,
specifically 45 CFR 164.501, and any amendments thereto. MCPs must agree to the
following:
 
a. MCPs shall not use or disclose PHI other than is permitted by this Agreement
or required by law.
 
b. MCPs shall use appropriate safeguards to prevent unauthorized use or
disclosure of PHI.
 
c. MCPs shall report to ODJFS any unauthorized use or disclosure of PHI of which
it becomes aware. Any breach by the MCP or its representatives of protected
health information (PHI) standards shall be immediately reported to the State
HIPAA Compliance Officer through the Bureau of Managed Health Care. MCPs must
provide documentation of the breach and complete all actions ordered by the
HIPAA Compliance Officer.
 
d. MCPs shall ensure that all its agents and subcontractors agree to these same
PHI conditions and restrictions.
 
e. MCPs shall make PHI available for access as required by law.
 
f. MCP shall make PHI available for amendment, and incorporate amendments as
appropriate as required by law.
 
g. MCPs shall make PHI disclosure information available for accounting as
required by law.
 
h. MCPs shall make its internal PHI practices, books and records available to
the Secretary of Health and Human Services (HHS) to determine compliance.
 
i. Upon termination of their agreement with ODJFS, the MCPs, at ODJFS' option,
shall return to ODJFS, or destroy, all PHI in its possession, and keep no copies
of the information, except as requested by ODJFS or required by law.
 
j. ODJFS will propose termination of the MCP's provider agreement if ODJFS
determines that the MCP has violated a material breach under this section of the
agreement, unless inconsistent with statutory obligations of ODJFS or the MCP.
 




Appendix C
Page 10
 
 
 
28. Electronic Communications - MCPs are required to purchase/utilize Transport
Layer
Security (TLS) for all e-mail communication between ODJFS and the MCP. The MCP's
e-mail gateway must be able to support the sending and receiving of e-mail using
Transport Layer Security (TLS) and the MCP's gateway must be able to enforce the
sending and receiving of email via TLS.
 
29. MCP Membership acceptance, documentation and reconciliation
 
a. Selection Services Contractor: The MCP shall provide to the selection
services contractor (SSC) ODJFS prior-approved MCP materials and directories for
distribution to eligible individuals who request additional information about
the MCP.
 
b. Monthly Reconciliation of Membership and Premiums: The MCP shall reconcile
member data as reported on the SSC-produced consumer contact record (CCR) with
the ODJFS-produced monthly member roster (MMR) and report to the ODJFS any
difficulties in interpreting or reconciling information received. Membership
reconciliation questions must be identified and reported to the ODJFS prior to
the first of the month to assure that no member is left without coverage. The
MCP shall reconcile membership with premium payments reported on the monthly
remittance advice (RA).
 
The MCP shall work directly with the ODJFS, or other ODJFS-identified entity, to
resolve any difficulties in interpreting or reconciling premium information.
Premium reconciliation questions must be identified within thirty (30) days of
receipt of the RA.
 
c. Monthly Premiums: The MCP must be able to receive monthly premiums in a
method specified by ODJFS. (ODJFS monthly prospective premium issue dates are
provided in advance to the MCPs.) Various retroactive premium payments and
recovery of premiums paid (e.g., retroactive terminations of membership,
deferments, etc.,) may occur via any ODJFS weekly remittance.
 
d. Hospital Deferment Requests: When the MCP learns of a new member's
hospitalization that is eligible for deferment prior to that member's discharge,
the MCP shall notify the hospital and treating providers of the potential that
the MCP may not be the payer. The MCP shall work with hospitals, providers and
ODJFS to assure that discharge planning assures continuity of care and accurate
payment. Notwithstanding the MCP's right to request a hospital deferment up to
six (6) months following the member's effective date, when the MCP learns of a
 




Appendix C
Page 11
deferment-eligible hospitalization, the MCP shall make every effort to notify
ODJFS and request the deferment as soon as possible. When the MCP is notified by
ODJFS of a potential hospital deferment, the MCP must make every effort to
respond to ODJFS within ten (10) business days of the receipt of the deferment
information.
 
e. Just Cause Requests: The MCP shall follow procedures as specified by ODJFS in
assisting the ODJFS in resolving member requests for member-initiated requests
affecting membership.
 
f. Eligible Individuals: If an eligible individual contacts the MCP, the MCP
must provide any MCP-specific managed care program information requested. The
MCP must not attempt to assess the eligible individual's health care needs.
However, if the eligible individual inquires about continuing/transitioning
health care services, MCPs shall provide an assurance that all MCPs must cover
all medically necessary Medicaid-covered health care services and assist members
with transitioning their health care services.
 
g. Pending Member: If a pending member (i.e., an eligible individual subsequent
to plan selection but prior to their membership effective date) contacts the
selected MCP, the MCP must provide any membership information requested,
including but not limited to, assistance in determining whether the current
medications require prior authorization. The MCP must also ensure that any care
coordination (e.g., PCP selection, transition of services) information provided
by the pending member is logged in the MCP's system and forwarded to the
appropriate MCP staff for processing as required. MCPs may confirm any
information provided on the CCR at this time. Such communication does not
constitute confirmation of membership. MCPs are prohibited from initiating
contact with a pending member.
 
h. Transition of Fee-For-Service Members: Providing care coordination, access to
preventive and specialized care, case management, member services, and education
with minimal disruption to members' established relationships with providers and
existing care treatment plans is critical for members transitioning from
Medicaid fee-for-service to managed care. MCPs must:
 
i. Develop a transition plan that outlines how the MCP will effectively address
the unique care coordination issues for members in their first three months of
MCP membership that includes at a minimum:
 


Appendix C
Page 12
 
ii. An effective outreach process to identify each new member's existing and/or
potential health care needs that results in a new member profile that includes,
but is not limited to identification of:
 
a. Health care needs, including those services received through state
sub-recipient agencies [e.g., the Ohio Department of Mental Health (ODMH), the
Ohio Department of Mental Retardation and Developmental Disabilities (ODMR/DD),
and the Ohio Department of Alcohol and Drug Addiction Services (ODADAS);
 
b. Existing sources of care (i.e., primary physicians, specialists, case
manager(s), ancillary and other care givers); and
 
c. Current care therapies for all aspects of health care services, including
scheduled health care appointments, planned and/or approved surgeries (inpatient
or outpatient), ancillary or medical therapies, prescribed drugs, approved home
health care, scheduled lab/radiology tests, necessary/approved durable medical
equipment, supplies and needed/approved transportation arrangements.
 
iii. Strategies for how each new member will obtain care therapies from
appropriate sources of care as an MCP member including reported scheduled health
services as described in Section 28.i.(ii-iv) of this Appendix.
 
iv. Allow their new members that are transitioning from Medicaid fee-for-service
to receive services from out-of-panel providers if the members contact the MCP
to discuss the scheduled health services in advance of the service date and one
of the following applies:
 
a. The member has appointments within the initial three months of the MCP
membership with a primary physician or specialty physicians that were scheduled
prior to the effective date of the MCP membership;
 
b. The member has been approved to receive an organ, bone marrow, or
hematapoietic stem cell transplant pursuant to OAC rule 5101:3-2-07.1;
 




Appendix C
Page 13
 
c. The member is in her third trimester of pregnancy and has an established
relationship with an obstetrician and/or delivery hospital;
 
d. The member has been scheduled for an inpatient/outpatient surgery and has
been prior-approved and/or precertified pursuant to OAC rule 5101:3-2-40
(surgical procedures would also include follow-up care as appropriate);
 
e. The member is receiving ongoing chemotherapy or radiation treatment;
 
f. The member has been released from the hospital within the last thirty (30)
days and is following a treatment plan;
 
   g. The member has been pre-certified to receive durable medical equipment
(DME) which has not yet been received.
 
v. Reimburse out-of-panel providers that agree to provide the transition
services identified in section 28.i.section ii at 100% of the current Medicaid
fee-for-service provider rate for the service(s).
 
vi. Document the provision of transition services as follows:
 
a. As expeditiously as the situation warrants, contact the provider's offices
via telephone to confirm that the service(s) meets the above criteria.
 
b. For services that meet the above criteria, inform the provider that the MCP
is sending a form for signature to document that they accept/do not accept the
terms for the provision of the services and copy the member on the form.
 
c. If the provider agrees to the terms, notify the member and provider of the
MCP's authorization and ensure that the MCP's claims processing system will not
deny the claim payment because the provider is out-of-panel. MCPs must include
their non-contracting provider materials as outlined in Appendix G.4.e with the
provider notice.
 
d. If the provider does not agree to the terms, notify the member and assist the
member with locating a provider as expeditiously as the member's condition
warrants.


Appendix C
Page 14


 
e. Use the ODJFS-specified model language for the provider and member notices.
 
f. Maintain documentation of all member and/or provider contacts relating to
such out-of-panel services, including but not limited to telephone calls and
letters.
 
vii. Not require prior-authorization of any prescription drug that does not
require prior authorization by Medicaid fee-for-service for the initial three
months of a member's MCP membership. Additionally, all atypical anti-psychotic
drugs must be exempted from prior authorization requirements for all MCP ABD
members through December 2007, after which time ODJFS will re-evaluate the
continuation of this pharmacy utilization strategy.
 
30. Health Information System Requirements
The ability to develop and maintain information management systems capacity is
crucial to successful plan performance. ODJFS therefore requires MCPs to
demonstrate their ongoing capacity in this area by meeting several related
specifications.
 
a. Health Information System
 
i. As required by 42 CFR 438.242(a), each MCP must maintain a health information
system that collects, analyzes, integrates, and reports data. The system must
provide information on areas including, but not limited to, utilization,
grievances and appeals, and MCP membership terminations for other than loss of
Medicaid eligibility.
 
ii. As required by 42 CFR 438.242(b)(l), each MCP must collect data on member
and provider characteristics and on services furnished to its members.
 
iii. As required by 42 CFR 438.242(b)(2), each MCP must ensure that data
received from providers is accurate and complete by verifying the accuracy and
timeliness of reported data; screening the data for completeness, logic, and
consistency; and collecting service information in standardized formats to the
extent feasible and appropriate.
 
iv. As required by 42 CFR 438.242(b)(3), each MCP must make all collected data
available upon request by ODJFS or the Center for Medicare and Medicaid Services
(CMS).
 




Appendix C Page 15
 
 
v. Acceptance testing of any data that is electronically submitted to ODJFS is
required:
a. Before an MCP may submit production files
b. Whenever an MCP changes the method or preparer of the electronic media;
and/or
c. When the ODJFS determines an MCP's data submissions have an unacceptably high
error rate.
 
MCPs that change or modify information systems that are involved in producing
any type of electronically submitted files, either internally or by changing
vendors, are required to submit to ODJFS for review and approval a transition
plan including the submission of test files in the ODJFS-specified formats. Once
an acceptable test file is submitted to ODJFS, as determined solely by ODJFS,
the MCP can return to submitting production files. ODJFS will inform MCPs in
writing when a test file is acceptable. Once an MCP's new or modified
information system is operational, that MCP will have up to ninety (90) days to
submit an acceptable test file and an acceptable production file.
 
Submission of test files can start before the new or modified information system
\s in production. ODJFS reserves the right to verify any MCP's capability to
report elements in the minimum data set prior to executing the provider
agreement for the next contract period. Penalties for noncompliance with this
requirement are specified in Appendix N, Compliance Assessment System of the
Provider Agreement.
 



b.  
Electronic Data Interchange and Claims Adjudication Requirements

 
Claims Adjudication
 
The MCP must have the capacity to electronically accept and adjudicate all
claims to final status (payment or denial). Information on claims submission
procedures must be provided to non-contracting providers within thirty (30) days
of a request. MCPs must inform providers of its ability to electronically
process and adjudicate claims and the process for submission. Such information
must be initiated by the MCP and not only in response to provider requests.
 
The MCP must notify providers who have submitted claims of claims status [paid,
denied, pended (suspended)] within one month of receipt. Such notification may
be in the form of a claim payment/remittance advice produced on a routine
monthly, or more frequent, basis.
 
Appendix C
Page 16
 
 
Electronic Data Interchange
The MCP shall comply with all applicable provisions of HIPAA including
electronic data interchange (EDI) standards for code sets and the following
electronic transactions:
Health care claims;
Health care claim status request and response;
Health care payment and remittance status; and Standard code sets.
 
Each EDI transaction processed by the MCP shall be implemented in conformance
with the appropriate version of the transaction implementation guide, as
specified by applicable federal rule or regulation.
 
The MCP must have the capacity to accept the following transactions from the
Ohio Department of Job and Family services consistent with EDI processing
specifications in the transaction implementation guides and in conformance with
the 820 and 834 Transaction Companion Guides issued by ODJFS:
 
ASC XI 2 820 - Payroll Deducted and Other Group Premium Payment for Insurance
Products; and
 
ASC XI 2 834 - Benefit Enrollment and Maintenance.
 
The MCP shall comply with the HIPAA mandated EDI transaction standards and code
sets no later than the required compliance dates as set forth in the federal
regulations.
 
Documentation of Compliance with Mandated EDI Standards The capacity of the MCP
and/or applicable trading partners and business associates to electronically
conduct claims processing and related transactions in compliance with standards
and effective dates mandated by HIPAA must be demonstrated, to the satisfaction
of ODJFS, as outlined below.
 
Verification of Compliance with HIPAA (Health Insurance Portability and
Accountability Act of 1995)
 
MCPs shall submit written verification to ODJFS for transaction standards and
code sets specified in 45 CFR Part 162 - Health Insurance Reform: Standards for
 




Appendix C
Page 17


Electronic Transactions (HIPAA regulations), that the MCP has established the
capability of sending and receiving applicable transactions in compliance with
the HIPAA regulations. The written verification shall specify the date that the
MCP has: 1) achieved capability for sending and/or receiving the following
transactions, 2) entered into the appropriate trading partner agreements, and 3)
implemented standard code sets. If the MCP has obtained third-party
certification of HIPAA compliance for any of the items listed below, that
certification may be submitted in lieu of the MCP's written verification for the
applicable item(s).


i. Trading Partner Agreements
ii. Code Sets
iii. Transactions
a. Health Care Claims or Equivalent Encounter Information (ASC X12N 837 & NCPDP
5.1)
b. Eligibility for a Health Plan (ASC X12N 270/271)
c. Referral Certification and Authorization (ASC X12N 278)
d. Health Care Claim Status (ASC X12N 276/277)
e. Enrollment and Disenrollment in a Health Plan (ASC X12N 834)
f. Health Care Payment and Remittance Advice (ASC XI 2N 835)
g. Health Plan Premium Payments (ASC X12N 820)
h. Coordination of Benefits
 
Trading Partner Agreement with ODJFS
MCPs must complete and submit an EDI trading partner agreement in a format
specified by the ODJFS. Submission of the copy of the trading partner agreement
prior to entering into this Agreement may be waived at the discretion of ODJFS;
if submission prior to entering into the Agreement is waived, the trading
partner agreement must be submitted at a subsequent date determined by ODJFS.
 
Noncompliance with the EDI and claims adjudication requirements will result in
the imposition of penalties, as outlined in Appendix N, Compliance Assessment
System, of the Provider Agreement.
 
c. Encounter Data Submission Requirements
 
General Requirements
Each MCP must collect data on services furnished to members through an encounter
data system and must report encounter data to the ODJFS. MCPs are required to
submit this data electronically to ODJFS on a monthly basis in the following
standard formats:




Appendix C
Page 18


• Institutional Claims - UB92 flat file
 
• Noninstitutional Claims - National standard format
 
• Prescription Drug Claims - NCPDP
 
ODJFS relies heavily on encounter data for monitoring MCP performance. The ODJFS
uses encounter data to measure clinical performance, conduct access and
utilization reviews, reimburse MCPs for newborn deliveries and aid in setting
MCP capitation rates. For these reasons, it is important that encounter data is
timely, accurate, and complete. Data quality, performance measures and standards
are described in the Agreement.
 
An encounter represents all of the services, including medical supplies and
medications, provided to a member of the MCP by a particular provider,
regardless of the payment arrangement between the MCP and the provider. (For
example, if a member had an emergency department visit and was examined by a
physician, this would constitute two encounters, one related to the hospital
provider and one related to the physician provider. However, for the purposes of
calculating a utilization measure, this would be counted as a single emergency
department visit. If a member visits their PCP and the PCP examines the member
and has laboratory procedures done within the office, then this is one encounter
between the member and their PCP.)
 
If the PCP sends the member to a lab to have procedures performed, then this is
two encounters; one with the PCP and another with the lab. For pharmacy
encounters, each prescription filled is a separate encounter.
 
Encounters include services paid for retrospectively, through fee-for-service
payment arrangements, and prospectively. through capitated arrangements. Only
encounters with services (line items) that are paid by the MCP, fully or in
part, and for which no further payment is anticipated, are acceptable encounter
data submissions.
 
All other services that are unpaid or paid in part and for which the MCP
anticipates further payment (e.g., unpaid services rendered during a delivery of
a newborn) may not be submitted to ODJFS until they are paid. Penalties for
noncompliance with this requirement are specified in Appendix N, Compliance
Assessment System of the Agreement.
 
Acceptance Testing
The MCP must have the capability to report all elements in the Minimum Data Set
as set forth in the ODJFS Encounter Data Specifications and must submit a test
file in the ODJFS-specified medium in the required formats prior to contracting
or prior to an information systems replacement or update.
 
Acceptance testing of encounter data is required as specified in Section
29(a)(v) of this Appendix.


Appendix C
Page 19


 
 
Encounter Data File Submission Procedures
A certification letter must accompany the submission of an encounter data file
in the ODJFS-specified medium. The certification letter must be signed by the
MCP's Chief Executive Officer (CEO), Chief Financial Officer (CFO), or an
individual who has delegated authority to sign for, and who reports directly to,
the MCP's CEO or CFO.
 
No more than two production files in the ODJFS-specified medium per format
(e.g., NSF) should be submitted each month. If it is necessary for an MCP to
submit more than two production files in the ODJFS-specified medium for a
particular format in a month, they must request and receive permission to do so
from their designated Contract Administrator.
 
Timing of Encounter Data Submissions
ODJFS recommends that MCPs submit encounters no more than thirty-five (35) days
after the end of the month in which they were paid. (For example, claims paid in
January are due March 5.) ODJFS recommends that MCPs submit files in the
ODJFS-specified medium by the 5th of each month. This will help to ensure that
the encounters are included in the ODJFS master file in the same month in which
they were submitted.
 
d. Information Systems Review
 
Every two (2) years, and before ODJFS enters into a provider agreement with a
new MCP, ODJFS or designee may review the information system capabilities of
each MCP. Each MCP must participate in the review, except as specified below.
The review will assess the extent to which MCPs are capable of maintaining a
health information system including producing valid encounter data, performance
measures, and other data necessary to support quality assessment and
improvement, as well as managing the care delivered to its members.
 
The following activities, at a minimum, will be carried out during the review.
ODJFS or its designee will:
 
i. Review the Information Systems Capabilities Assessment (ISCA) forms, as
developed by CMS; which the MCP will be required to complete.
 
ii. Review the completed ISCA and accompanying documents;



Appendix C
Page 20


iii. Conduct interviews with MCP staff responsible for completing the ISCA, as
well as staff responsible for aspects of the MCP's information systems function;
 
iv. Analyze the information obtained through the ISCA, conduct follow-up
interviews with MCP staff, and write a statement of findings about the MCP's
information system.
 
v. Assess the ability of the MCP to link data from multiple sources;
 
vi. Examine MCP processes for data transfers;
 
vii. If an MCP has a data warehouse, evaluate its structure and reporting
capabilities;
 
viii. Review MCP processes, documentation, and data files to ensure that they
comply with state specifications for encounter data submissions; and
 
ix. Assess the claims adjudication process and capabilities of the MCP.
 
As noted above, the information system review may be performed every two years.
However, if ODJFS or its designee identifies significant information system
problems, then ODJFS or its designee may conduct, and the MCP must participate
in, a review the following year, or in such a timeframe as ODJFS, in their sole
discretion, deems appropriate to ensure accuracy and efficiency of the MCP
health information system.
 
If an MCP had an assessment performed of its information system through a
private sector accreditation body or other independent entity within the two
years preceding the time when ODJFS or its designee will be conducting its
review, and has not made significant changes to its information system since
that time, and the information gathered is the same as or consistent with the
ODJFS or its designee's proposed review, as determined by the ODJFS, then the
MCP will not required to undergo the IS review. The MCP must provide ODJFS or
its designee with a copy of the review that was performed so that ODJFS can
determine whether or not the MCP will be required to participate in the IS
review. MCPs who are determined to be exempt from the IS review must participate
in subsequent information system reviews, as determined by ODJFS.
 




Appendix C
Page 21
 
31. If the MCP will be using the Internet functions that will allow approved
users to access member information (e.g., eligibility verification), the MCP
must receive prior written approval from ODJFS that verifies that the proper
safeguards, firewalls, etc., are in place to protect member data.
 
32. MCPs must receive prior written approval from ODJFS before adding any
information to their website that would require ODJFS prior approval in hard
copy form (e.g., provider listings, member handbook information).
 
33. Pursuant to 42 CFR 438.106(b), the MCP acknowledges that it is prohibited
from holding a member liable for services provided to the member in the event
that the ODJFS fails to make payment to the MCP.
 
34. In the event of an insolvency of an MCP, the MCP, as directed by ODJFS, must
cover the continued provision of services to members until the end of the month
in which insolvency has occurred, as well as the continued provision of
inpatient services until the date of discharge for a member who is
institutionalized when insolvency occurs.
 
35. Franchise Fee Assessment Requirements
 
a. Each MCP is required to pay a franchise permit fee to ODJFS for each calendar
quarter as required by ORC Section 5111.176. The current fee to be paid is an
amount equal to 4'/2 percent of the managed care premiums, minus Medicare
premiums that the MCP received from any payer in the quarter to which the fee
applies. Any premiums the MCP returned or refunded to members or premium payers
during that quarter are excluded from the fee.
 
b. The franchise fee is due to ODJFS in the ODJFS-specified format on or before
the 30th day following the end of the calendar quarter to which the fee applies.
 
c. At the time the fee is submitted, the MCP must also submit to ODJFS a
completed form and any supporting documentation pursuant to ODJFS
specifications.
 
d. Penalties for noncompliance with this requirement are specified in Appendix
N, Compliance Assessment System of the Provider Agreement and in ORC Section
5111.176.
 
36. Information Required for MCP Websites
 
a. On-line Provider Directory - MCPs must have an internet-based provider
directory available in the same format as their ODJFS-approved provider
directory, that allows members to electronically search for the MCP panel
 




Appendix C
Page 22


providers based on name, provider type, geographic proximity, and population (as
specified in Appendix H). MCP provider directories must include all
MCP-contracted providers [except as specified by ODJFS] as well as certain ODJFS
non-contracted providers.
 
b. On-line Member Website - MCPs must have a secure internet-based website which
is regularly updated to include the most current ODJFS approved materials. The
website at a minimum must include: (1) a list of the counties that are covered
in their service area; (2) the ODJFS-approved MCP member handbook, recent
newsletters/announcements, MCP contact information including member services
hours and closures; (3) the MCP provider directory as referenced in section
36(a) of this appendix; (4) the MCP's current preferred drug list (PDL),
including an explanation of the list, which drugs require prior authorization
(PA), and the PA process; (5) the MCP's current list of drugs covered only with
PA, the PA process, and the MCP's policy for covering generic for brand-name
drugs; and (6) the ability for members to submit
questions/comments/grievances/appeals/etc. and receive a response (members must
be given the option of a return e-mail or phone call). Responses regarding
questions or comments are expected within one working day of receipt, whereas
responses regarding grievances and appeals must be within the timeframes
specified in OAC rule 5101:3-26-08.4. MCPs must ensure that all member materials
designated specifically for CFC and/or ABD consumers (i.e. the MCP member
handbook) are clearly labeled as such. The MCP's member website cannot be used
as the only means to notify members of new and/or revised MCP information (e.g.,
change in holiday closures, change in additional benefits, revisions to approved
member materials etc.). ODJFS may require MCPs to include additional information
on the member website, as needed.
 
c. On-line Provider Website - MCPs must have a secure internet-based website for
providers where they will be able to confirm a consumer's MCP enrollment and
through this website (or through e-mail process) allow providers to
electronically submit and receive responses to prior authorization requests.
This website must also include: (1) a list of the counties that are covered in
their service area; (2) the MCP's provider manual;(3) MCP contact information;
(4) a link to the MCP's on-line provider directory as referenced in section
36(a) of this appendix; (5) the MCP's current PDL list, including an explanation
of the list, which drugs require PA, and the PA process; and (6) the MCP's
current list of drugs covered only with PA, the PA process, and the MCP's policy
for covering generic for brand-name drugs. MCPs must ensure that all provider
materials designated specifically for CFC and/or ABD consumers (i.e. The MCP's
provider manual) are clearly labeled as such. ODJFS may require MCPs to include
additional information on the provider website, as needed.
 




Appendix C
Page 23
 
37. MCPs must provide members with a printed version of their PDL and PA lists,
upon request.
 
38. MCPs must not use, or propose to use , any offshore programming or call
center services in fulfilling the program requirements.
 
39. PCP Feedback - The MCP must have the administrative capacity to offer
feedback to individual providers on their: 1) adherence to evidence-based
practice guidelines; and 2) positive and negative care variances from standard
clinical pathways that may impact outcomes or costs. In addition, the feedback
information may be used by the MCP for activities such as physician performance
improvement projects that include incentive programs or the development of
quality improvement programs.
 




APPENDIX D
 
ODJFS RESPONSIBILITIES ABD ELIGIBLE POPULATION
 
The following are ODJFS responsibilities or clarifications that are not
otherwise specifically stated in OAC Chapter 5101: 3-26 or elsewhere in the
ODJFS-MCP provider agreement.
 
General Provisions
 
1. ODJFS will provide MCPs with an opportunity to review and comment on the
rate-setting time line and proposed rates, and proposed changes to the OAC
program rules or the provider agreement.
 
2. ODJFS will notify MCPs of managed care program policy and procedural changes
and, whenever possible, offer sufficient time for comment and implementation.
 
3. ODJFS will provide regular opportunities for MCPs to receive program updates
and discuss program issues with ODJFS staff.
 
4. ODJFS will provide technical assistance sessions where MCP attendance and
participation is required. ODJFS will also provide optional technical assistance
sessions to MCPs, individually or as a group.
 
5. ODJFS will provide MCPs with an annual MCP Calendar of Submissions outlining
major submissions and due dates.
 
6. ODJFS will identify contact staff, including the Contract Administrator,
selected for each MCP.
 
7. ODJFS will recalculate the minimum provider panel specifications if ODJFS
determines that significant changes have occurred in the availability of
specific provider types and the number and composition of the eligible
population.
 
8. ODJFS will recalculate the geographic accessibility standards, using the
geographic information systems (GIS) software, if ODJFS determines that
significant changes have occurred in the availability of specific provider types
and the number and composition ofthe eligible population and/or the ODJFS
provider panel specifications.
 
9. On a monthly basis, ODJFS will provide MCPs with an electronic file
containing their MCP's provider panel as reflected in the ODJFS Provider
Verification System (PVS) database.
 
10. On a monthly basis, ODJFS will provide MCPs with an electronic Master
Provider File containing all the Ohio Medicaid fee-for-service providers, which
includes their Medicaid Provider Number, as well as all providers who have been
assigned a provider reporting number for current encounter data purposes.
 




Appendix D
Page 2


11. It is the intent of ODJFS to utilize electronic commerce for many processes
and procedures that are now limited by HIPAA privacy concerns to FAX, telephone,
or hard copy. The use ofTLS will mean that private health information (PHI) and
the identification of consumers as Medicaid recipients can be shared between
ODJFS and the contracting MCPs via e-mail such as reports, copies of letters,
forms, hospital claims, discharge records, general discussions of
member-specific information, etc. ODJFS may revise data/information exchange
policies and procedures for many functions that are now restricted to FAX,
telephone, and hard copy, including, but not limited to, monthly membership and
premium payment reconciliation requests, newborn reporting, Just Cause
disenrollment requests, information requests etc. (as specified in Appendix C).
 
12. ODJFS will immediately report to Center for Medicare and Medicaid Services
(CMS) any breach in privacy or security that compromises protected health
information (PHI), when reported by the MCP or ODJFS staff.
 
13. Service Area Designation
Membership in a service area is mandatory unless ODJFS approves membership in
the service area for consumer initiated selections only. It is ODJFS' current
intention to implement a mandatory managed care program in service areas
wherever choice and capacity allow and the criteria in 42 CFR 438.50(a) are met.
 
14. Consumer information
 
a. ODJFS, or its delegated entity, will provide membership notices,
informational materials, and instructional materials relating to members and
eligible individuals in a manner and format that may be easily understood. At
least annually, ODJFS will provide MCP eligible individuals, including current
MCP members, with a Consumer Guide. The Consumer Guide will describe the managed
care program and include information on the MCP options in the service area and
other information regarding the managed care program as specified in 42 CFR
438.10.
 
b. ODJFS will notify members or ask MCPs to notify members about significant
changes affecting contractual requirements, member services or access to
providers.
 
c. If an MCP elects not to provide, reimburse, or cover a counseling service or
referral service due to an objection to the service on moral or religious
grounds, ODJFS will provide coverage and reimbursement for these services for
the MCP's members. ODJFS will provide information on what services the MCP will
not cover and how and where the MCP's members may obtain these services in the
applicable Consumer Guides.
 




Appendix D
Page 3
 


 
15. Membership Selection and Premium Payment
 
a. The Selection Services Entity (SSE) also known as Selection Services
Contractor (SSC): The ODJFS-contracted SSC will provide unbiased education,
selection services, and community outreach for the Medicaid managed care
program. The SSC shall operate a statewide toll-free telephone center to assist
eligible individuals in selecting an MCP or choosing a health care delivery
option.
 
The SSC shall distribute the most current Consumer Guide that includes the
managed care program information as specified in 42 CFR 438.10, as well as ODJFS
prior-approved MCP materials, such as solicitation brochures and provider
directories, to consumers who request additional materials.
 
b. Auto-Assignment Limitations - In order to promote market and program
stability, ODJFS may limit an MCP's auto-assignments if they meet any of the
following enrollment thresholds:
 
• 40% of statewide Aged, Blind, or Disabled (ABD) managed care eligibles; and/or
• 60% of the ABD managed care eligibles in any region with two MCPs; and/or
• 40% of the ABD managed care eligibles in any region with three MCPs.
 
Once an MCP meets one of these enrollment thresholds, the MCP will only be
permitted to receive the additional new membership (in the region or statewide,
as applicable) through: (1) consumer-initiated enrollment; and (2)
auto-assignments which are based on previous enrollment in that MCP or an
historical provider relationship with a provider who is not on the panel of any
other MCP in that region. In the event that an MCP in a region meets one or more
of these enrollment thresholds, ODJFS, may not impose the auto-assignment
limitation and auto-assign members to the MCPs in that region as ODJFS deems
appropriate.
 
c. Consumer Contact Record (CCR): ODJFS or their designated entity shall forward
CCRs to MCPs on no less than a weekly basis. The CCRs are a record of each
consumer-initiated MCP enrollment, change, or termination, and each
SSC-initiated MCP assignment processed through the SSC. The CCR contains
information that is not included on the monthly member roster.
 
d. Monthly member roster (MR): ODJFS verifies managed care plan enrollment on a
monthly basis via the monthly membership roster. ODJFS or its designated entity
provides a full member roster (F) and a change roster (C) via HIPAA 834
compliant transactions.



Appendix D
Page 4


e. Monthly Premiums: ODJFS will remit payment to the MCPs via an electronic
funds transfer (EFT), or at the discretion of ODJFS, by paper warrant.
 
f. Remittance Advice: ODJFS will confirm all premium payments paid to the MCP
during the month via a monthly remittance advice (RA), which is sent to the MCP
the week following state cut-off. ODJFS or its designated entity provides a
record of each payment via HIPAA 820 compliant transactions.
 
g. MCP Reconciliation Assistance: ODJFS will work with an MCP-designated
contact(s) to resolve the MCP's member and newborn eligibility inquiries, and
premium inquiries/discrepancies and to review/approve hospital deferment
requests.
 
16. ODJFS will make available a website which includes current program
information.
 
17. ODJFS will regularly provide information to MCPs regarding different aspects
of MCP performance including, but not limited to, information on MCP-specific
and statewide external quality review organization surveys, focused clinical
quality of care studies, consumer satisfaction surveys and provider profiles.
 
18. ODJFS will periodically review a random sample of online and printed
directories to assess whether MCP information is both accessible and updated.
 
19. Communications
 
a. ODJFS/BMHC: The Bureau of Managed Health Care (BMHC) is responsible for the
oversight of the MCPs' provider agreements with ODJFS. Within the BMHC, a
specific Contract Administrator (CA) has been assigned to each MCP. Unless
expressly directed otherwise, MCPs shall first contact their designated CA for
questions/assistance related to Medicaid and/or the MCP's program requirements
/responsibilities. If their CA is not available and the MCP needs immediate
assistance, MCP staff should request to speak to a supervisor within the
Contract Administration Section. MCPs should take all necessary and appropriate
steps to ensure all MCP staff are aware of, and follow, this communication
process.
 
b. ODJFS contracting entities: ODJFS-contracting entities should never be
contacted by the MCPs unless the MCPs have been specifically instructed by ODJFS
to contact the ODJFS contracting entity directly.
 
c. MCP delegated entities: In that MCPs are ultimately responsible for meeting
program requirements, the BMHC will not discuss MCP issues
 




Appendix D
Page 5


with the MCPs' delegated entities unless the applicable MCP is also
participating in the discussion. MCP delegated entities, with the applicable MCP
participating, should only communicate with the specific CA assigned to that
MCP.



--------------------------------------------------------------------------------




MERCER
Government Human Services Consulting




 
November 17, 2006
 
Mr. Jon Barley
Bureau of Managed Health Care
Ohio Department of Job and Family Services
255 East Main Street, 2nd Floor
 
Columbus, OH 43215-5222
 
Subject:
ABD Rate-Setting Methodology & Capitation Rate Certification for the 2007
Contract Period
 
Dear Jon:
 
The Ohio Department of Job and Family Services (State) contracted with Mercer
Government Human Services Consulting (Mercer) to develop actuarially sound
regional capitation rates for the Aged, Blind or Disabled (ABD) managed care
population. During calendar year (CY) 2007, the State will roll out statewide
ABD mandatory managed care on a regional basis. It is anticipated that managed
care will be implemented in all eight regions by May 2007. The specific contract
period and effective dates vary by region. A summary of the regional rates for
each region is included in Appendix E. This summary will be updated each time
the contract period for a new region is determined.
 
This methodology letter outlines the rate-setting process, provides information
on the data adjustments and provides a final rate summary. The key components in
the rate-setting process are:
 
• Base data development,
 
• Managed care rate development, and
 
• Centers for Medicare and Medicaid Services (CMS) documentation requirements.
 
Each of these components is described further throughout the document and is
depicted in the flowchart included as Appendix A.
 




MERCER
Government Human Services Consulting
 
Page 2
November 17, 2006
Mr. Jon Barley
Bureau of Managed Health Care
 
Managed Care Eligible Population
 
The following ABD individuals are not eligible to enroll in the managed care
program.
 
• Children under twenty-one years of age,
 
• Individuals who are dually eligible under both the Medicaid and Medicare
programs,
 
• Institutionalized individuals,
 
• Individuals eligible for Medicaid by spending down their income or resources
to a level that meets the Medicaid program's financial eligibility requirements,
or
 
• Individuals receiving Medicaid services through a Medicaid Waiver.
 
In addition, for managed care eligible individuals who enter a nursing facility,
managed care plans (MCPs) are responsible for nursing facility payment and
payment for all covered services until the last day of the second calendar month
following the nursing facility admission.
 
Base Data Development
 
Data Sources
Since ABD managed care has not yet been implemented in Ohio, FFS data was the
only available data source for rate-setting. Mercer used FFS claims and
eligibility data from State Fiscal Year (SFY) 2003 and from SFY 2004 as the
basis for rate development. Once mandatory managed care is implemented and the
program becomes stable, Mercer will incorporate plan-reported managed care data,
including encounter and cost report data. Other sources of information used, as
necessary, included State enrollment projections. State financial reports,
projected managed care penetration rates and other ad hoc sources.
 
Validation Process
Mercer's validation process included reviewing SFY 2003 and SFY 2004 dollars,
utilization and member months. Mercer also performed additional reasonability
checks to ensure the base data was accurate and complete.
 
FFS Data
FFS experience from the base time period of SFY 2003 and SFY 2004 was used as a
direct data source for rate-setting. Adjustments were applied to the FFS data to
reflect the actuarially equivalent claims experience for the population that
will be enrolled in the managed care




MERCER
Government Human Services Consulting
 
Page 3
November 17, 2006
Mr. Jon Barley
Bureau of Managed Health Care
 
program. Mercer excluded claims and eligibility data for the ineligible
populations outlined on the previous page. The State Medicaid Management
Information System (MMIS) includes data for FFS paid claims, which may be net or
gross of certain factors (e.g., gross adjustments or third party liability
(TPL)). As a result of these conditions, it was necessary to make adjustments to
the FFS base data as documented in Appendix C and outlined in Appendix A.
 
Managed Care Rate Development
 
This section explains how Mercer developed the final capitation rates for each
of the eight managed care regions, as defined in Appendix B. After the FFS base
data was developed and the two years were blended, Mercer applied trend, program
changes and managed care adjustments to project the program cost into the
contract year. Next, the MCP administrative component was applied. Appendix A
outlines the managed care rate development process. Appendix D provides more
detail behind each of the following adjustments.
 
Blending Multiple Years of Data
Prior to blending the two years of FFS data, the base time period experience was
trended to a common time period ofSFY 2004. Mercer applied greater credibility
to the most recent year of data to reflect the expectation that the most recent
year may be more reflective of future experience and to reflect that fewer
adjustments are needed to bring the data to the effective contract period.
 
Managed Care Assumptions for the FFS Data Source
In developing managed care savings assumptions. Mercer applied generally
accepted actuarial principles that reflect the impact of MCP programs on FFS
experience. Mercer reviewed Ohio's historical FFS experience and other state
Medicaid managed care experience to develop managed care savings assumptions.
These assumptions have been applied to the FFS data to derive managed care cost
levels. The assumptions are consistent with an economic and efficiently operated
Medicaid managed care plan. The managed care savings assumptions vary by region
and Category of Service (COS). Specific adjustments were made in this step to
reflect the differences between pharmacy contracting for the State and
contracting obtained by the MCPs. Mercer reviewed information related to
discount rates, dispensing fees, and rebates to make these adjustments. The
rates are reflective of MCP contracting for these services. In addition, Mercer
considered the impact of two pharmacy management restrictions on the MCPs when
determining pharmacy managed care assumptions. These restrictions include the
prohibition to prior




MERCER
Government Human Services Consulting
 
Page 4
November 17, 2006
Mr. Jon Barley
 
Bureau of Managed Health Care
 
authorize any prescriptions during the first ninety days of managed care
implementation and the restriction on prior authorization of any atypical
antipsychotics (as defined by the State).
 
Prospective Policy Changes
CMS also requires that the rate-setting methodology incorporates the impact of
any programmatic changes that have taken place, or are anticipated to take
place, between the base period (SFY 2004) and the 2007 contract period.
 
The State staff provided Mercer with a detailed list of program changes that may
have a material impact on the cost, utilization, or demographic structure of the
program prior to, or within, the contract period and whose impact was not
included within the base period data. Final programmatic changes approved for
SFY 2006 and SFY 2007 are reflected in the rates, as appropriate. Please refer
to Appendix D for more information on these programmatic changes.
 
Clinical Measures/Incentives
As the ABD managed care program matures, the State will require MCPs to meet
minimum performance standards for a defined set of clinical measures. The State
expects the first full calendar year of the program will be used as a baseline
year to determine performance standards and targets. Since the MCPs will not be
at risk for this period, the rates have not been adjusted to account for
improvement in performance on the clinical measures.
 
Caseload
Historically, the State has experienced significant changes in its Medicaid
caseload. These shifts in caseload have affected the demographics of the
remaining Medicaid population. Mercer evaluated these caseload variations to
determine if an adjustment was necessary to account for demographic changes.
Based on the data provided by the State, Mercer determined no adjustments were
necessary.
 
Selection Issue
Mercer made an adjustment for voluntary selection, which accounts for the fact
that costs associated with individuals who participate in managed care are
generally lower than the remaining FFS population. Therefore, the voluntary
selection adjustment adjusts for the risk of only those members participating in
managed care. This adjustment is a reduction to paid claims and utilization.
Appendix D provides more detail around the voluntary selection adjustment.




MERCER
Government Human Services Consulting
 
Page 5
November 17, 2006
Mr. Jon Barley
Bureau of Managed Health Care
 
Non-State Plan Services
 
According to the CMS Final Medicaid Managed Care Rule that was implemented
August 13, 2003, non-state plan services may not be included in the base data
for rate setting.
The FFS data does not include costs for non-state plan services. Therefore, no
adjustment was necessary.
 
Prospective Trend Development
Trend is an estimate of the change in the overall cost of providing a specific
benefit service over a finite period of time. A trend factor is necessary to
estimate the expenses of providing health care services in some future year,
based on expenses incurred in prior years. Trend was applied by COS to the
blended costs for SFY 2004 to project the data forward to the 2007 contract
period.
 
Mercer integrated the FFS trend analysis with a broader analysis of other trend
resources. These resources included health care economic factors (e.g., Consumer
Price Index (CP1) and Data Resource, Inc. (DRI)), trends in neighboring states,
the State FFS trend expectations and any Ohio market changes. Moreover, the
trend component was comprised of both unit cost and utilization components.
 
Mercer discussed all trend recommendations with State staff. We reviewed the
potential impact of initiatives targeted to slow or otherwise affect the trends
in the program. Final trend amounts were determined from the many trend
resources and this additional program information. Appendix D provides more
information on trend.
 
Administration/Contingencies
Since ABD managed care has not yet been implemented, other ABD Medicaid program
administration/contingencies allowances and the State's expectations were
factors that were taken into consideration in determining the final
administration/contingencies percentages. Appendix D provides further detail on
the allowance.
 
Risk Adjustment
The FFS data was not categorized by age/sex cohort because the base regional
rates will undergo risk adjustment. Risk adjustment takes into account the
demographics and diagnoses of the population. The risk adjusted rates (RAR) will
be implemented into the ABD managed care program using a generally accepted risk
adjustment method to adjust base capitation rates to




MERCER
Government Human Services Consulting
 
Page 6
November 17, 2006
Mr. .Ion Barley
Bureau of Managed Health Care
 
reflect the different health status of the members enrolled in each MCP's
program. ODJFS and its actuarial consultant will develop each MCP's risk score
to reflect the health status of members enrolled in the contractor's program
within a region.
 
During the initial months of managed care implementation in each region, it is
anticipated that ODJFS and its actuaries will calculate regional MCP case mix
scores monthly until the enrollment in the region becomes relatively stable.
Because enrollment for these months will not be known until after the start of
the month, the initial payment will be made assuming the base capitation rates
for all MCPs. An adjustment will be made in the subsequent month to reflect the
appropriate risk adjustment reimbursement for the prior month. Once regional
enrollment has stabilized, it is anticipated that the MCP case mix scores will
be updated semi-annually. In the event that the ABD implementation is delayed or
a change in methodology is required, the risk assessment schedule may be
revised.
 
Certification of Final Rates
 
Base capitation rates were developed for the eight managed care regions, and a
rate summary is provided in Appendix E. Upon receiving final contract period
information for each region, Mercer will update Appendix E accordingly.
 
Mercer certifies the attached rates were developed in accordance with generally
accepted actuarial practices and principles by actuaries meeting the
qualification standards of the American Academy of Actuaries for the populations
and services covered under the managed care contract. Rates developed by Mercer
are actuarial projections of future contingent events. Actual MCP costs will
differ from these projections. Mercer has developed these rates on behalf of the
State to demonstrate compliance with the CMS requirements under 42 CFR 438.6(c)
and to demonstrate that rates are in accordance with applicable law and
regulations.
 




MERCER
Government Human Services Consulting
 
Page 7
November 17, 2006
Mr. Jon Barley
Bureau of Managed Health Care
 
MCPs are advised that the use of these rates may not be appropriate for their
particular circumstance and Mercer disclaims any responsibility for the use of
these rates by MCPs for any purpose. Mercer recommends any MCP considering
contracting with the State should analyze its own projected medical expense,
administrative expense, and any other premium needs for comparison to these
rates before deciding whether to contract with the State. Use of these rates for
purposes beyond that stated may not be appropriate.
 
Sincerely,


/s/ Wendy Radunz 
Wendy Radunz, FSA, MAAA
/s/ Angela WasDyke 
Angela WasDyke, ASA, MAAA
   
Copy:
Chuck Betley, Mitali Ghatak, Tracy Williams - ODJFS
Denise Blank, Katie Olecik - Mercer

 
 

--------------------------------------------------------------------------------




MERCER
Government Human Services Consulting
 
Appendix A - 2007 Contract Period ABD Rate-Setting Methodology


[Flow Chart]
 
 
 


MERCER
Government Human Services Consulting
 
Appendix B - Region Definition
 


Please refer to the map below, which defines the counties within each of the
eight managed care regions.


[Medicaid Managed Care Program Regions for the ABD Population Map]


 
B-l
 




MERCER
Government Human Services Consulting
 
Appendix C - FFS Data Adjustments
 
This section lists adjustments made to the FFS claims and eligibility
information received from the State.
 
Completion Factors
The claims data was adjusted to account for the value of claims incurred but
unpaid on a COS basis. Mercer used claims for SFY 2003 and SPY 2004 that reflect
payments through the dates included in the following table.
 
State Fiscal Year
Paid Through
2003
 03/31/04
2004
 12/31/04

 
The value of the claims incurred during each of these years, but unpaid, was
estimated using completion factor analysis.
 
Gross Adjustment File (GAF)
To account for gross debit and credit amounts not reflected in the FFS data,
adjustments were applied to the FFS paid claims.
 
Historical Policy Changes
As part of the rate-setting process, Mercer must account for policy changes that
occurred during the base data time period. Changes only reflected in a portion
of the data must be applied to the remaining data so that the base data reflects
all of the policy changes. All policy changes implemented during SFY 2003 and
SFY 2004 were applied to the FFS data.
 
C-l
 




MERCER
Government Human Services Consulting
 
The following table shows the specified policy changes for which Mercer adjusted
the SFY 2003 and SFY 2004 data. Mercer calculated the adjustments based on the
"History of Policy Changes" document and other information supplied by the
State.
 
Policy Changes
Effective Date
Category of Service Affected
 
Inpatient Outlier Payment Methodology - Exceptional cost outlier threshold
increased from $250,000 to $443,463
 
8/1/2002
 
Inpatient
 
Anesthesia Services -Conversion factor decreased to $8.13
 
9/1/2002
 
Specialists
 
Independently-practicing psychologist services eliminated for adults (s21)
 
1/1/2004
 
PCP, Specialists
 
All chiropractic services eliminated for adults (>21)
 
1/1/2004
 
Other
 
$3.00 Copay on Prior-Authorization Drugs
 
1/1/2004
 
Pharmacy

 
Third Party Liability Recoveries
TPL can be identified with two components: ''cost-avoidance'' and "pay and
chase" type actions. "Cost-avoidance" occurs when the State initially denies
paying a claim because another payer is the primary payer. The State may then
pay a residual portion of the charged amount. Only the residual portion of the
claim will be included in the FFS data. The portion of the claim paid by another
payer has been avoided and not included in reported claim payments.
Participating MCPs are expected to pay in a similar fashion and therefore, no
adjustment to the FFS data will be required.
 
In a "pay and chase" scenario, the State pays the claim as though it were the
primary payer. Subsequent to payment, the State makes recovery from a third
party. The State has indicated the FFS data does not reflect these recoveries.
Since MCPs are also expected to take similar recovery actions, the FFS
experience was adjusted for "pay and chase" recoveries. Mercer made adjustments
to both the paid claims and utilization for all COSs. Since MCPs do not collect
tort recoveries, the data excludes tort collections.
 
Hospital Cost Settlements
The State provided Mercer with SFY 2003 and SFY 2004 interim cost settlements
for Diagnosis Related Group (DRG) and DRG-exempt hospitals. The DRG-exempt
hospital information
 
C-2
 




MERCER
Government Human Services Consulting
 
included inpatient and outpatient settlements. However, the DRG hospitals only
include capital settlements, which were incorporated into the adjustment. An
adjustment has been applied to inpatient, outpatient, and emergency room (ER)
claims to remove these additional costs.
 
Fraud and Abuse
The State does pursue recoveries from fraud and abuse cases. The dollars
recovered are accounted for outside of the State's MMIS system and are not
included in the FFS data. Therefore, Mercer applied adjustments to the FFS
claims and utilization data.
 
Excluded Time Periods
The capitation rates paid to the MCPs reflect the risk of serving the eligible
enrollees from the date of health plan enrollment forward. Therefore, the FFS
data has been adjusted to reflect only the time periods for which the MCPs are
at risk.
 
Dual Eligibles
Dual eligible persons are not enrolled in managed care and are therefore not
included in the managed care rates. Their experience has been excluded from the
base FFS data used to develop the rates.
 
Catastrophic Claims
Since the State does not provide reinsurance to the MCPs. the MCPs are expected
to purchase reinsurance on their own. To reflect these costs, all claims,
including claims above the reinsurance threshold, were included in the base FFS
data. The final rates Mercer calculated reflect the total risk associated with
the covered population and are expected to be sufficient to cover the cost of
the required stop-loss provision.
 
DSH Payments
 
DSH payments are made by the State to providers and are not the responsibility
of the MCPs;
therefore, the information for these payments was excluded from the FFS data
used to develop the rates. No rate adjustment was necessary.
 
Spend Down
Persons Medicaid eligible due to spend down are not enrolled in managed care and
therefore not included in the managed care rates. The base FFS data is net of
recipient spend down. Therefore, no additional adjustment was needed.
 
Graduate Medical Education (GME)
The State does not make supplemental GME payments for services delivered to
individuals covered under the managed care program. Rather, the MCPs negotiate
specific rates with the individual teaching hospitals for the daily cost of
care. Therefore, the GME payments are included in the capitation rates paid to
the MCPs.
 
C-3
 




MERCER
 
Government Human Services Consulting
 
Appendix D - 2007 Contract Period ABD Rate Development
 
Credibility By Year
 
Mercer placed more credibility on the most recent year of FFS data.
 
FFS Historical and Prospective Trend
Historical FFS trend assumptions were used to trend SFY 2003 FFS data to the
base period (SPY 2004). Credibility was then applied to blend together the
trended SFY 2003 and the SFY 2004 FFS data. Next, prospective FFS trends were
applied to the base period FFS data to trend it to the 2007 contract period.
 
Prospective Policy Changes
The following items are considered prospective policy changes. These changes
were not reflected in the base data, but were implemented prior to or within the
contract period. Therefore, Mercer made the rate-setting adjustments for each
item in the following table.
 
Adjustments Affecting Unit Cost
 
Policy Change
Effective Date
Category of  Service Affected
 
Implementation of $2 copay for trade-name preferred drugs for adults (^21)
 
1/1/2006
 
Pharmacy
 
Implementation of $3 copay for each dental date of service for adults (>21)
 
1/1/2006
 
Dental
 
Implementation of $2 copay for vision exams and $1 copay for dispensing services
for adults (^21)
 
1/1/2006
 
Other
 
IP Recalibration
 
1/1/2006
 
Inpatient
 
IP Rate Freeze
 
1/1/2006
 
Inpatient

 
D-l
 




MERCER
 
Government Human Services Consulting
 
Adjustments Affecting Utilization
 
Policy Change
Effective Date
Category of Service Affected
 
Reduction in coverage of dental services for adults (S21)
 
1/1/2006
 
Dental
 
Reduction in coverage of enteral products
 
1/1/2006
 
DME/ Supplies

 
Voluntary Selection
The FFS data reflects the risk of the entire ABD Medicaid program. To solely
reflect the risk of the managed care program, Mercer modified the FFS data based
on the projected managed care penetration levels for the 2007 contract period.
This voluntary selection adjustment modifies the FFS data to reflect the risk to
the MCPs (i.e., only those individuals who enroll in a health plan).
 
Administration/Contingencies
For existing managed care plans in Ohio. the MCP administration/contingencies
allowance will be 12% of premium prior to the franchise fee. After the initial
two twelve month contract periods for new and existing plans, 1% of the
pre-franchise fee capitation rate will be put at risk, contingent upon MCPs
meeting performance requirements. The administration schedule will be as follows
for managed care plans currently existing in Ohio:
 

 
Admin
At-Risk
 
Plan Year 1 (months 1-12)
 
12%
 
0%
 
Plan Year 2 (months 13-24)
 
12%
 
0%
 
Plan Year 3 (months 25-36)
 
12%
 
1%

 
D-2
 




MERCER
 
Government Human Services Consulting
 
For managed care plans new to Ohio, the administration schedule will be as
follows:
 

 
Admin
At-Risk
 
Plan Year 1 (months 1-12)
 
13%
 
0%
 
Plan Year 2 (months 13-24)
 
12%
 
0%
 
Plan Year 3 (months 25-36)
 
12%
 
1%

 
For plans entering Ohio through the acquisition of another Ohio health plan's
membership, the administration schedule will continue as outlined in the chart
on the previous page, based on the plan year of the acquired health plan
membership. The administration schedule will not revert back to the Plan Year 1
schedule due to the membership acquisition.
 
In addition, the total capitation rate was adjusted to incorporate the 4.5% MCP
franchise fee requirement.
 
D-3








MERCER
Government Human Services Consulting
 
Appendix E - 2007 Contract Period ABD Regional Rate Summary




State of Ohio 
Final & Confidential


Appendix E 2007 Contact Period ABD Regional Rate Summary






 
Region
 
Contract Begin Date
 
Contract End Date
 
Final Base Rate
 
Northeast
 
January 1,2007
 
December 31, 2007
 
$1,088.93

 


 
Note: As the contract periods for the remaining regions are finalized, this
exhibit will be updated to include the corresponding rates.


 


E-1




MERCER
 Government Human Services Consulting 
 




Appendix F


PREMIUM RATES WITHOUT THE AT-RISK PAYMENT AMOUNTS
FOR 01/01/07 THROUGH


06/30/07 MCP's premiums will be at-risk starting the 25th month of the ABD
Medicaid Managed Care Program participation.


MCP: WellCare of Ohio, Inc.




Service Enrollment Area
Base Rates
At-Risk Amounts
 
Northeast Region
 
$1,101.45
 
$0.00

 
List of Eligible Assistance Groups (AGs)
Aged, Blind or Disabled:


MA-A Aged
MA-B Blind
MA-D Disabled
 
Note: An MCP's regional membership for this program must not exceed their
Primary Care Physician capacity for that region as verified by the BMHC provider
database.
 




Appendix G
Page 2
 
APPENDIX G
COVERAGE AND SERVICES ABD ELIGIBLE POPULATION
 
1. Basic Benefit Package
 
Pursuant to OAC rule 5101:3-26-03(A), with limited exclusions (see section G.2
of this appendix), MCPs must ensure that members have access to
medically-necessary services covered by the Ohio Medicaid fee-for-service (FFS)
program. For information on Medicaid-covered services, MCPs must refer to the
ODJFS website. The following is a general list of the benefits pertinent to the
ABD population covered by the MCPs:
 
• Inpatient hospital services
 
• Outpatient hospital services
 
• Rural health clinics (RHCs) and Federally qualified health centers (FQHCs)
 
• Physician services whether furnished in the physician's office, the covered
person's home, a hospital, or elsewhere
 
• Laboratory and x-ray services
 
• Family planning services and supplies
 
• Home health services
 
• Podiatry
 
• Physical therapy, occupational therapy, and speech therapy
 
• Nurse-midwife, certified family nurse practitioner, and certified pediatric
nurse practitioner services
 
• Prescription drugs
 
• Ambulance and ambulette services
 
• Dental services
 
• Durable medical equipment and medical supplies
 
• Vision care services, including eyeglasses
 
• Nursing facility stays as specified in OAC rule 5101:3-26-03
 


Appendix G
Page 2
 
• Hospice care
 
• Behavioral health services (see section G.2.b.iii of this appendix). Note:
Independent psychologist services not covered for adults age twenty-one (21) and
older.
 
2. Exclusions. Limitations and Clarifications
 
a. Exclusions
MCPs are not required to pay for Ohio Medicaid FFS program (Medicaid)
non-covered services. For information regarding Medicaid noncovered services,
MCPs must refer to the ODJFS website. The following is a general list of the
services not covered by the Ohio Medicaid fee-for-service program:
 
• Services or supplies that are not medically necessary
 
• Experimental services and procedures, including drugs and equipment, not
covered by Medicaid
 
• Organ transplants that are not covered by Medicaid
 
• Abortions, except in the case of a reported rape, incest, or when medically
necessary to save the life of the mother
 
• Infertility services for males or females
 
• Voluntary sterilization if under 21 years of age or legally incapable of
consenting to the procedure
 
• Reversal of voluntary sterilization procedures


• Plastic or cosmetic surgery that is not medically necessary*
 
• Immunizations for travel outside of the United States
 
• Services for the treatment of obesity unless medically necessary*
 
• Custodial or supportive care
 
• Sex change surgery and related services
 
• Sexual or marriage counseling
 




Appendix G
Page 3


• Court ordered testing
 
• Acupuncture and biofeedback services
 
• Services to find cause of death (autopsy)
 
• Comfort items in the hospital (e.g., TV or phone)
 
• Paternity testing
 


MCPs are also not required to pay for non-emergency services or supplies
received without members following the directions in their MCP member handbook,
unless otherwise directed by ODJFS.


*These services could be deemed medically necessary if medical
complications/conditions in addition to the obesity or physical imperfection are
present.


b. Limitations & Clarifications
 
i. Member Cost-Sharing
 
As specified in OAC rules 5101:3-26-05(D) and 5101:3-26-12, MCPs are permitted
to impose the applicable member co-payment amount(s) for dental services, vision
services, non-emergency emergency department services, or prescription drugs,
other than generic drugs. MCPs must notify ODJFS if they intend to impose a
co-payment. ODJFS must approve the notice to be sent to the MCP's members and
the timing of when the co-payments will begin to be imposed. If ODJFS determines
that an MCP's decision to impose a particular co-payment on their members would
constitute a significant change for those members, ODJFS may require the
effective date of the co-payment to coincide with the "Annual Opportunity"
month.


Notwithstanding the preceding paragraph, MCPs must provide an ODJFS-approved
notice to all their members 90 days in advance of the date that the MCP will
impose the co-payment. With the exception of member co-payments the MCP has
elected to implement in accordance with OAC rules 5101:3-26-05(D) and
5101:3-26-12, the MCP's payment constitutes payment in full for any covered
services and their subcontractors must not charge members or ODJFS any
additional co-payment, cost sharing, down-payment, or similar charge, refundable
or otherwise.




Appendix G
Page 4


ii. Abortion and Sterilization


The use of federal funds to pay for abortion and sterilization services is
prohibited unless the specific criteria found in 42 CFR 441 and OAC rules
5101:3-17-01 and 5101:3-21-01 are met. MCPs must verify that all of the
information on the required forms (JFS 03197, 03198, and 03199) is provided and
that the service meets the required criteria before any such claim is paid.
Additionally, payment must not be made for associated services such as
anesthesia, laboratory tests, or hospital services if the abortion or
sterilization itself does not qualify for payment. MCPs are responsible for
educating their providers on the requirements;
implementing internal procedures including systems edits to ensure that claims
are only paid once the MCP has determined if the applicable forms are completed
and the required criteria are met, as confirmed by the appropriate
certification/consent forms; and for maintaining documentation to justify any
such claim payments.
 
iii. Behavioral Health Services


Coordination of Services: MCPs must have a process to coordinate benefits of and
referrals to the publicly funded community behavioral health system. MCPs must
ensure that members have access to all medically-necessary behavioral health
services covered by the Ohio Medicaid FFS program and are responsible for
coordinating those services with other medical and support services. MCPs must
notify members via the member handbook and provider directory of where and how
to access behavioral health services, including the ability to self-refer to
mental health services offered through community mental health centers (CMHCs)
as well as substance abuse services offered through Ohio Department of Alcohol
and Drug Addiction Services (ODADAS)-certified Medicaid providers. Pursuant to
ORC Section 5111.16, alcohol, drug addiction and mental health services covered
by Medicaid are not to be paid by the managed care program when the nonfederal
share of the cost of those services is provided by a board of alcohol, drug
addiction, and mental health services or a state agency other than ODJFS. MCPs
must provide behavioral health services for members who are unable to timely
access services or unwilling to access services through community providers.


Mental Health Services: There are a number of various Medicaid-covered mental
health (MH) services available through the CMHCs.
 
 
Appendix G
Page 5


Where an MCP is responsible for providing MH services for their members, the MCP
is responsible for ensuring access to counseling and psychotherapy,
physician/psychiatrist services, outpatient clinic services, general hospital
outpatient psychiatric services, pre-hospitalization screening, diagnostic
assessment (clinical evaluation), crisis intervention, psychiatric
hospitalization in general hospitals (for all ages), and Medicaid-covered
prescription drugs and laboratory services. MCPs are not required to cover
partial hospitalization, or inpatient psychiatric care in a free-standing
psychiatric hospital.


Substance Abuse Services: There are a number of various Medicaid-covered
substance abuse services available through ODADAS-certified Medicaid providers.
 
Where an MCP is responsible for providing substance abuse services for their
members, the MCP is responsible for ensuring access to alcohol and other drug
(AOD) urinalysis screening, assessment, counseling, physician/psychiatrist AOD
treatment services, outpatient clinic AOD treatment services, general hospital
outpatient AOD treatment services, crisis intervention, inpatient detoxification
services in a general hospital, and Medicaid-covered prescription drugs and
laboratory services. MCPs are not required to cover outpatient detoxification
and methadone maintenance.


Financial Responsibility: MCPs are responsible for the payment of
Medicaid-covered prescription drugs prescribed by a CMHC or ODADAS-certified
provider when obtained through an MCP's panel pharmacy. MCPs are also
responsible for the payment of Medicaid-covered services provided by an MCP's
panel laboratory when referred by a CMHC or ODADAS-certified provider.
Additionally, MCPs are responsible for the payment of all other behavioral
health services obtained through providers other than those who are CMHC or
ODADAS-certified providers when arranged/authorized by the MCP. MCPs are not
responsible for paying for behavioral health services provided through CMHCs and
ODADAS-certified Medicaid providers. MCPs are also not required to cover the
payment of partial hospitalization (mental health), inpatient psychiatric care
in a free-standing inpatient psychiatric hospital, outpatient detoxification, or
methadone maintenance.


iv. Pharmacy Benefit: In providing the Medicaid pharmacy benefit to their
members, MCPs must cover the same drugs covered by the Ohio Medicaid
fee-for-service program.




Appendix G
Page 6




MCPs may establish a preferred drug list for members and providers which
includes a listing of the drugs that they prefer to have prescribed. Preferred
drugs requiring prior authorization approval must be clearly indicated as such.
Pursuant to ORC §5111.72, ODJFS may approve MCP-specific pharmacy program
utilization management strategies (see appendix G.3.a).


v. Organ Transplants: MCPs must ensure coverage for organ transplants and
related services in accordance with OAC 5101-3-2-07.1 (B)(4)&(5). Coverage for
all organ transplant services, except kidney transplants, is contingent upon
review and recommendation by the "Ohio Solid Organ Transplant Consortium" based
on criteria established by Ohio organ transplant surgeons and authorization from
the ODJFS prior authorization unit. Reimbursement for bone marrow transplant and
hematapoietic stem cell transplant services, as defined in OAC 3701:84-01, is
contingent upon review and recommendation by the "Ohio Hematapoietic Stem Cell
Transplant Consortium" again based on criteria established by Ohio experts in
the field of bone marrow transplant. While MCPs may require prior authorization
for these transplant services, the approval criteria would be limited to
confirming the consumer is being considered and/or has been recommended for a
transplant by either consortium and authorized by ODJFS. Additionally, in
accordance with OAC 5101:3-2-03 (A)(4) all services related to organ donations
are covered for the donor recipient when the consumer is Medicaid eligible.
 
Care Coordination
 
a. Utilization Management (Modification) Programs


General Provisions - Pursuant to OAC rule 5101:3-26-03.1(A)(7), MCPs must
implement the ODJFS-required emergency department diversion (EDD) utilization
management program to maximize the effectiveness of the care provided to members
and may develop other utilization management programs, subject to prior approval
by ODJFS. For the purposes of this requirement, the specific utilization
management programs which require ODJFS prior-approval are those programs
designed by the MCP with the purpose of redirecting or restricting access to a
particular service or service location. These programs are referred to as
utilization modification programs. MCP care coordination and disease management
activities which are designed to enhance the services provided to members with
specific health care needs would not be considered utilization management
programs nor would the designation of specific services requiring prior approval
by the MCP or the member's PCP. MCPs must also implement the ODJFS-required
emergency department diversion (EDD) program for frequent users. In that ODJFS
has developed the parameters for an MCP's EDD program, it therefore does not
require ODJFS approval.


Pharmacy Programs - Pursuant to ORC Sec. 5111.172 and OAC rule 5101:3-26-03(A)
and (B), MCPs subject to ODJFS prior-approval, may implement strategies,
including prior authorization and limitations on the type of provider and
locations where certain medications may be administered, for the management of
pharmacy utilization.
MCPs must receive prior approval from ODJFS on the types of medication that they
wish to cover through prior authorizations. MCPs must establish their prior
authorization system so that it does not unnecessarily impede member access to
medically-necessary Medicaid-covered services. As outlined in paragraph 29(i) of
Appendix C, MCPs must adhere to specific prior-authorization limitations to
assist with the transition of new ABD members from FFS Medicaid.


MCPs must comply with the provisions of 1927(d)(5) of the Social Security Act,
42 USC 1396r-8(k)(3), and OAC rule 5101:3-26-03.1 regarding the timeframes for
prior authorization of covered outpatient drugs.
MCPs may also, with ODJFS prior approval, implement pharmacy utilization
modification programs designed to address members demonstrating high or
inappropriate utilization of specific prescription drugs.
 
Emergency Department Diversion (EDD) - MCPs must provide access to services in a
way that assures access to primary, specialist and urgent care in the most
appropriate settings and that minimizes frequent, preventable utilization of
emergency department (ED) services. OAC rule 5101:3-26-03.1(A)(7)(d) requires
MCPs to implement the ODJFS-required emergency department diversion (EDD)
program for frequent utilizers.


Each MCP must establish an ED diversion (EDD) program with the goal of
minimizing frequent ED utilization. The MCP's EDD program must include the
monitoring of ED utilization, identification of frequent ED utilizers, and
targeted approaches designed to reduce avoidable ED utilization. MCP EDD
programs must, at a minimum, address those ED visits which could have been
prevented through improved education, access, quality or care management
approaches.


Although there is often an assumption that frequent ED visits are solely the
result of a preference on the part of the member and education is therefore the
standard remedy, it is also important to ensure that a member's frequent ED
utilization is not due to problems such as their




Appendix G
Page 8


PCP's lack of accessibility or failure to make appropriate specialist referrals.
The MCP's EDD program must therefore also include the identification of
providers who serve as PCPs for a substantial number of frequent ED utilizers
and the implementation of corrective action with these providers as so
indicated.
 
This requirement does not replace the MCP's responsibility to inform and educate
all members regarding the appropriate use of the ED.
 
4. Case Management


In accordance with 5101:3-26-03.1(A)(8), MCPs must offer and provide case
management services which coordinate and monitor the care of members with
specific diagnoses, or who require high-cost and/or extensive services.


a. Each MCP must inform all members and contracting providers of the MCP's case
management services.
b. The MCP's case management system must include, at a minimum, the following
components:
 
i. Identification -
The MCP must have mechanisms in place to identify members potentially eligible
for case management services. These mechanisms must include an administrative
data review (e.g. diagnosis, cost threshold, and/or service utilization) and may
also include telephone interviews; provider/self-referrals; or home visits.
 
ii. Assessment-
The MCP must arrange for or conduct a comprehensive assessment of the member's
physical and/or behavioral health condition(s) to confirm the results of a
positive identification, and to determine the need for case management services.
The goals of the assessment are to identify the member's existing and/or
potential health care needs and assess the member's need for case management
services.
The assessment must be completed by a physician, physician assistant, RN, LPN,
licensed social worker, or a graduate of a two or four year allied health
program. If the assessment is completed by another medical professional, there
should be oversight and monitoring by either a registered nurse or a physician.
The MCP must have a process to inform members and their PCPs that they have been
identified as meeting the criteria for case management, including their
enrollment into case management services.
 
iii. Case Management-
Risk Stratification/Levels of Care
The MCP must develop a strategy to assign members to risk stratification levels,
 
based on the member's comprehensive needs assessment. Once the member's



Appendix G
Page 9
 
risk level has been determined, the MCP must, at a minimum:
-develop a care treatment plan (as described below);
-implement member-level interventions;
-continuously monitor the progress of the member;
-identify gaps between care recommended and actual care provided, and propose
and implement interventions to address the gaps; and
-implement a system to monitor the delivery of specific services, including a
review of service utilization, to re-evaluate the member's risk level and adjust
the level of case management services accordingly.
 
Care Treatment Plan
The MCP must assure and coordinate the placement of the member into
case-management- including identification of the member's need for services,
completion of the comprehensive health needs assessment, and development of a
care treatment plan - within ninety (90) days of membership. The care treatment
plan is defined by ODJFS as the one developed by the MCP for the member.


The development of the care treatment plan must be based on the comprehensive
health assessment and reflect the member's primary medical diagnosis and health
conditions, any comorbidities. and the member's psychological, behavioral health
and community support needs. The care treatment plan must also include specific
provisions for periodic reviews of the member's condition and appropriate
updates to the plan. The member and the member's PCP must be actively involved
in the development of and revisions to the care treatment plan. The designated
PCP is the physician, or specialist, who will manage and coordinate the overall
care for the member. Ongoing communication regarding the status of the care
treatment plan may be accomplished between the MCP and the PCP's designee (i.e.,
qualified health professional). Revisions to the clinical portion of the care
treatment plan should be completed in consultation with the PCP.
 
Coordination of Care and Communication
The MCP must arrange or provide for professional case management services that
are performed collaboratively by a team of professionals appropriate for the
member's condition and health care needs. At a minimum, the MCP's case manager
must attempt to coordinate with the member's case manager from other health
systems, including behavioral health. The MCP must have a process to facilitate,
maintain, and coordinate both care and communication with the member, PCP, and
other service providers and case managers. The MCP must also have a process to
coordinate care for a member that is receiving services from state sub-recipient
agencies as appropriate [e.g., the Ohio Department of Mental Health (ODMH); the
Ohio Department of Mental Retardation and Developmental Disabilities (ODMR/DD);
and the Ohio Department of Alcohol and Drug Addiction Services (ODADAS)]. There
should be an accountable point of contact at the MCP for each member in case
management who can help obtain medically necessary care, assist with
health-related services and coordinate care needs, including behavioral health.
The MCP must have a provision to disseminate information to the member/caregiver
concerning the health condition, types of services that may be available, and
how to access services.




Appendix G
Page 10
 
 
iv. ODJFS Targeted Case Management Conditions
 
The MCP must, at a minimum, case manage members with the following physical and
behavioral health conditions:
 
• Congestive Heart Failure
 
• Coronary Artery Disease
 
• Non-Mild Hypertension
 
• Diabetes
 
• Chronic Obstructive Pulmonary Disease
 
• Asthma
 
• Severe mental illness
 
• High risk or high cost substance abuse disorders
 
• Severe cognitive and/or developmental limitation


The MCP should also focus on all members whose health conditions warrant case
management services and should not limit these services only to members with
these conditions (e.g., cystic fibrosis, cerebral palsy and sickle cell anemia).


Refer to Appendix M for the performance measures and standards related to case
management.
 
v. Case Management Program Staffing
The MCP must identify the staff that will be involved in the operations of the
case management program, including but not limited to: case manager supervisors,
case managers, and administrative support staff. The MCP must identify the role
and functions of each case management staff member as well as the educational
requirements, clinical licensure standards, certification and relevant
experience with case management standards and/or activities. The MCP must
provide case manager staff/member ratios based on the member risk stratification
and different levels of care being provided to members.
 
vi. Case Management Strategies
The MCP must follow best-practice and/or evidence based clinical guidelines when
devising a member's care treatment plan and coordinating the case management
needs. If an MCP uses a disease management methodology to identify and/or
stratify members in need of case management services, the methods must be
validated by scientific research and/or nationally accepted in the health care
industry.
The MCP must develop and implement mechanisms to educate and equip physicians
and case managers with evidence-based clinical guidelines or best practice
approaches to assist in providing a high level of quality of care to members.
 
vii. Information Technology System for Case Management
The MCP's information technology system for its case management program




Appendix G
Page 11
must maximize the opportunity for communication between the plan, PCP, the
member, and other service providers and case managers. The MCP must have an
integrated database that allows MCP staff that may be contacted by a member in
case management to have immediate access to, and review of, the most recent
information with the MCP's information systems relevant to the case. The
integrated database may include the following: administrative data, call center
communications, service authorizations, care treatment plans, patient
assessments, case management notes, and PCP notes. The information technology
system must also have the capability to share relevant information with the
member, the PCP, and other service providers and case managers.
 
viii. Data Submission
The MCP must submit a monthly electronic report to the Case Management System
(CAMS) for all members that are case managed. In order for a member to be
submitted as case managed in CAMS, the MCP must document the member's written or
verbal confirmation of his/her case management status in the case management
record. ODJFS, or its designated entity, the external quality review vendor,
will validate the status of cases (e.g., closed, open, and/or active) in CAMS on
an annual basis with the information contained in the member's case management
record. The CAMS files are due the 10th business day of each month.


c.    All MCPs must have an ODJFS-approved case management system which includes
the items in Section 4(a) and (b) of Appendix G. Each MCP must implement an
evaluation process to review, revise and/or update the case management program.
The MCP must annually submit its case management program for review and approval
by ODJFS. Any subsequent changes to an approved case management system
description must be submitted to ODJFS in writing for review and approval prior
to implementation. Refer to Appendix K for the requirements regarding the annual
review of the case management program.
 
d.   Care Coordination with ODJFS-Designated Providers
 
Per OAC rule 5101:3-26-03.1(A)(4), MCPs are required to share specific
information with certain ODJFS-designated non-contracting providers in order to
ensure that these providers have been supplied with specific information needed
to coordinate care for the MCP's members. Within the first month of operation,
after an MCP has obtained a provider agreement, the MCP must provide to the
ODJFS-designated providers (i.e., ODMH Community Health Centers,
ODADAS-certified Medicaid providers, FQHCs/RHCs, QFPPs, CNMs, CNPs [if
applicable], and hospitals) a quick reference information packet which includes
the following:
 
i. A brief cover letter explaining the purpose of the mailing; and
 




Appendix G Page 12
 
ii. A brief summary document that includes the following information:


• Claims submission information including the MCP's Medicaid provider number for
each region;
• The MCP's prior authorization and referral procedures or the MCP's website;
• A picture of the MCP's member identification card (front and back);
• Contact numbers and/or website location for obtaining information for
eligibility verification, claims processing, referrals/prior authorization, and
information regarding the MCP's behavioral health administrator;
• A listing of the MCP's major pharmacy chains and the contact number for the
MCP's pharmacy benefit administrator (PBM);
• A listing of the MCP's laboratories and radiology providers; and
• A listing of the MCP's contracting behavioral health providers and how to
access services through them (this information is only to be provided to
non-contracting community mental health and substance abuse providers).


The MCP must notify ODJFS when this requirement has been fulfilled.
 
e. Care coordination with Non-Contracting Providers
Per OAC rule 5101:3-26-05(A)(9), MCPs authorizing the delivery of services from
a provider who does not have an executed subcontract must ensure that they have
a mutually agreed upon compensation amount for the authorized service and notify
the provider of the applicable provisions of paragraph D of OAC rule
5101:3-26-05. This notice is provided when an MCP authorizes a non-contracting
provider to furnish services on a one-time or infrequent basis to an MCP member
and must include required ODJFS-model language and information. This notice must
also be included with the transition of services form sent to providers as
outlined in paragraph 28.i.e. of Appendix C.




APPENDIX H
PROVIDER PANEL SPECIFICATIONS ABD ELIGIBLE POPULATION
 
1. GENERAL PROVISIONS


MCPs must provide or arrange for the delivery of all medically necessary,
Medicaid-covered health services, as well as assure that they meet all
applicable provider panel requirements for their entire designated service area.
The ODJFS provider panel requirements are specified in the charts included with
this appendix and must be met prior to the MCP receiving a provider agreement
with ODJFS. The MCP must remain in compliance with these requirements for the
duration of the provider agreement.


If an MCP is unable to provide the medically necessary, Medicaid-covered
services through their contracted provider panel, the MCP must ensure access to
these services on an as needed basis. For example, if an MCP meets the
gastroenterologist requirement but a member is unable to obtain a timely
appointment from a gastroenterologist on the MCP's provider panel, the MCP will
be required to secure an appointment from a panel gastroenterologist or arrange
for an out-of-panel referral to a gastroenterologist.
 
MCPs are required to make transportation available to any member that must
travel 30 miles or more from their home to receive a medically-necessary
Medicaid-covered service. If the MCP offers transportation to their members as
an additional benefit and this transportation benefit only covers a limited
number of trips, the required transportation listed above may not be counted
toward this trip limit (as specified in Appendix C).


In developing the provider panel requirements, ODJFS considered, on a
county-by-county basis, the population size and utilization patterns of the
Aged, Blind or Disabled (ABD) consumers, as well as the potential availability
of the designated provider types. ODJFS has integrated existing utilization
patterns into the provider network requirements to avoid disruption of care.
Most provider panel requirements are county-specific but in certain
circumstances, ODJFS requires providers to be located anywhere in the region.
Although all provider types listed in this appendix are required provider types,
only those listed on the attached charts must be submitted for ODJFS prior
approval.
 
2. PROVIDER SUBCONTRACTING
Unless otherwise specified in this appendix or OAC rule 5101:3-26-05, all MCPs
are required to enter into fully-executed subcontracts with their providers.
These subcontracts must include a baseline contractual agreement, as well as the
appropriate ODJFS-approved Model Medicaid Addendum. The Model Medicaid Addendum
incorporates all applicable Ohio Administrative Code rule requirements specific
to provider subcontracting and therefore cannot be modified except to add
personalizing information such as the MCP's name.


ODJFS must prior approve all MCP providers in the ODJFS- required provider type
categories before they can begin to provide services to that MCP's members. MCPs
may not employ or




Appendix H
Page 2


contract with providers excluded from participation in Federal health care
programs under either section 1128 or section 1128A of the Social Security Act.
As part of the prior approval process, MCPs must submit documentation verifying
that all necessary contract documents have been appropriately completed. ODJFS
will verify the approvability of the submission and process this information
using the ODJFS Provider Verification System (PVS). The PVS is a centralized
database system that maintains information on the status of all MCP-submitted
providers.


Only those providers who meet the applicable criteria specified in this
document, and as determined by ODJFS, will be approved by ODJFS. MCPs must
credential/recredential providers in accordance with the standards specified by
the National Committee for Quality Assurance (or receive approval from ODJFS to
use an alternate industry standard) and must have completed the credentialing
review before submitting any provider to ODJFS for approval. Regardless of
whether ODJFS has approved a provider, the MCP must ensure that the provider has
met all applicable credentialing criteria before the provider can render
services to the MCP's members.


MCPs must notify ODJFS of the addition and deletion of their contracting
providers as specified in OAC rule 5101:3-26-05, and must notify ODJFS within
one working day in instances where the MCP has identified that they are not in
compliance with the provider panel requirements specified in this appendix.
 
3. PROVIDER PANEL REQUIREMENTS
 
The provider network criteria that must be met by each MCP are as follows:
 
a. Primary Care Physicians fPCPs)
Primary Care Physicians (PCPs) may be individuals or group practices/clinics
[Primary Care Clinics (PCCs)]. Acceptable specialty types for PCPs are
family/general practice, and internal medicine. Acceptable PCCs include FQHCs,
RHCs and the acceptable group practices/clinics specified by ODJFS. As part of
their subcontract with an MCP, PCPs must stipulate the total Medicaid member
capacity that they can ensure for that individual MCP. Each PCP must have the
capacity and agree to serve at least 50 Medicaid members at each practice site
in order to be approved by ODJFS as a PCP, and to be included in the MCP's total
PCP capacity calculation. The capacity-by-site requirement must be met for all
ODJFS-approved PCPs.


ODJFS reviews the capacity totals for each PCP to determine if they appear
excessive. ODJFS reserves the right to request clarification from an MCP for any
PCP whose total stated capacity for all MCP networks added together exceeds 2000
Medicaid members (i.e., 1 FTE). ODJFS may also compare a PCP's capacity against
the number of members assigned to that PCP, and/or the number of patient
encounters attributed to that PCP to determine if the reported capacity number
reasonably reflects a PCP's expected caseload for a specific MCP. Where
indicated, ODJFS may set a cap on the maximum amount of capacity that we will
recognize for a specific PCP. ODJFS may allow up to an additional 750 member
capacity for each nurse practitioner or physician's assistant that is used to
provide clinical support for a PCP.




Appendix H
Page 3


For PCPs contracting with more than one MCP, the MCP must ensure that the
capacity figure stated by the PCP in their subcontract reflects only the
capacity the PCP intends to provide for that one MCP. ODJFS utilizes each
approved PCP's capacity figure to determine if an MCP meets the provider panel
requirements and this stated capacity figure does not prohibit a PCP from
actually having a caseload that exceeds the capacity figure indicated in their
subcontract.


ODJFS expects that MCPs will need to utilize specialty physicians to serve as
PCPs for some special needs members. In these situations it will not be
necessary for the MCP to submit these specialists to the PVS database as PCPs,
however, they must be submitted to PVS as the appropriate required provider
type. Also, in some situations (e.g., continuity of care) a PCP may only want to
serve a very small number of members for an MCP. In these situations it will not
be necessary for the MCP to submit these PCPs to ODJFS for prior approval. These
PCPs will not be included in the ODJFS PVS database and therefore may not appear
as PCPs in the MCP's provider directory. Also, no PCP capacity will be counted
for these providers. These PCPs will, however, need to execute a subcontract
with the MCP which includes the appropriate Model Medicaid Addendum.
 
The PCP requirement is based on an MCP having sufficient PCP capacity to serve
55% of the eligibles in the region. Each MCP must meet the PCP minimum FTE
requirement for that region. MCPs must also satisfy a PCP geographic
accessibility standard. ODJFS will match the PCP practice sites and the stated
PCP capacity with the geographic location of the eligible population in that
region (on a county-specific basis) and perform analysis using Geographic
Information Systems (GIS) software. The analysis will be used to determine if at
least 40% of the eligible population is located within 10 miles of a PCP with
available capacity in urban counties and 40% of the eligible population within
30 miles of a PCP with available capacity in rural counties. [Rural areas are
defined pursuant to 42 CFR 412.62(f)(l)(iii).]
 
b. Non-PCP Provider Network
 
In addition to the PCP capacity requirements, each MCP is also required to
maintain adequate capacity in the remainder of its provider network within the
following categories: hospitals, cardiovascular, dentists, gastroenterology,
nephrology, neurology, oncology, physical medicine, podiatry, psychiatry,
urology, vision care providers, obstetricians/gynecologists (OB/GYNs),
allergists, general surgeons, otolaryngologists, orthopedists, federally
qualified health centers (FQHCs)/rural health centers (RHCs) and qualified
family planning providers (QFPPs). CNMs, CNPs, FQHCs/RHCs and QFPPs are
federally-required provider types.
 
All Medicaid-contracting MCPs must provide all medically-necessary
Medicaid-covered services to their members and therefore their complete provider
network will include many other additional specialists and provider types. MCPs
must ensure that all non-PCP network providers follow community standards in the
scheduling of routine appointments (i.e., the amount of time members must wait
from the time of their request to the first available time when the visit can
occur).
 




Appendix H
Page 4


Although there are currently no capacity requirements for the non-PCP required
provider types, MCPs are required to ensure that adequate access is available to
members for all required provider types. Additionally, for certain non-PCP
required provider types, MCPs must ensure that these providers maintain a
full-time practice at a site(s) located in the specified county/region (i.e.,
the ODJFS-specified county within the region or anywhere within the region if no
particular county is specified). A full-time practice is defined as one where
the provider is available to patients at their practice site(s) in the specified
county/region for at least 25 hours a week. ODJFS will monitor access to
services through a variety of data sources, including:
consumer satisfaction surveys; member appeals/grievances/complaints and state
hearing notifications/requests; clinical quality studies; encounter data volume;
provider complaints, and clinical performance measures.


Hospitals - MCPs must contract with the number and type of hospitals specified
by ODJFS for each county/region. In developing these hospital requirements,
ODJFS considered, on a county-by-county basis, the population size and
utilization patterns of the Aged, Blind or Disabled (ABD) consumers and
integrated the existing utilization patterns into the hospital network
requirements to avoid disruption of care. For this reason, ODJFS may require
that MCPs contract with out-of-state hospitals (i.e. Kentucky, West Virginia,
etc.).


For each Ohio hospital, ODJFS utilizes the hospital's most current Annual
Hospital Registration and Planning Report, as filed with the Ohio Department of
Health, in verifying types of services that hospital provides. Although ODJFS
has the authority, under certain situations, to obligate a non-contracting
hospital to provide non-emergency hospital services to an MCP's members, MCPs
must still contract with the specified number and type of hospitals unless ODJFS
approves a provider panel exception (see Section 4 of this appendix - Provider
Panel Exceptions).


If an MCP-contracted hospital elects not to provide specific Medicaid-covered
hospital services because of an objection on moral or religious grounds, the MCP
must ensure that these hospital services are available to its members through
another MCP-contracted hospital in the specified county/region.
 
OB/GYNs - MCPs must contract with the specified number of OB/GYNs for each
county/region, all of whom must maintain a full-time obstetrical practice at a
site(s) located in the specified county/region. All MCP-contracting OB/GYNs must
have current hospital delivery privileges at a hospital under contract with the
MCP in the region.


Certified Nurse Midwives (CNMs) and Certified Nurse Practitioners (CNPs) - MCPs
must ensure access to CNM and CNP services in the region if such provider types
are present within the region. The MCP may contract directly with the CNM or CNP
providers, or with a physician or other provider entity who is able to obligate
the participation of a CNM or CNP. If an MCP does not contract for CNM or CNP
services and such providers are present within the region, the MCP will be
required to allow members to receive CNM or CNP services outside of the MCP's
provider network.
 
Contracting CNMs must have hospital delivery privileges at a hospital under
contract to the
 




Appendix H
Page 5
 


 
MCP in the region. The MCP must ensure a member's access to CNM and CNP services
if such
providers are practicing within the region.


Vision Care Providers - MCPs must contract with the specified number of
ophthalmologists/optometrists for each specified county/region, all of whom must
maintain a full-time practice at a site(s) located in the specified
county/region. All ODJFS-approved vision providers must regularly perform
routine eye exams. (MCPs will be expected to contract with an adequate number of
ophthalmologists as part of their overall provider panel, but only
ophthalmologists who regularly perform routine eye exams can be used to meet the
vision care provider panel requirement.) If optical dispensing is not
sufficiently available in a region through the MCP's contracting
ophthalmologists/optometrists, the MCP must separately contract with an adequate
number of optical dispensers located in the region.
 
Dental Care Providers - MCPs must contract with the specified number of
dentists.


Federally Qualified Health Centers/Rural Health Clinics (FQHCs/RHCs) - MCPs are
required to ensure member access to any federally qualified health center or
rural health clinic (FQHCs/RHCs), regardless of contracting status. Contracting
FQHC/RHC providers must be submitted for ODJFS approval via the PVS process.
Even if no FQHC/RHC is available within the region, MCPs must have mechanisms in
place to ensure coverage for FQHC/RHC services in the event that a member
accesses these services outside of the region.


In order to ensure that any FQHC/RHC has the ability to submit a claim to ODJFS
for the state's supplemental payment, MCPs must offer FQHCs/RHCs reimbursement
pursuant to the following:
• MCPs must provide expedited reimbursement on a service-specific basis in an
amount no less than the payment made to other providers for the same or similar
service.
• If the MCP has no comparable service-specific rate structure, the MCP must use
the regular Medicaid fee-for-service payment schedule for non-FQHC/RHC
providers.
• MCPs must make all efforts to pay FQHCs/RHCs as quickly as possible and not
just attempt to pay these claims within the prompt pay time frames.
MCPs are required to educate their staff and providers on the need to assure
member access to FQHC/RHC services.
 
Qualified Family Planning Providers (QFPPs) - All MCP members must be permitted
to self-refer to family planning services provided by a QFPP. A QFPP is defined
as any public or not-for-profit health care provider that complies with Title X
guidelines/standards, and receives either Title X funding or family planning
funding from the Ohio Department of Health. MCPs
 




Appendix H
Page 6


must reimburse all medically-necessary Medicaid-covered family planning services
provided to
 
eligible members by a QFPP provider (including on-site pharmacy and diagnostic
services) on a
 
patient self-referral basis, regardless of the provider's status as a panel or
non-panel provider. MCPs will be required to work with QFPPs in the region to
develop mutually-agreeable HIPAA compliant policies and procedures to preserve
patient/provider confidentiality, and convey pertinent information to the
member's PCP and/or MCP.


Behavioral Health Providers - MCPs must assure member access to all
Medicaid-covered behavioral health services for members as specified in Appendix
G.b.ii. herein. Although ODJFS is aware that certain outpatient substance abuse
services may only be available through Medicaid providers certified by the Ohio
Department of Drug and Alcohol Addiction Services (ODADAS) in some areas, MCPs
must maintain an adequate number of contracted mental health providers in the
region to assure access for members who are unable to timely access services or
unwilling to access services through community mental health centers. MCPs are
advised not to contract with community mental health centers as all services
they provide to MCP members are to be billed to ODJFS.


Other Specialty Types {general surgeons, otolaryngologists, orthopedists,
cardiologists, gastroenterologists, nephrologists, neurologists, oncologists,
podiatrists, physialrists, psychiatrists, and urologists ) - MCPs must contract
with the specified number of all other ODJFS designated specialty provider
types. In order to be counted toward meeting the provider panel requirements,
these specialty providers must maintain a full-time practice at a site(s)
located within the specified county/region. Contracting general surgeons,
orthopedists, otolaryngologists, cardiologists, gastroenterologisis,
nephrologists, neurologists, oncologists, podiatrists, physiatrists,
psychiatrists, and urologists must have admitting privileges at a hospital under
contract with the MCP in the region.
 
4. PROVIDER PANEL EXCEPTIONS
ODJFS may specify provider panel criteria for a service area that deviates from
that specified in this appendix if:
- the MCP presents sufficient documentation to ODJFS to verify that they have
been unable to meet or maintain certain provider panel requirements in a
particular service area despite all reasonable efforts on their part to secure
such a contract(s), and
- if notified by ODJFS, the provider(s) in question fails to provide a
reasonable argument why they would not contract with the MCP, and
- the MCP presents sufficient assurances to ODJFS that their members will have
adequate access to the services in question.




Appendix H
Page 7
 


 
If an MCP is unable to contract with or maintain a sufficient number of
providers to meet the
ODJFS-specified provider panel criteria, the MCP may request an exception to
these criteria by
submitting a provider panel exception request as specified by ODJFS. ODJFS will
review the exception request and determine whether the MCP has sufficiently
demonstrated that all reasonable efforts were made to obtain contracts with
providers of the type in question and that they will be able to provide access
to the services in question.


ODJFS will aggressively monitor access to all services related to the approval
of a provider panel exception request through a variety of data sources,
including: consumer satisfaction surveys; member appeals/grievances/complaints
and state hearing notifications/requests; member just-cause for termination
requests; clinical quality studies;
encounter data volume; provider complaints, and clinical performance measures.
ODJFS approval of a provider panel exception request does not exempt the MCP
from assuring access to the services in question. If ODJFS determines that an
MCP has not provided sufficient access to these services, the MCP may be subject
to sanctions.
 
5. PROVIDER DIRECTORIES
MCP provider directories must include all MCP-contracted providers [except as
specified by ODJFS] as well as certain non-contracted providers. At the time of
ODJFS' review, the information listed in the MCP's provider directory for all
ODJFS-required provider types specified on the attached charts must exactly
match the data currently on file in the ODJFS PVS.


MCP provider directories must utilize a format specified by ODJFS. Directories
may be region-specific or include multiple regions, however, the providers
within the directory must be divided by region, county, and provider type, in
that order.
 
The directory must also specify:
 
• provider address(es) and phone number(s);
• an explanation of how to access providers (e.g. referral required vs.
self-referral);
• an indication of which providers are available to members on a self-referral
basis
• foreign-language speaking PCPs and specialists and the specific foreign
language(s) spoken;
• how members may obtain directory information in alternate formats that takes
into consideration the special needs of eligible individuals including but not
limited to, visually-limited, LEP, and LRP eligible individuals; and
• any PCP or specialist practice limitations.
 
Printed Provider Directory
Prior to receiving a provider agreement, all MCPs must develop a printed
provider directory that shall be prior-approved by ODJFS for each population.
For example, an MCP who serves CFC and ABD in the Central Region would have two
provider directories, one for CFC and one for ABD. Once approved, this directory
may be regularly updated with provider additions or




Appendix H
Page 8


deletions by the MCP without ODJFS prior-approval, however, copies of the
revised directory
 
(or inserts) must be submitted to ODJFS prior to distribution to members.


On a quarterly basis, MCPs must create an insert to each printed directory that
lists those providers deleted from the MCP's provider panel during the previous
three months. Although this insert does not need to be prior approved by ODJFS,
copies of the insert must be submitted to ODJFS two weeks prior to distribution
to members.
 
Internet Provider Directory
MCPs are required to have an internet-based provider directory available in the
same format as their ODJFS-approved printed directory. This internet directory
must allow members to electronically search for MCP panel providers based on
name, provider type, and geographic proximity, and population (e.g. CFC and/or
ABD). If an MCP has one internet-based directory for multiple populations, each
provider must include a description of which population they serve.


The internet directory may be updated at any time to include providers who are
not one of the ODJFS-required provider types listed on the charts included with
this appendix. ODJFS-required providers must be added to the internet directory
within one week of the MCP's notification ofODJFS-approval of the provider via
the Provider Verification process. Providers being deleted from the MCP's panel
must be deleted from the internet directory within one week of notification from
the provider to the MCP. These deleted providers must be included in the inserts
to the MCP's provider directory referenced above.
 
6. FEDERAL ACCESS STANDARDS
MCPs must demonstrate that they are in compliance with the following federally
defined provider panel access standards as required by 42 CFR 438.206:
 
In establishing and maintaining their provider panel, MCPs must consider the
following:
 
• The anticipated Medicaid membership.
• The expected utilization of services, taking into consideration the
characteristics and health care needs of specific Medicaid populations
represented in the MCP.
• The number and types (in terms of training, experience, and specialization) of
panel providers required to deliver the contracted Medicaid services.
• The geographic location of panel providers and Medicaid members, considering
distance, travel time, the means of transportation ordinarily used by Medicaid
members, and whether the location provides physical access for Medicaid members
with disabilities.
• MCPs must adequately and timely cover services to an out-of-network provider
if the MCP's contracted provider panel is unable to provide the services covered
under the MCP's provider agreement. The MCP must cover the out-of-network
services for as long as the MCP network is unable to provide the services. MCPs
must coordinate with the out-of-network provider with respect to payment and
ensure that the provider agrees with the applicable requirements.


Appendix H
Page 9


 
Contracting providers must offer hours of operation that are no less than the
hours of operation offered to commercial members or comparable to Medicaid
fee-for-service, if the provider serves only Medicaid members. MCPs must ensure
that services are available 24 hours a day, 7 days a week, when medically
necessary. MCPs must establish mechanisms to ensure that panel providers comply
with timely access requirements, and must take corrective action if there is
failure to comply.
In order to demonstrate adequate provider panel capacity and services, 42 CFR
438.206 and 438.207 stipulates that the MCP must submit documentation to ODJFS,
in a format specified by ODJFS, that demonstrates it offers an appropriate range
of preventive, primary care and specialty services adequate for the anticipated
number of members in the service area, while maintaining a provider panel that
is sufficient in number, mix, and geographic distribution to meet the needs of
the number of members in the service area.
This documentation of assurance of adequate capacity and services must be
submitted to ODJFS no less frequently than at the time the MCP enters into a
contract with ODJFS; at any time there is a significant change (as defined by
ODJFS) in the MCP's operations that would affect adequate capacity and services
(including changes in services, benefits, geographic service or payments); and
at any time there is enrollment of a new population in the MCP.
 
MCPs are to follow the procedures specified in the current MCP PVS Instructional
Manual, posted on the ODJFS website. in order to comply with these federal
access requirements.
 










North East Central Region - Hospitals




Minimum Provider Panel Requirements
 
Total Required Hospitals
Ashtabula
Cuyahoga
Erie
Geauga
Huron
Lake
Lorain
Medina
Additional Required Hospital In-Region
General  Hospital
 
1
   
1
1
1
1
1
 
Hospital System 1
   
1
           
1





1. Hospital system includes; physician networks and therefore these physicians
could be considered when fulfilling contracts for PCP and non-PCP provider panel
requirements


East Central Region - Hospitals
 
Minimum Provider Panel Requirements
 
Total Required Hospitals
Columbiana
Mahoning
Trumbull
Additional Required Hospital In-Region
General Hospital
3
1
1
1
 
Hospital System
         

 


 
East Central Region - Hospitals
 


Minimum Provider Panel Requirements
 
Total Required Hospitals
Ashland
Carroll
Holmes
Portage
Richland
Stark
Summit
Tuscarawas
Wayne
Additional Required Hospital In-Region
General Hospital
7
     
1
1
1
 
1
1
2
Hospital System 1
1
           
1
     

 
1 Hospital system includes; physician networks and therefore these physicians
could be considered when fulfilling contracts for PCP and non-PCP provider panel
requirements.
 
 
South East Region - Hospitals
 
Minimum Provider Panel Requirements
 
Total Required Hospitals
Athens
Belmont
Coshocton
Gallia
Guernsey
Harrison
Jackson
Jefferson
Lawrence
Meigs
Monroe
Morgon
Muskingum
Noble
Vintron
Washington
Additional Required Hospital: In-Region
General Hospital
8
1
1
1
1
1
 
 
1
 
 
 
 
1
 
 
1
 
Hospital System
                                   



 
Central Region - Hospitals
 
 
 Minimum Provider Panel Requirements
 
Total Required Hospitals
Crawford
Delaware
Fairfield
Fayette
Franklin
Hocking
Knox
Licking
Logan
Madison
Marion
Morrow
Perry
Pickaway
Pike
Ross
Scioto
Union
Additional Required Hospital: In-Region
General Hospital
10
   
1
 
1
     
 
1
   
 
1
   
1
 
1
1
 
 
3
Hospital System
 
2
       
 
2
                           

 
1 Hospital system includes; physician networks and therefore these physicians
could be considered when fulfilling contracts for PCP and non-PCP provider panel
requirements.
 




South West Region - Hospitals


Minimum Provider Panel Requirements
 
Total Required Hospitals
Adams
Brown
Butler
Clemont
Clinton
Hamilton
Highland
Warren
Additional Required Hospital In-Region
General Hospital
7
 
1
1
 
1
1
1
 
1
Hospital System 1
1
 
 
 
 
 
2
 
   

 


1 Hospital system includes; physician networks and therefore these physicians
could be considered when fulfilling contracts for PCP and non-PCP provider panel
requirements.
 




West Central Region - Hospitals




Minimum Provider Panel Requirements
 
Total Required Hospitals
Champaign
Clark
Darke
Greene
Miami
Montgomery
Preble
Shelby
Additional Required Hospital In-Region
General Hospital
 
 
1
 
1
 
 
 
 
2
Hospital System 2
           
1
     





1 Hospital system includes; physician networks and therefore these physicians
could be considered when fulfilling contracts for PCP and non-PCP provider panel
requirements.
 




North West Region - Hospitals

 
 Minimum Provider Panel Requirements
 
Total required Hospitals
Allen
Auglaize
Defiance
Fulton
Hancock
Hardin
Henry
Lucas
Mercer
Ottawa
Paulding
Putnam
Sandusky
Seneca
Van Wert
Williams
Wood
Wyandot
Additional Required Hospital: In-Region
General Hospital
 
1
 
1
 
 
1
             
1
         
 
3
Hospital System1
               
 
1
                     



1 Hospital system includes; physician networks and therefore these physicians
could be considered when fulfilling contracts for PCP and non-PCP provider panel
requirements.
 




North East Region - PCP Capacity
 
Minimum PCP Capacity Requirements - ABD
PCPs
Total Required
Ashtabula
Cuyahoga
Erie
Geauga
Huron
Lake
Lorain
Medina
Additional Required: In-Region *
Capacity
14,196
799
10,587
283
117
228
541
1,372
269
 
PCPs1
31
4
16
2
1
1
2
4
1
 
Number of Eligibles
25,810
 
1453
19249
514
212
415
983
2495
489
 

 


 
1 Acceptable PCP specialty types include Family/General Practice or Internal
Medicine




North East Central Region - PCP Capacity


Minimum PCP Capacity Requirements - ABD
PCPs
Total Required
Columbiana
Mahoning
Trumbull
Additional Required: In-Region *
Capacity
4,230
798
2,028
1,405
 
PCPs1
11
3
4
4
 
Number of Eligibles
7,691.00
1,450
3,687
2,554
 

 
1 Acceptable PCP specialty types include Family/General Practice or Internal
Medicine
 




East Central Region - PCP Capacity


Minimum PCP Capacit y Requirements - ABD
PCPs
Total Required
Ashland
Carroll
Holmes
Portage
Richland
Stark
Summit
Tuscarawas
Wayne
Additional Required: In-Region *
Capacity
7,415
152
134
83
479
710
1,870
3,051
458
480
 
PCPs1
21
1
1
1
2
3
4
5
2
2
 
Number of Eligbles
13,482
276
243
150
871
1,290
 
3,400
 
5,547
 
833
 
872
 
 

 
1 Acceptable PCP specialty types include Family/General Practice or Internal
Medicine
 




South East Region - PCP Capacity
 
County
 
Capacity
PCPs 1
Number of Eligibles
Total Required
 
7,434
30
13,516
Athens
 
724
2
1,317
Belmont
 
654
2
1,189
Coshocton
 
234
1
426
Gallia
 
457
2
830
Guernsey
 
395
 
2
 
718
Harrison
 
172
 
1
 
313
Jackson
 
483
 
2
 
879
Jefferson
 
795
 
3
 
1,445
Lawrence
 
1,154
 
4
 
2,098
Meigs
 
393
 
2
 
714
Monroe
 
134
 
1
 
244
Morgon
 
175
 
1
 
319
Muskingum
 
889
 
3
 
1,617
Noble
 
86
 
1
 
157
Vinton
 
197
 
1
 
359
Washington
 
490
 
2
 
891
Additional Required: In-Region *
 
   
 
1 Acceptable PCP specialty types include Family/General Practice or Internal
Medicine







Central Region - PCP Capacity
 
Minimum PCP Capacity Requirements -ABD
 
County
 
Capacity
 
PCPs1
 
Number of Eligibles
 
Total Required
 
13,660
 
59
 
24,837
 
Crawford
 
258
 
2
 
469
 
Delaware
 
226
 
2
 
410
 
Fairfield
 
528
 
3
 
960
 
Fayette
 
207
 
2
 
377
 
Franklin
 
6,592
 
17
 
11,985
 
Hocking
 
237
 
2
 
431
 
Knox
 
282
 
2
 
512
 
Licking
 
682
 
4
 
1,240
 
Logan
 
168
 
2
 
305
 
Madison
 
149
 
1
 
270
 
Marion
 
496
 
3
 
902
 
Morrow
 
133
 
1
 
241
 
Perry
 
334
 
3
 
608
 
Pickaway
 
306
 
2
 
557
 
Pike
 
524
 
3
 
952
 
Ross
 
741
 
4
 
1,348
 
Scioto
 
1,687
 
5
 
3,068
 
Union
 
111
 
1
 
202
 
Additional Required: In-Region
     
 
1 Acceptable PCP specialty types include Family/General Practice or Internal
Medicine







South West Region - PCP Capacity


Minimum PCP Capacity Requirements - ABD
PCPs
Total Required
Adams
Brown
Butler
Clermont
Clinton
Hamilton
Highland
Warren
Additional Required: In Region *
 
Capacity
 
8,615
 
502
 
248
 
1,581
 
717
 
212
 
4,696
 
315
 
344
 
 
PCPs1
 
22
 
3
 
1
 
4
 
3
 
1
 
6
 
2
 
2
 
 
Number of Eligibles
 
15,663
 
912
 
451
 
2,875
 
1,303
 
386
 
8,539
 
572
 
625
 

 
1 Acceptable PCP specialty types include Family/General Practice or Internal
Medicine
 






West Central Region - PCP Capacity


Minimum PCP Capacity Requirements - ABD
PCPs
Total Required
Champaign
Clark
Darke
Greene
Miami
Montgomery
Preble
Shelby
Additional Required: In Region *
 
Capacity
 
5,965
 
138
 
986
 
171
 
498
 
316
 
3,537
 
147
 
174
 
 
PCPs1
 
17
 
1
 
4
 
1
 
2
 
2
 
6
 
1
 
1
 
 
Number of Eligibles
 
10,846
 
250
 
1,793
 
311
 
905
 
574
 
6,430
 
267
 
316
 

 
1 Acceptable PCP specialty types include Family/General Practice or Internal
Medicine




North West Region - PCP Capacity




Minimum PCP Capacity Requirements - ABD
 
County
 
Capacity
 
PCPs1
 
Number of Eligibles
 
Total Required
 
6,748
 
33
 
12,269
 
Alien
 
591
 
3
 
1,075
 
Auglaize
 
105
 
1
 
190
 
Defiance
 
150
 
1
 
272
 
Fulton
 
93
 
1
 
169
 
Hancock
 
212
 
2
 
385
 
Hardin
 
182
 
2
 
330
 
Henry
 
54
 
1
 
99
 
Lucas
 
3,963
 
9
 
7,206
 
Mercer
 
102
 
1
 
185
 
Ottawa
 
103
 
1
 
188
 
Paulding
 
90
 
1
 
163
 
Putnam
 
72
 
1
 
130
 
Sandusky
 
240
 
2
 
436
 
Seneca
 
243
 
2
 
442
 
Van Wert
 
111
 
1
 
202
 
Williams
 
128
 
1
 
233
 
Wood
 
253
 
2
 
460
 
Wyandot
 
57
 
1
 
104
 
Additional Required: In-Region *
 
 
 
1 Acceptable PCP specialty types include family/General Practice or Internal
Medicine

 
 
This chart was finalized 10/14/05 and supercedes the one distributed 9/20/05.
The provider panel charts are a summary of the provider panel requirements. For
the complete requirements, see RFA - Regional Provider Panel Specifications.
 
 
North East Region - Practitioners
 
ABD Provider Panel Requirements
Provider Types
Total Required Providers1
Ashtabula
Cuyahoga
Erie
Geauga
Huron
Lake
Lorain
Medina
Additional Required Providers 2
 
Cardiovascular
 
6
 
 
3
 
 
 
 
 
1
 
 
2
 
Dentists
 
28
 
1
 
20
 
 
 
 
2
 
3
 
1
 
1
 
Gastroenterology
 
3
 
 
2
 
 
 
 
 
 
 
1
 
General Surgeons
 
11
 
 
6
 
1
 
 
1
 
1
 
1
 
1
 
 
Nephrology
 
2
 
 
1
 
 
 
 
 
 
 
1
 
Neurology
 
3
 
 
2
 
 
 
 
 
 
 
1
 
OB/GYNs
 
12
 
 
8
 
1
 
 
 
 
1
 
 
2
 
Oncology
 
1
 
 
 
 
 
 
 
 
 
1
 
Orthopedists
 
7
 
 
4
 
 
 
 
 
1
 
 
2
 
Otolaryngologist
 
3
 
 
1
 
 
 
 
 
1
 
 
1
 
Physical Med Rehab
 
3
 
 
2
 
 
 
 
 
 
 
1
 
Podiatry
 
8
 
 
4
 
 
 
 
 
2
 
 
2
 
Psychiatry
 
11
 
 
5
 
 
 
 
 
3
 
 
3
 
Urology
 
4
 
 
2
 
 
 
 
 
 
 
2
 
Vision
 
14
 
1
 
7
 
1
 
 
 
1
 
1
 
 
3

 
1 All required providers must be located within the region.
2 Additional required providers may be located anywhere within the region.
 
 
North East Central- Practitioners
 
ABD Provider Panel Requirements
 
Provider Types
 
Total Required Providers1
 
Columbiana
 
Mahoning
 
Trumbull
 
Additional Required Providers 2
 
Cardiovascular
 
2
 
 
1
 
 
1
 
Dentists
 
7
 
1
 
3
 
3
 
 
Gastroenterology
 
1
 
 
 
 
1
 
General Surgeons
 
3
 
1
 
1
 
1
 
 
Nephrology
 
1
 
 
 
 
1
 
Neurology
 
1
 
 
 
 
1
 
OB/GYNs
 
4
 
1
 
1
 
1
 
1
 
Oncology
 
1
 
 
 
 
1
 
Orthopedists
 
2
 
 
1
 
 
1
 
Otolaryngologist
 
1
 
 
1
 
 
 
Physical Med Rehab
 
1
 
 
 
 
1
 
Podiatry
 
1
 
 
 
 
1
 
Psychiatry
 
6
 
 
3
 
2
 
1
 
Urology
 
1
 
 
 
 
1
 
Vision
 
5
 
 
2
 
2
 
1





1 All required providers must be located within the region.
 
2 Additional required providers may be located anywhere within the region.
 
 




East Central - Practitioners
 
ABD Provider Panel Requirements
Provider Types
Total Required Providers1
Ashland
Carroll
Holmes
Portage
Richland
Stark
Summit
Tuscarawas
Wayne
Additional Required Providers 2
 
Cardiovascular
 
3
 
 
 
 
 
 
1
 
1
 
 
 
1
 
Dentists
 
14
 
1
 
 
 
 
2
 
4
 
6
 
1
 
 
 
Gastroenterology
 
2
 
 
 
 
 
 
 
 
 
 
2
 
General Surgeons
 
7
 
 
 
 
 
1
 
1
 
2
 
 
1
 
2
 
Nephrology
 
1
 
 
 
 
 
 
 
 
 
 
1
 
Neurology
 
2
 
 
 
 
 
 
 
 
 
 
2
 
OB/GYNs
 
6
 
 
 
 
 
 
2
 
4
 
 
 
 
Oncology
 
1
 
 
 
 
 
 
 
 
 
 
1
 
Orthopedists
 
4
 
 
 
 
 
 
1
 
1
 
 
 
2
 
Otolaryngologist
 
2
 
 
 
 
 
 
1
 
1
 
 
 
 
Physical Med Rehab
 
2
 
 
 
 
 
 
 
 
 
 
2
 
Podiatry
 
4
 
 
 
 
 
 
1
 
2
 
 
 
1
 
Psychiatry
 
6
 
 
 
 
 
 
2
 
3
 
 
 
1
 
Urology
 
2
 
 
 
 
 
 
 
 
 
 
2
 
Vision
 
8
 
 
 
 
 
1
 
2
 
3
 
 
 
2

 
1 All required providers must be located within the region.
2 Additional required providers may be located anywhere within the region.










South East - Practitioners
 
ABD Provider Panel Requirements
Provider Types
Total Required Providers1
Athens
Belmont
Coshocton
Gallia
Guernsey
Harrison
Jackson
Jefferson
Lawrence
Meigs
Monroe
Morgon
Muskington
Noble
Vinton
Washington
Additional Required Providers2
Cardiovascular
3
 
 
 
1
 
 
 
 
 
 
 
 
1
 
 
 
1
Dentists
8
1
1
 
 
1
 
 
 
1
 
 
 
1
 
 
1
2
Gastroenterology
2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
General Surgeons
5
 
1
 
1
1
 
 
1
 
 
 
 
1
 
 
 
 
Nephrology
1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1
Neurology
2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
OB/GYNs
6
1
 
 
 
1
 
 
1
 
 
 
 
1
 
 
1
1
Oncology
1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1
Orthopedists
4
 
 
 
1
 
 
 
 
 
 
 
 
1
 
 
1
1
Otolaryngologist
2
 
 
 
1
 
 
 
 
 
 
 
 
1
 
 
 
 
Physical Med Rehab
2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
Podiatry
4
 
1
 
 
 
 
 
 
 
 
 
 
1
 
 
 
2
Psychiatry
6
2
1
 
 
 
 
 
 
 
 
 
 
1
 
 
 
2
Urology
2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
Vision
8
1
1
 
1
1
 
1
 
1
 
 
 
1
 
 
1
 

 
1 All required providers must be located within the region.
2 Additional required providers may be located anywhere within the region.




Central - Practitioners
 
ABD Provider Panel Requirements
Provider Types
Total Required Providers1
Crawford
Delaware
Fairfield
Fayette
Franklin
Hocking
Knox
Licking
Logan
Madison
Marion
Morrow
Perry
Pickaway
Pike
Ross
Scioto
Union
 
Additional Required Providers2
 
Cardiovascular
 
5
 
 
 
 
 
2
                         
 
3
 
Dentists
 
21
 
 
1
 
1
 
 
15
 
 
1
 
1
   
 
1
       
 
1
     
 
Gastroenterology
 
3
       
 
1
                         
 
2
 
General Surgeons
 
10
 
 
1
 
1
 
 
5
                   
 
1
 
1
 
 
1
 
Nephrology
 
2
       
 
1
                         
 
1
 
Neurology
 
3
       
 
1
                     
 
 
 
2
 
OB/GYNs
 
10
 
 
1
 
1
 
 
6
                         
 
2
 
Oncology
 
1
       
 
 
 
 
 
 
 
 
 
 
 
 
   
 
1
 
Orthopedists
 
7
   
 
1
 
 
3
   
 
1
   
 
1
       
 
1
     
 
Otolaryngologist
 
3
 
 
1
   
 
2
                           
 
Physical Med Rehab
 
3
       
 
1
                         
 
2
 
Podiatry
 
7
 
 
1
   
 
3
                         
 
3
 
Psychiatry
 
11
 
 
1
 
1
 
 
5
                         
 
4
 
Urology
 
4
                                     
 
Vision
 
14
 
1
 
1
 
1
 
 
5
 
 
1
 
1
 
1
 
 
1
       
 
1
 
1
   

 
1 All required providers must be located within the region.
2 Additional required providers may be located anywhere within the region.




Last Revised May 25, 2006
South West - Practitioners
 
ABD Provider Panel Requirements
 
Provider Types
 
Total Required Providers1
 
Adams
 
Brown
 
Butler
 
Clemont
 
Clinton
 
Hamilton
 
Highland
 
Warren
 
Additional Required Providers 2
 
Cardiovascular
 
4
         
 
1
 
 
1
 
2
 
Dentists
 
15
   
 
3
 
1
 
 
8
 
1
 
1
 
1
 
Gastroenterology
 
2
               
 
2
 
General Surgeons
 
9
   
 
1
 
1
 
1
 
3
 
2
 
1
 
 
Nephrology
 
1
               
 
1
 
Neurology
 
2
               
 
2
 
OB/GYNs
 
7
 
 
1
 
1
   
 
4
 
 
1
 
 
Oncology
 
1
               
 
1
 
Orthopedists
 
5
   
 
1
   
 
2
   
 
2
 
Otolaryngologist
 
2
         
 
1
   
 
1
 
Physical Med Rehab
 
2
               
 
2
 
Podiatry
 
5
   
 
1
   
 
2
   
 
2
 
Psychiatry
 
7
         
 
3
   
 
4
 
Urology
 
3
               
 
3
 
Vision
 
8
   
 
1
 
 
1
 
3
 
1
 
1
 
1



1 All required providers must be located within the region.
2 Additional required providers may be located anywhere within the region.
 




West Central - Practitioners
 
ABD Provider Panel Requirements
 
Provider Types
 
Total Required Providers1
 
Champaign
 
Clarke
 
Darke
 
Greene
 
Miami
 
Montgomery
 
Preble
 
Shelby
 
Additional Required Providers 2
 
Cardiovascular
 
3
         
 
1
   
 
2
 
Dentists
 
5
 
 
1
     
 
3
   
 
1
 
Gastroenterology
 
1
               
 
1
 
General Surgeons
 
5
 
 
1
 
 
1
 
 
1
   
 
2
 
Nephrology
 
1
               
 
1
 
Neurology
 
2
               
 
2
 
OB/GYNs
 
5
 
 
1
 
 
1
 
 
3
     
 
Oncology
 
1
               
 
1
 
Orthopedists
 
3
     
 
1
 
 
1
   
 
1
 
Otolaryngologist
 
2
         
 
1
   
 
1
 
Physical Med Rehab
 
2
               
 
2
 
Podiatry
 
4
         
 
2
   
 
2
 
Psychiatry
 
5
     
 
1
 
 
2
   
 
2
 
Urology
 
2
               
 
2
 
Vision
 
7
 
 
1
 
 
1
 
 
3
   
 
2





1 All required providers must be located within the region.
2 Additional required roviders may be located anywhere within the region.




Last Revised May 25, 2006
North West - Practitioners
 
ABD Provider Panel Requirements
Provider Types
Total Required Providers 1
Allen
Auglaize
Defiance
Fulton
Hancock
Hardin
Henry
Lucas
Mercer
Ottawa
Paulding
Putnam
Sandusky
Seneca
Van Wert
Williams
Wood
Wyandot
Additional Required Providers 2
Cardiovascular
 
3
 
 
 
 
 
 
 
 
1
 
 
 
 
 
 
 
 
 
 
 
2
 
Dentists
 
11
 
1
 
 
 
1
 
 
 
 
6
 
 
 
 
1
 
1
 
 
 
1
 
 
 
 
Gastroenterology
 
2
 
 
 
 
 
 
 
 
1
 
 
 
 
 
 
 
 
 
 
 
1
 
General Surgeons
 
5
 
1
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
 
1
 
 
1
 
Nephrology
 
1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1
 
Neurology
 
2
 
 
 
 
 
 
 
 
1
 
 
 
 
 
 
 
 
 
 
 
1
 
OB/GYNs
 
6
 
1
 
 
 
 
 
 
 
2
 
 
 
 
 
1
 
1
 
 
 
1
 
 
 
Oncology
 
1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1
 
Orthopedists
 
4
 
1
 
 
 
 
1
 
 
 
1
 
 
 
 
 
 
 
 
 
1
 
 
 
Otolaryngologist
 
2
 
 
 
 
 
 
 
 
1
 
 
 
 
 
 
 
 
 
 
 
1
 
Physical Med Rehab
 
2
 
 
 
 
 
 
 
 
1
 
 
 
 
 
 
 
 
 
 
 
1
 
Podiatry
 
4
 
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
 
1
 
 
1
 
Psychiatry
 
6
 
1
 
 
 
 
 
 
 
3
 
 
 
 
 
 
 
 
 
1
 
 
1
 
Urology
 
2
 
 
 
 
 
 
 
 
1
 
 
 
 
 
 
 
 
 
 
 
1
 
Vision
 
7
 
1
 
 
1
 
 
 
 
 
2
 
1
 
 
 
 
1
 
 
1
 
 
 
 



 
1 All required providers must be located within the region.
 2 Additional required
 

 

--------------------------------------------------------------------------------


 
APPENDIX I
PROGRAM INTEGRITY ABD ELIGIBLE POPULATION
 
MCPs must comply with all applicable program integrity requirements, including
those specified in 42 CFR 455 and Subpart H.
 
1. Fraud and Abuse Program:
In addition to the specific requirements ofOAC rule 5101:3-26-06, MCPs must have
a program that includes administrative and management arrangements or
procedures, including a mandatory compliance plan, to guard against fraud and
abuse. The MCP's compliance plan must designate staff responsibility for
administering the plan and include clear goals, milestones or objectives,
measurements, key dates for achieving identified outcomes, and explain how the
MCP will determine the compliance plan's effectiveness.


a. Monitoring for fraud and abuse: In addition to the requirements in OAC rule
5101:3-26-06, the MCP's program which safeguards against fraud and abuse must
specifically address the MCP's prevention, detection, investigation, and
reporting strategies in at least the following areas:


i. Embezzlement and theft - MCPs must monitor activities on an ongoing basis to
prevent and detect activities involving embezzlement and theft (e.g., by staff,
providers, contractors, etc.) and respond promptly to such violations.
 
ii. Underutilization of services - MCPs must monitor for the potential
underutilization of services by their members in order to assure that all
Medicaid-covered services are being provided, as required. If any underutilized
services are identified, the MCP must immediately investigate and, if indicated,
correct the problem(s) which resulted in such underutilization of services.
 
The MCP's monitoring efforts must, at a minimum, include the following
activities: a) an annual review of their prior authorization procedures to
determine that they do not unreasonably limit a member's access to
Medicaid-covered services; b) an annual review of the procedures providers are
to follow in appealing the MCP's denial of a prior authorization request to
determine that the process does not unreasonably limit a member's access to
Medicaid-covered services; and c) ongoing monitoring of MCP service denials and
utilization in order to identify services which may be underutilized.
 
Appendix I
Page 2
 
iii. Claims submission and billing - On an ongoing basis, MCPs must identify and
correct claims submission and billing activities which are potentially
fraudulent including, at a minimum, double-billing and improper coding, such as
upcoding and bundling, to the satisfaction ofODJFS.
b. Reporting MCP fraud and abuse activities: Pursuant to OAC rule 5101:3-26-06,
MCPs are required to submit annually to ODJFS a report which summarizes the
MCP's fraud and abuse activities for the previous year in each of the areas
specified above. The MCP's report must also identify any proposed changes to the
MCP's compliance plan for the coming year.


c. Reporting fraud and abuse: MCPs are required to promptly report all instances
of provider fraud and abuse to ODJFS and member fraud to the CDJFS. The MCP, at
a minimum, must report the following information on cases where the MCP's
investigation has revealed that an incident of fraud and/or abuse has occurred:


i. provider's name and Medicaid provider number or provider reporting number
(PRN);
 
ii. source of complaint;
 
iii. type of provider;
 
iv. nature of complaint;
 
v. approximate range of dollars involved, if applicable;
 
vi. results of MCP's investigation and actions taken;
 
vii. name(s) of other agencies/entities (e.g., medical board, law enforcement)
notified by MCP; and viii. legal and administrative disposition of case,
including actions taken by law enforcement officials to whom the case has been
referred.
 
2. Data Certification:
Pursuant to 42 CFR 438.604 and 42 CFR 438.606, MCPs are required to provide
certification as to the accuracy, completeness, and truthfulness of data and
documents submitted to ODJFS which may affect MCP payment.
a. MCP Submissions: MCPs must submit the appropriate ODJFS-developed
certification concurrently with the submission of the following data or
documents:
 
i. Encounter Data [as specified in the Data Quality Appendix (Appendix L)]
 
Appendix I
Page 3
 
ii. Prompt Pay Reports [as specified in the Fiscal Performance Appendix
(Appendix J)]
 
iii. Cost Reports [as specified in the Fiscal Performance Appendix (Appendix J)]
 
b. Source of Certification: The above MCP data submissions must be certified by
one of the following:
i. The MCP's Chief Executive Officer;
ii. The MCP's Chief Financial Officer, or
iii. An individual who has delegated authority to sign for, or who reports
directly to, the MCP's Chief Executive Officer or Chief Financial Officer.


ODJFS may also require MCPs to certify as to the accuracy, completeness, and
truthfulness of additional submissions.
 
3. Prohibited Affiliations:
Pursuant to 42 CFR 438.610, MCPs must not knowingly have a relationship with
individuals debarred by Federal Agencies, as specified in Article XII of the
Agreement.




APPENDIX J
FINANCIAL PERFORMANCE ABD ELIGIBLE POPULATION
 
1. SUBMISSION OF FINANCIAL STATEMENTS AND REPORTS
 
MCPs must submit the following financial reports to ODJFS:
a. The National Association of Insurance Commissioners (NAIC) quarterly and
annual Health Statements (hereafter referred to as the "Financial Statements"),
as outlined in Ohio Administrative Code (OAC) rule 5101:3-26-09(8). The
Financial Statements must include all required Health Statement filings,
schedules and exhibits as stated in the NAIC Annual Health Statement
Instructions including, but not limited to, the following sections: Assets,
Liabilities, Capital and Surplus Account, Cash Flow, Analysis of Operations by
Lines of Business, Five-Year Historical Data, and the Exhibit of Premiums,
Enrollment and Utilization. The Financial Statements must be submitted to BMHC
even if the Ohio Department of Insurance (ODI) does not require the MCP to
submit these statements to ODI. A signed hard copy and an electronic copy of the
reports in the NAIC-approved format must both be provided to ODJFS;


b. Hard copies of annual financial statements for those entities who have an
ownership interest totaling five percent or more in the MCP or an indirect
interest of five percent or more, or a combination of direct and indirect
interest equal to five percent or more in the MCP;


c. Annual audited Financial Statements prepared by a licensed independent
external auditor as submitted to the ODI, as outlined in OAC rule
5101:3-26-09(B);
 
d. Medicaid Managed Care Plan Annual Ohio Department of Job and Family Services
(ODJFS) Cost Report and the auditor's certification of the cost report, as
outlined in OAC rule 5101:3-26-09(B);


e. Annual physician incentive plan disclosure statements and disclosure of and
changes to the MCP's physician incentive plans, as outlined in OAC rule
5101:3-26-09(B);
 
f. Reinsurance agreements, as outlined in OAC rule 5101:3-26-09(C);


g. Prompt Pay Reports, in accordance with OAC rule 5101:3-26-09(B). A hard copy
and an electronic copy of the reports in the ODJFS-specified format must be
provided to ODJFS;




Appendix J
Page 2
 
h. Notification of requests for information and copies of information released
pursuant to a tort action (i.e., third party recovery), as outlined in OAC rule
5101:3-26-09.1;
 


i. Financial, utilization, and statistical reports, when ODJFS requests such
reports, based on a concern regarding the MCP's quality of care, delivery of
services, fiscal operations or solvency, in accordance with OAC rule
5101:3-26-06(D);
 
j. In accordance with ORC Section 5111.76 and Appendix C, MCP Responsibilities,
MCPs must submit ODJFS-specified franchise fee reports in hard copy and
electronic formats pursuant to ODJFS specifications.
 
2. FINANCIAL PERFORMANCE MEASURES AND STANDARDS
 
This Appendix establishes specific expectations concerning the financial
performance of MCPs. In the interest of administrative simplicity and
nonduplication of areas of the ODI authority, ODJFS' emphasis is on the
assurance of access to and quality of care. ODJFS will focus only on a limited
number of indicators and related standards to monitor plan performance. The
three indicators and standards for this contract period are identified below,
along with the calculation methodologies. The source for each indicator will be
the NAIC Quarterly and Annual Financial Statements.


Report Period: Compliance will be determined based on the annual Financial
Statement.
 
a. Indicator: Net Worth as measured by Net Worth Per Member
Definition: Net Worth = Total Admitted Assets minus Total Liabilities divided by
Total Members across all lines of business


Standard: For the financial report that covers calendar year 2006, a minimum net
worth per member of $156.00, as determined from the annual Financial Statement
submitted to ODI and the ODJFS.
The Net Worth Per Member (NWPM) standard is the Medicaid Managed Care Capitation
amount paid to the MCP during the preceding calendar year, excluding the at-risk
amount, expressed as a per-member per-month figure, multiplied by the applicable
proportion below:


0.75 if the MCP had a total membership of 100,000 or more during that calendar
year


0.90 if the MCP had a total membership of less than 100,000 for that calendar
year




Appendix J
Page 3
 
If the MCP did not receive Medicaid Managed Care Capitation payments during the
preceding calendar year, then the NWPM standard for the MCP is the average
Medicaid Managed Care capitation amount paid to Medicaid-contracting MCPs during
the preceding calendar year, excluding the at-risk amount, multiplied by the
applicable proportion above.
 
b. Indicator: Administrative Expense Ratio


Definition: Administrative Expense Ratio = Administrative Expenses minus
Franchise Fees divided by Total Revenue minus Franchise Fees


Standard: Administrative Expense Ratio not to exceed 15%, as determined from the
annual Financial Statement submitted to ODI and ODJFS.
 
c. Indicator: Overall Expense Ratio
 
Definition: Overall Expense Ratio = The sum of the Administrative Expense Ratio
and the Medical Expense Ratio


Administrative Expense Ratio = Administrative Expenses minus Franchise Fees
divided by Total Revenue minus Franchise Fees


Medical Expense Ratio = Medical Expenses minus Franchise Fees divided by Total
Revenue minus Franchise Fees
 
Standard: Overall Expense Ratio not to exceed 100% as determined from the annual
Financial Statement submitted to ODI and ODJFS.
 
Penalty for noncompliance: Failure to meet any standard on 2.a., 2.b., or 2.c.
above will result in ODJFS requiring the MCP to complete a corrective action
plan (CAP) and specifying the date by which compliance must be demonstrated.
Failure to meet the standard or otherwise comply with the CAP by the specified
date will result in a new membership freeze unless ODJFS determines that the
deficiency does not potentially jeopardize access to or quality of care or
affect the MCP's ability to meet administrative requirements (e.g., prompt pay
requirements). Justifiable reasons for noncompliance may include one-time events
(e.g., MCP investment in information system products).


If the financial statement is not submitted to ODI by the due date, the MCP
continues to be obligated to submit the report to ODJFS by ODI's originally
specified due date unless the MCP requests and is granted an extension by ODJFS.




Appendix J
Page 4
 
Failure to submit complete quarterly and annual Financial Statements on a timely
basis will be deemed a failure to meet the standards and will be subject to the
noncompliance penalties listed for indicators 2.a., 2.b., and 2.c., including
the imposition of a new membership freeze. The new membership freeze will take
effect at the first of the month following the month in which the determination
was made that the MCP was non-compliant for failing to submit financial reports
timely.
 
In addition, ODJFS will review two liquidity indicators if a plan demonstrates
potential problems in meeting related administrative requirements or the
standards listed above. The two standards, 2.d and 2.e, reflect ODJFS' expected
level of performance. At this time, ODJFS has not established penalties for
noncompliance with these standards;
however, ODJFS will consider the MCP's performance regarding the liquidity
measures, in addition to indicators 2.a., 2.b., and 2.c., in determining whether
to impose a new membership freeze, as outlined above, or to not issue or renew a
contract with an MCP. The source for each indicator will be the NAIC Quarterly
and annual Financial Statements.
Long-term investments that can be liquidated without significant penalty within
24 hours, which a plan would like to include in Cash and Short-Term Investments
in the next two measurements, must be disclosed in footnotes on the NAIC
Reports. Descriptions and amounts should be disclosed. Please note that
''significant penalty" for this purpose is any penalty greater than 20%. Also,
enter the amortized cost of the investment, the market value of the investment,
and the amount of the penalty.
 
d. Indicator: Days Cash on Hand
Definition: Days Cash on Hand = Cash and Short-Term Investments divided by
(Total Hospital and Medical Expenses plus Total Administrative Expenses) divided
by 365.


Standard: Greater than 25 days as determined from the annual Financial Statement
submitted to ODI and ODJFS.
 
e. Indicator: Ratio of Cash to Claims Payable
 
Definition: Ratio of Cash to Claims Payable = Cash and Short-Term Investments
divided by claims Payable (reported and unreported).


Standard: Greater than 0.83 as determined from the annual Financial Statement
submitted to ODI and ODJFS.
 
3. REINSURANCE REQUIREMENTS
Pursuant to the provisions of OAC rule 5101:3-26-09 (C), each MCP must carry
reinsurance coverage from a licensed commercial carrier to protect against
inpatient-related medical expenses incurred by Medicaid members.




Appendix J
Page 4


The annual deductible or retention amount for such insurance must be specified
in the reinsurance agreement and must not exceed $75,000.00, except as provided
below. Except for transplant services, and as provided below, this reinsurance
must cover, at a minimum, 80% of inpatient costs incurred by one member in one
year, in excess of $75,000.00.
For transplant services, the reinsurance must cover, at a minimum, 50% of
transplant related costs incurred by one member in one year, in excess of
$75,000.00.
An MCP may request a higher deductible amount and/or that the reinsurance cover
less than 80% of inpatient costs in excess of the deductible amount. If the MCP
does not have more than 75,000 members in Ohio, but does have more than 75,000
members between Ohio and other states, ODJFS may consider alternate reinsurance
arrangements. However, depending on the corporate structures of the Medicaid
MCP, other forms of security may be required in addition to reinsurance. These
other security tools may include parental guarantees, letters of credit, or
performance bonds. In determining whether or not the request will be approved,
the ODJFS may consider any or all of the following:


a. whether the MCP has sufficient reserves available to pay unexpected claims;


b. the MCP's history in complying with financial indicators 2.a., 2.b., and
2.c., as specified in this Appendix;
 
c. the number of members covered by the MCP;


d. how long the MCP has been covering Medicaid or other members on a full risk
basis;


e. risk based capital ratio of 2.5 or higher calculated from the last annual ODI
financial statement;


f. graph/chart showing the claims history for reinsurance above the previously
approved deductible from the last calendar year.


The MCP has been approved to have a reinsurance policy with a deductible amount
of $75,000 that covers 80% of inpatient costs in excess of the deductible amount
for non-transplant services.


Penalty/or noncompliance: If it is determined that an MCP failed to have
reinsurance coverage, that an MCP's deductible exceeds $75,000.00 without
approval from ODJFS, or that the MCP's reinsurance for non-transplant services
covers less than 80% of inpatient costs in excess of the deductible incurred by
one member for one year without approval from ODJFS, then the MCP will be
required to pay a monetary penalty to ODJFS. The amount of the penalty will be
the difference between the estimated amount,




Appendix J
Page 6
 
as determined by ODJFS, of what the MCP would have paid in premiums for the
reinsurance policy if it had been in compliance and what the MCP did actually
pay while it was out of compliance plus 5%. For example, if the MCP paid
$3,000,000.00 in premiums during the period of non-compliance and would have
paid $5,000,000.00 if the requirements had been met, then the penalty would be
$2,100,000.00.
If it is determined that an MCP's reinsurance for transplant services covers
less than 50% of inpatient costs incurred by one member for one year, the MCP
will be required to develop a corrective action plan (CAP).
 
4. PROMPT PAY REQUIREMENTS


In accordance with 42 CFR 447.46, MCPs must pay 90% of all submitted clean
claims within 30 days of the date of receipt and 99% of such claims within 90
days of the date of receipt, unless the MCP and its contracted provider(s) have
established an alternative payment schedule that is mutually agreed upon and
described in their contract. The prompt pay requirement applies to the
processing of both electronic and paper claims for contracting and
non-contracting providers by the MCP and delegated claims processing entities.


The date of receipt is the date the MCP receives the claim, as indicated by its
date stamp on the claim. The date of payment is the date of the check or date of
electronic payment transmission. A claim means a bill from a provider for health
care services that is assigned a unique identifier. A claim does not include an
encounter form.


A "claim" can include any of the following: (1) a bill for services; (2) a line
item of services; or (3) all services for one recipient within a bill. A "clean
claim" is a claim that can be processed without obtaining additional information
from the provider of a service or from a third party.


Clean claims do not include payments made to a provider of service or a third
party where the timing of payment is not directly related to submission of a
completed claim by the provider of service or third party (e.g., capitation). A
clean claim also does not include a claim from a provider who is under
investigation for fraud or abuse, or a claim under review for medical necessity.


Penalty for noncompliance: Noncompliance with prompt pay requirements will
result in progressive penalties to be assessed on a quarterly basis, as outlined
in Appendix N of the Provider Agreement.
 
5. PHYSICIAN INCENTIVE PLAN DISCLOSURE REQUIREMENTS


MCPs must comply with the physician incentive plan requirements stipulated in 42
CFR 438.6(h). If the MCP operates a physician incentive plan, no specific
payment can be made directly or indirectly under this physician incentive plan
to a physician or physician




group as an inducement to reduce or limit medically necessary services furnished
to an individual.


If the physician incentive plan places a physician or physician group at
substantial financial risk [as determined under paragraph (d) of 42 CFR 422.208]
for services that the physician or physician group does not furnish itself, the
MCP must assure that all physicians and physician groups at substantial
financial risk have either aggregate or per-patient stop-loss protection in
accordance with paragraph (f) of 42 CFR 422.208, and conduct periodic surveys in
accordance with paragraph (h) of 42 CFR 422.208.


In accordance with 42 CFR 417.479 and 42 CFR 422.210, MCPs must maintain copies
of the following required documentation and submit to ODJFS annually, no later
than 30 days after the close of the state fiscal year and upon any modification
of the MCP's physician incentive plan:


a. A description of the types of physician incentive arrangements the MCP has in
place which indicates whether they involve a withhold, bonus, capitation, or
other arrangement. If a physician incentive arrangement involves a withhold or
bonus, the percent of the withhold or bonus must be specified.
 
b. A description of information/data feedback to a physician/group on their: 1)
adherence to evidence-based practice guidelines; and 2) positive and/or negative
care variances from standard clinical pathways that may impact outcomes or
costs. The feedback information may be used by the MCP for activities such as
physician performance improvement projects that include incentive programs or
the development of quality improvement initiatives.
 
c. A description of the panel size for each physician incentive plan. If
patients are pooled, then the pooling method used to determine if substantial
financial risk exists must also be specified.


d. If more than 25% of the total potential payment of a physician/group is at
risk for referral services, the MCP must maintain a copy of the results of the
required patient satisfaction survey and documentation verifying that the
physician or physician group has adequate stop-loss protection, including the
type of coverage (e.g., per member per year, aggregate), the threshold amounts,
and any coinsurance required for amounts over the threshold.
 
Upon request by a member or a potential member and no later than 14 calendar
days after the request, the MCP must provide the following information to the
member: (1) whether the MCP uses a physician incentive plan that affects the use
of referral services; (2) the type of incentive arrangement; (3) whether
stop-loss protection is provided; and
 




Appendix J Page 8
 
(4) a summary of the survey results if the MCP was required to conduct a survey.
The information provided by the MCP must adequately address the member's
request.
 
6. NOTIFICATION OF REGULATORY ACTION
Any MCP notified by the ODI of proposed or implemented regulatory action must
report such notification and the nature of the action to ODJFS no later than one
working day after receipt from ODI. The ODJFS may request, and the MCP must
provide, any additional information as necessary to assure continued
satisfaction of program requirements. MCPs may request that information related
to such actions be considered proprietary in accordance with established ODJFS
procedures. Failure to comply with this provision will result in an immediate
membership freeze.
 
 


APPENDIX K
 
QUALITY ASSESSMENT AND PERFORMANCE IMPROVEMENT PROGRAM AND
EXTERNAL QUALITY REVIEW ABD ELIGIBLE POPULATION
 
1. As required by federal regulation, 42 CFR 438.240, each managed care plan
(MCP) must have an ongoing Quality Assessment and Performance Improvement
Program (QAPI) that is annually prior-approved by the Ohio Department of Job and
Family Services (ODJFS). The program must include the following elements:
 
a. PERFORMANCE IMPROVEMENT PROJECTS
 
Each MCP must conduct performance improvement projects (PIPs), including those
specified by ODJFS. PIPs must achieve, through periodic measurements and
intervention, significant and sustained improvement in clinical and non-clinical
areas which are expected to have a favorable effect on health outcomes and
satisfaction. MCPs must adhere to ODJFS PIP content and format specifications.
 
All ODJFS-specified PIPs must be prior-approved by ODJFS. As part of the
external quality review organization (EQRO) process, the EQRO will assist MCPs
with conducting PIPs by providing technical assistance and will annually
validate the PIPs. In addition, the MCP must annually submit to ODJFS the status
and results of each PIP.
 
ODJFS will identify the clinical and/or non-clinical study topics for the SPY
2008 Provider Agreement. Initiation of the PIPs will begin in the second year of
participation in the ABD Medicaid managed care program.
 
In addition, as noted in Appendix M, if an MCP fails to meet the Minimum
Performance Standard for selected Clinical Performance Measures, the MCP will be
required to complete a PIP.
 
b. UNDER- AND OVER-UTILIZATION
 
Each MCP must have mechanisms in place to detect under- and over-utilization of
health care services. The MCP must specify the mechanisms used to monitor
utilization in its annual submission of the QAPI program to ODJFS.
 
It should also be noted that pursuant to the program integrity provisions
outlined in Appendix I, MCPs must monitor for the potential under-utilization of
services by their members in order to assure that all Medicaid-covered services
are being provided, as required. If any under-utilized services are identified,
the MCP must immediately investigate and correct the problem(s) which resulted
in such under-utilization of services.
 



Appendix K
Page 2
 
In addition, beginning in SFY 2005, the MCP must conduct an ongoing review of
service denials and must monitor utilization on an ongoing basis in order to
identify services which may be under-utilized.
 
c. SPECIAL HEALTH CARE NEEDS
 
Each MCP must have mechanisms in place to assess the quality and appropriateness
of care furnished to members with special health care needs. The MCP must
specify the mechanisms used in its annual submission of the QAP1 program to
ODJFS.
 
d. SUBMISSION OF PERFORMANCE MEASUREMENT DATA
 
Each MCP must submit clinical performance measurement data as required by ODJFS
that enables ODJFS to calculate standard measures. Refer to Appendix M
"Performance Evaluation" for a more comprehensive description of the clinical
performance measures.
 
Each MCP must also submit clinical performance measurement data as required by
ODJFS that uses standard measures as specified by ODJFS. MCPs will be required
to submit Health Employer Data Information Set (HEDIS) audited data for measures
that . will be identified by ODJFS for the SFY 2008 Provider Agreement.
 
The measures must have received a "report" designation from the HEDIS certified
auditor and must be specific to the Medicaid population. Data must be submitted
annually and in an electronic format. Data will be used for MCP clinical
performance monitoring and will be incorporated into comparative reports
developed by the EQRO.
 
Initiation of submission of performance data will begin in the second year of
participation in the Medicaid managed care program.
 
2. EXTERNAL QUALITY REVIEW
 
In addition to the following requirements, MCPs must participate in external
quality review activities as outlined in OAC 5101:3-26-07.
 
a. EORO ADMINISTRATIVE REVIEW AND NON-DUPLICATION OF MANDATORY ACTIVITIES
 
The EQRO will conduct administrative compliance assessments for each MCP every
three (3) years. The review will include, but not be limited to, the following
domains as specified by ODJFS: member rights and services, QAPI program, access
standards, provider network, grievance system, case management, coordination and
continuity of care, and utilization management. In accordance with 42 CFR
438.360 and 438.362, MCPs with accreditation from a national accrediting
organization approved by the Centers for Medicare and Medicaid Services (CMS)
may request a non-duplication exemption from certain specified components of the
administrative review. Non-duplication exemptions may not be requested for SFY
07.
 
b. ANNUAL REVIEW OF OAPI AND CASE MANAGEMENT PROGRAM
 
Each MCP must implement an evaluation process to review, revise, and/or update
the QAPI program. The MCP must annually submit its QAPI program for review and
approval by ODJFS.
 
The annual QAPI and case management (refer to Appendix G) program submissions
are subject to an administrative review by the EQRO. If the EQRO identifies
deficiencies during its review, the MCP must develop and implement Corrective
Action Plan(s) that are prior approved by ODJFS. Serious deficiencies may result
in immediate termination or non-renewal of the provider agreement.
 
c. EXTERNAL QUALITY REVIEW PERFORMANCE
 
In accordance with OAC rule 5101:3-26-07, each MCP must participate in clinical
or non-clinical focused quality of care studies as part of the annual external
quality review survey. If the EQRO cites a deficiency in clinical or
non-clinical performance, the MCP will be required to complete a Corrective
Action Plan (e.g., ODJFS technical assistance session). Quality Improvement
Directives or Performance Improvement Projects depending on the severity of the
deficiency. (An example of a deficiency is if an MCP fails to meet certain
clinical or administrative standards as supported by national evidence-based
guidelines or best practices.) Serious deficiencies may result in immediate
termination or non-renewal of the provider agreement. These quality improvement
measures recognize the importance of ongoing MCP performance improvement related
to clinical care and service delivery.
 



APPENDIX L
 
DATA QUALITY ABD ELIGIBLE POPULATION
 
A high level of performance on the data quality measures established in this
appendix is crucial in order for the Ohio Department of Job and Family Services
(ODJFS) to determine the value of the Aged, Blinded or Disabled (ABD) Medicaid
Managed Health Care program and to evaluate Medicaid consumers' access to and
quality of services. Data collected from MCPs are used in key performance
assessments such as the external quality review, clinical performance measures,
utilization review, care coordination and case management, and in determining
incentives. The data will also be used in conjunction with the cost reports in
setting the premium payment rates. The following measures, as specified in this
appendix, will be calculated per MCP and include all Ohio Medicaid members
receiving services from the MCP (i.e.. Covered Families and Children (CFC) and
ABD membership, if applicable): Encounter Data Omissions, Incomplete Outpatient
Hospital Data,, Rejected Encounters, Acceptance Rate, Encounter Data Accuracy,
and Generic Provider Number Usage.
 
Data sets collected from MCPs with data quality standards include: encounter
data; case management data; data used in the external quality review; members'
PCP data; and appeal and grievance data.
 
1. ENCOUNTER DATA
 
For detailed descriptions of the encounter data quality measures below, see
ODJFS Methods for the ABD and CFC Medicaid Managed Care Programs Data Quality
Measures.
 
l.a. Encounter Data Completeness
 
Each MCP's encounter data submissions will be assessed for completeness. The MCP
is responsible for collecting information from providers and reporting the data
to ODJFS in accordance with program requirements established in Appendix C, MCP
Responsibilities. Failure to do so jeopardizes the MCP's ability to demonstrate
compliance with other performance standards.
 
l.a.i. Encounter Data Volume
 
Measure: The volume measure for each service category, as listed in Table 2
below, is the rate of utilization (e.g., discharges, visits) per 1.000 member
months (MM) for the ABD program. The measure will be calculated per MCP (i.e.,
to include all counties with ABD memberships served by the MCP).
 
Report Period: The report periods for the SFY 2007 and SPY 2008 contract periods
are listed in the table below.
 


Appendix L
Page 2
 
Table 1. Report Periods for the SFY 2007 and 2008 Contract Periods
 


 


Report Period
Data Source:
Estimated Encounter Data File Update
Quarterly Report Estimated Issue Date
Contract Period
 
Qtr 1 2007
 
July 2007
 
August 2007
 
SFY 2007
Qtr l, Qtr 2 2007
October 2007
 
November 2007
 
SFY 2007
 
Qtr 1 thru Qtr 3 2007
 
January 2008
 
February 2008
 
SFY 2008
 
Qtr 1 thru Qtr 4 2007
 
April 2007
 
May 2007
 
SFY 2008
 
Qtr 1 thru Qtr 4 2007, Qtr 1 2008
 
July 2008
 
August 2008
 
SFY 2008
 
Qtr 1 thru Qtr 4 2007, Qtr 1, Qtr 2 2008
October 2008
November 2008
SFY 2008

 
Qtrl = January to March Qtr2 = April to June Qtr3 = July to September Qtr 4 =
October to December
 
Data Quality Standard: The utilization rate for all service categories listed in
Table 2 must be equal to or greater than the interim standards established in
Table 2 (see below. Table 2 -Encounter Data Volume Standards).
 
Statewide Approach: Prior to establishment of statewide minimum performance
standards, ODJFS will evaluate MCP performance using the interim standards for
Encounter data volume. ODJFS will use the first four quarters of data (i.e.,
full calendar year quarters) from all MCPs serving ABD program membership to
determine statewide minimum encounter volume data quality standards.
 
Appendix L
Page 3
 
Table 2. Interim Standards
Encounter Data Volume
 
Category
Measure per 1,000/MM
Standard for Dates of Service on or after 1/1/2007
Description
 
Inpatient Hospital
Discharges
2.7
General/acute care, excluding newborns and mental health and chemical dependency
services
Emergency Department
Visits
25.3
Includes physician and hospital emergency department encounters
Dental
Visits
25.5
Non-institutional and hospital dental visits
Vision
Visits
5.3
Non-institutional and hospital outpatient optometry and ophthalmology visits
Primary and Specialist Care
Visits
116.6
Physician/practitioner and hospital outpatient visits
Ancillary Services
Visits
66.8
Ancillary visits
Behavioral Health
Service
5.2
Inpatient and outpatient behavioral encounters
Pharmacy
Prescriptions
246.1
Prescribed drugs

 
Determination of Compliance: Performance is monitored once every quarter for the
entire report period. If the standard is not met for every service category in
all quarters of the report period, then the MCP will be determined to be
noncompliant for the report period.
 
Penalty for noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction. Upon all subsequent measurements
of performance, if an MCP is again determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction (see Section 6.) of two percent
of the current month's premium payment. Monetary sanctions will not be levied
for consecutive quarters that an MCP is determined to be noncompliant. If an MCP
is noncompliant for three consecutive quarters, membership will be frozen. Once
the MCP is determined to be compliant with the standard and the
violations/deficiencies are resolved to the satisfaction of ODJFS, the penalties
will be lifted, if applicable, and monetary sanctions will be returned.


 
Appendix L
Page 4
 
l.a.ii. Encounter Data Omissions
 
Omission studies will evaluate the completeness of the encounter data.
 
Measure: This study will compare the medical records of members during the time
of membership to the encounters submitted. Omission rates will be calculated per
MCP (i.e., to include all counties serviced by the MCP).
 
The encounters documented in the medical record that do not appear in the
encounter data will be counted as omissions.
 
Report Period: In order to provide timely feedback on the omission rate of
encounters, the report period will be the most recent from when the measure is
initiated. This measure is conducted annually.
 
Medical records retrieval from the provider and submittal to ODJFS or its
designee is an integral component of the omission measure. ODJFS has optimized
the sampling to minimize the number of records required. This methodology
requires a high record submittal rate. To aid MCPs in achieving a high submittal
rate, ODJFS will give at least an 8 week period to retrieve and submit medical
records as a part of the validation process. A record submittal rate will be
calculated as a percentage of all records requested for the study.
 
Data Quality Standard: The data quality standard is a maximum omission rate of
15% for studies with time periods ending in CY 2008.
 
Penalty for Noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction.
 
Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 6) of one percent of the current month's premium payment. Once the MCP
is performing at standard levels and violations/deficiencies are resolved to the
satisfaction of ODJFS, the money will be refunded.
 
l.a.iii. Incomplete Outpatient Hospital Data
 
ODJFS will be monitoring, on a quarterly basis, the percentage of hospital
encounters which contain a revenue code and CPT/HCPCS code. A CPT/HCPCS code
must accompany certain revenue center codes. These codes are listed in Appendix
B of Ohio Administrative Code rule 5101:3-2-21 (fee-for-service outpatient
hospital policies) and in the methods for calculating the completeness measures.
 
Measure: The percentage of outpatient hospital line items with certain revenue
center codes, as explained above, which had an accompanying valid procedure
(CPT/HCPCS) code. The measure will be calculated per MCP (i.e., to include all
counties serviced by the MCP).
 



Appendix L
Page 5
 
Report Period: For the SFY 2007 contract period, performance will be evaluated
using the following report periods: January - March 2007; April - June 2007. For
the SFY 2008 contract period, performance will be evaluated using the following
report periods: January - March 2007; April - June 2007; July-September 2007;
October - December 2007; January - March 2008; April -June 2008.
 
Data Quality Standard: The data quality standard is a minimum rate of 95%.
 
Determination of Compliance: Performance is monitored once every quarter. If the
standard is not met in all report periods, then the MCP will be determined to be
noncompliant.
 
Penalty for noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction.
 
Upon all subsequent quarterly measurements of performance, if an MCP is again
determined to be noncompliant with the standard, ODJFS will impose a monetary
sanction (see Section 6) of one percent of the current month's premium payment.
Once the MCP is performing at standard levels and violations/deficiencies are
resolved to the satisfaction of ODJFS, the money will be refunded.
 
l.a.iv. Rejected Encounters
 
Encounters submitted to ODJFS that are incomplete or inaccurate are rejected and
reported back to the MCPs on the Exception Report. If an MCP does not resubmit
rejected encounters, ODJFS' encounter data set will be incomplete.
 
Measure 1 only applies to MCPs that have had Medicaid membership for more than
one year.
 
Measure 1: The percentage of encounters submitted to ODJFS that are rejected.
The measure will be calculated per MCP (i.e., to include all counties serviced
by the MCP).
 
Report Period: For the SFY 2007 contract period, performance will be evaluated
using the following report periods: January - March 2007; April - June 2007. For
the SFY 2008 contract period, performance will be evaluated using the following
report periods July - September 2007;
 
October - December 2007; January - March 2008; April - June 2008.
 
Data Quality Standard 1: Data Quality Standard 1 is a maximum encounter data
rejection rate of 10% for each file in the ODJFS-specified medium per format.
The measure will be calculated per MCP (i.e., to include all counties serviced
by the MCP).
 
Determination of Compliance: Performance is monitored once every quarter.
Compliance determination with the standard applies only to the quarter under
consideration and does not include performance in previous quarters.
 
Appendix L
Page 6


Penalty for noncompliance with Data Quality Standard 1: The first time an MCP is
noncompliant with a standard for this measure, ODJFS will issue a Sanction
Advisory informing the MCP that any future noncompliance instances with the
standard for this measure will result in ODJFS imposing a monetary sanction.
Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 6.) of one percent of the current month's premium payment. The monetary
sanction will be applied for each file in the ODJFS-specified medium per format
that is determined to be out of compliance.
 
Once the MCP is performing at standard levels and violations/deficiencies are
resolved to the satisfaction of ODJFS, the money will be refunded.
 
Measure 2 only applies to MCPs that have had Medicaid membership for one year or
less.
 
Measure 2: The percentage of encounters submitted to ODJFS that are rejected.
The measure will be calculated per MCP (i.e., to include all counties serviced
by the MCP).
 
Report Period: The report period for Measure 2 is monthly. Results are
calculated and performance is monitored monthly. The first reporting month
begins with the third month of enrollment.
 
Data Quality Standard 2: The data quality standard is a maximum encounter data
rejection rate for each file in the ODJFS-specified medium per format as
follows:
Third through sixth months with membership: 50%
Seventh through twelfth month with membership: 25%
 
Files in the ODJFS-specified medium per format that are totally rejected will
not be considered in the determination of noncompliance.
 
Determination of Compliance: Performance is monitored once every month.
Compliance determination with the standard applies only to the month under
consideration and does not include performance in previous quarters.
 
Penalty for Noncompliance with Data Quality Standard 2: If the MCP is determined
to be noncompliant for either standard, ODJFS will impose a monetary sanction of
one percent of the MCP's current month's premium payment. The monetary sanction
will be applied only once per measure per compliance determination period and
will not exceed a total of two percent of the MCP's current month's premium
payment. Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded. Special consideration will be made for MCPs with less than
1,000 members.
 

Appendix L
Page 7
 
l.a.v. Acceptance Rate
 
This measure only applies to MCPs that have had Medicaid membership for one year
or less.
 
Measure: The rate of encounters that are submitted to ODJFS and accepted (i.e.
accepted encounters per 1,000 member months). The measure will be calculated per
MCP (i.e., to include all counties serviced by the MCP).
 
Report Period: The report period for this measure is monthly. Results are
calculated and performance is monitored monthly. The first reporting month
begins with the third month of enrollment.
 
Data Quality Standard: The data quality standard is a monthly minimum accepted
rate of encounters for each file in the ODJFS-specified medium per format as
follows:
 
Third through sixth month with membership:
50 encounters per 1,000 MM for NCPDP
65 encounters per 1,000 MM forNSF
20 encounters per 1,000 MM for UB-92
 
Seventh through twelfth month of membership:
250 encounters per 1,000 MM for NCPDP
350 encounters per 1,000 MM for NSF
100 encounters per 1,000 MM for UB-92
 
Determination of Compliance: Performance is monitored once every month.
Compliance determination with the standard applies only to the month under
consideration and does not include performance in previous months.
 
Penalty for Noncompliance: If the MCP is determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction of one percent of the MCP's
current month's premium payment. The monetary sanction will be applied only once
per measure per compliance determination period and will not exceed a total of
two percent of the MCP's current month's premium payment. Once the MCP is
performing at standard levels and violations/deficiencies are resolved to the
satisfaction of ODJFS, the money will be refunded.
 



Appendix L
Page 8
 
l.a.vi. Informational Encounter Data Completeness Measures
 
The encounter data quality measures listed below (section 1 .a.vi. (1) -(2)) are
informational only for the ABD population. Although there are no minimum
performance standards for these measures, results will be reported and used as
one component in monitoring the quality of data submitted to ODJFS by the MCPs.
 
(1) Incomplete Data For Last Menstrual Period
 
(2) Incomplete Birth Weight Data
 
l.b. Encounter Data Accuracy
 
As with data completeness, MCPs are responsible for assuring the collection and
submission of accurate data to ODJFS. Failure to do so jeopardizes MCPs'
performance, credibility and, if not corrected, will be assumed to indicate a
failure in actual performance.
 
l.b.i. Encounter Data Accuracy Study
 
Measure: This accuracy study will compare the accuracy and completeness of
payment data stored in MCPs' claims systems during the study period to payment
data submitted to and accepted by ODJFS. The measure will be calculated per MCP
(i.e., to include all counties serviced by the MCP).
 
Payment information found in MCPs' claims systems for paid claims that does not
match payment information found on a corresponding encounter will be counted as
omissions.
 
Report Period: In order to provide timely feedback on the omission rate of
encounters, the report period will be the most recent from when the measure is
initiated. This measure is conducted annually.
 
Data Quality Standard/or Measure:TBD for SFY 2008.
 
Penalty for Noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction.
 
Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 6) of one percent of the current month's premium payment. Once the MCP
is performing at standard levels and violations/deficiencies are resolved to the
satisfaction of ODJFS, the money will be refunded.
 
l.b.ii. Generic Provider Number Usage
 
Measure: This measure is the percentage of non-pharmacy encounters with the
generic provider number. Providers submitting claims which do not have an MMIS
provider number must be
 
Appendix L
Page 9


submitted to ODJFS with the generic provider number 9111115. The measure will be
calculated per
 
MCP (i.e., to include all counties serviced by the MCP).
 
All other encounters are required to have the MMIS provider number of the
servicing provider. The report period for this measure is quarterly.
 
Report Period: For the SPY 2007 contract period, performance will be evaluated
using the following report periods: January - March 2007; April - June 2007. For
the SFY 2008 contract period, performance will be evaluated using the following
report periods: January - March 2007;
April - June 2007; July-September 2007; October - December 2007; January - March
2008; April -June 2008.
 
Data Quality Standard: A maximum generic provider usage rate of 10%.
 
Determination of Compliance: Performance is monitored once every quarter. If the
standard is not met in all report periods, then the MCP will be determined to be
noncompliant
 
Penalty for noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction. Upon all subsequent measurements
of performance, if an MCP is again determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction (see Section 6.) of three
percent of the current month's premium payment. Once the MCP is performing at
standard levels and violations/deficiencies are resolved to the satisfaction of
ODJFS, the money will be refunded.


1.c. Timely Submission of Encounter Data
 
l.c.i. Timeliness
 
ODJFS recommends submitting encounters no later than thirty-five days after the
end of the month in which they were paid. ODJFS does not monitor standards
specifically for timeliness, but the minimum claims volume (Section l.a.i.) and
the rejected encounter (Section l.a.v.) standards are based on encounters being
submitted within this time frame.
 
l.c.ii. Submission ofEncounter Data Files in the ODJFS-specified medium per
format
 
MCP submissions of encounter data files in the ODJFS-specified medium per format
to ODJFS are limited to two per format per month. Should an MCP wish to send
additional files in the ODJFS-specified medium per format, permission to do so
must be obtained by contacting BMHC. Information concerning the proper
submission of encounter data may be obtained from the ODJFS Encounter Data File
and Submission Specifications document. The MCP must submit a letter of
certification, using the form required by ODJFS, with each encounter data file
in the ODJFS-specified medium per format.
 



Appendix L
Page 10
 
 
The letter of certification must be signed by the MCP's Chief Executive Officer
(CEO), Chief Financial Officer (CFO), or an individual who has delegated
authority to sign for, and who reports directly to, the MCP" s CEO or CFO.
 
2. CASE MANAGEMENT DATA
 
ODJFS designed a case management system (CAMS) in order to monitor MCP
compliance with program requirements specified in Appendix G, Coverage and
Services. Each MCP's case management data submissions will be assessed for
completeness and accuracy. The MCP is responsible for submitting a case
management file every month. Failure to do so jeopardizes the MCP's ability to
demonstrate compliance with case management requirements. For detailed
descriptions of the case management measures below, see ODJFS Methods for theABD
andCFC Medicaid Managed Care Programs Data Quality Measures.


2.a. Case Management System Data Accuracy
 
2.a.i. Open Case Management Spans for Disenrolled Members
 
Measure: The percentage of the MCP's case management records in CAMS for the ABD
program that have open case management date spans for members who have
disenrolled from the MCP.
 
Report Period: January - March 2007, and April - June 2007 report periods. For
the SFY 2008 contract period, July — September 2007, October — December 2007,
January - March 2008, and April - June 2008 report periods.
 
Data Quality Standard: A rate of open case management spans for disenrolled
members of no more than 1.0%.
 
Statewide Approach: MCPs will be evaluated using a statewide result specific for
the ABD program, including all regions in which an MCP has ABD membership. An
MCP will not be evaluated until the MCP has at least 3,000 ABD members statewide
who have had at least three months of continuous enrollment during each month of
the entire report period. As the ABD Medicaid managed care program expands
statewide and regions become active in different months, statewide results will
include every region in which an MCP has membership [Example: MCP AAA has: 6,000
members in the South West region beginning in January 2007; 7,000 members in the
West Central region beginning in February 2007; and 8,000 members in the South
East region beginning in March 2007. MCP AAA's statewide results for the
April-June 2007 report period will include data for the South West, West
Central, and South East regions.]
 
Penalty for noncompliance: If an MCP is noncompliant with the standard, then the
ODJFS will issue a Sanction Advisory informing the MCP that a monetary sanction
will be imposed if the MCP is noncompliant for any future report periods. Upon
all subsequent semi-annual measurements of performance, if an MCP is again
determined to be noncompliant with the standard, ODJFS will impose a monetary
sanction of one-half of one percent of the current month's premium payment.
 
Appendix L
Page 11
 
Once the MCP is performing at standard levels and violations/deficiencies are
resolved to the
satisfaction ofODJFS, the money will be refunded.
 
2.b. Timely Submission of Case Management Files
 
Data Quality Submission Requirement: The MCP must submit Case Management files
on a monthly basis according to the specifications established in ODJFS' Case
Management File and Submission Specifications.
 
Penalty/or noncompliance: See Appendix N, Compliance Assessment System, for the
penalty for noncompliance with this requirement.
 
3. EXTERNAL QUALITY REVIEW DATA
 
In accordance with federal law and regulations, ODJFS is required to conduct an
independent quality review of contracting managed care plans. The OAC rule
5101:3-26-07(C) requires MCPs to submit data and information as requested by
ODJFS or its designee for the annual external quality review.
 
Two information sources are integral to these studies: encounter data and
medical records. Because encounter data is used to draw samples for the clinical
studies, quality must be sufficient to ensure valid sampling.
 
An adequate number of medical records must then be retrieved from providers and
submitted to ODJFS or its designee in order to generalize results to all
applicable members. To aid MCPs in achieving the required medical record
submittal rate, ODJFS will give at least an eight week period to retrieve and
submit medical records.
 
If an MCP does not complete a study because either their encounter data is of
insufficient quality or too few medical records are submitted, accurate
evaluation of clinical quality in the study area cannot be determined for the
individual MCP and the assurance of adequate clinical quality for the program as
a whole is jeopardized.
 
3.a. Independent External Quality Review
 
Measure: The independent external quality review covers both administrative and
clinical focus areas of study.
 
Report Period: The report period is one year. Results are calculated and
performance is monitored annually. Performance is measured with each review.
 
Data Quality Standard 1: Sufficient encounter data quality in each study area to
draw a sample as determined by the external quality review organization
 
Appendix L
Page 12
 
Penalty for noncompliance with Data Quality Standard 1: For each study that is
completed during this contract period, if an MCP is noncompliant with the
standard, ODJFS will impose a non-refundable $10,000 monetary sanction.
 
Data Quality Standard 2: A minimum record submittal rate of 85% for each
clinical measure.
 
Penalty for noncompliance for Data Quality Standard 2: For each study that is
completed during this contract period, if an MCP is noncompliant with the
standard, ODJFS will impose a non-refundable $10,000 monetary sanction.
 
4. MEMBERS' PCP DATA
 
The designated PCP is the physician who will manage and coordinate the overall
care for ABD members including those who have case management needs. The MCP
must submit a Members' Designated PCP file every month. Specialists may and
should be identified as the PCP as appropriate for the member's condition;
however, no ABD member may have more than one PCP identified.
 
4.a. Timely submission of Member's PCP Data
 
Data Quality Submission Requirement: The MCP must submit a Members' Designated
PCP Data files on a monthly basis according to the specifications established in
ODJFS Member's PCP Data File and Submission Specifications.
 
Penalty for noncompliance: See Appendix N, Compliance Assessment System, for the
penalty for noncompliance with this requirement.
 
4.b. Designated PCP for newly enrolled members
 
Measure: The percentage ofMCP's newly enrolled members who were designated a PCP
by their effective date of enrollment.
 
Report Periods: For the SFY 2007 contract period, performance will be evaluated
quarterly using the January - March 2007 and April - June 2007 report periods.
For the SFY 2008 contract period, performance will be evaluated quarterly using
the July-September 2007, October - December 2007, January - March 2008 and April
- June 2008 report periods.
 
Data Quality Standard: A minimum rate of 65% of new members with PCP designation
by their effective date of enrollment for quarter 3 and quarter 4 of SFY 2007. A
minimum rate of 75% of new members with PCP designation by their effective date
of enrollment for quarter 1 and quarter 2 of SFY 2008. A minimum rate of 85% of
new members with PCP designation by their effective date of enrollment for
quarter 3 and quarter 4 of SFY 2008.
 
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has ABD membership. An MCP will not be evaluated
until the MCP has at least
 
Appendix L
Page 13
 
3,000 ABD members statewide who have had at least three months of continuous
enrollment
during each month of the entire report period.
 
Penalty for noncompliance: If an MCP is noncompliant with the standard, ODJFS
will impose a monetary sanction of one-half of one percent the current month's
premium payment. Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded. As stipulated in OAC rule 5101:3-26-08.2, each new member must
have a designated primary care physician (PCP) prior to their effective date of
coverage. Therefore, MCPs are subject to additional corrective action measures
under Appendix N, Compliance Assessment System, for failure to meet this
requirement.
 
5. APPEALS AND GRIEVANCES DATA
 
Pursuant to OAC rule 5101:3-26-08.4, MCPs are required to submit information at
least monthly to ODJFS regarding appeal and grievance activity. ODJFS requires
these submissions to be in an electronic data file format pursuant to the Appeal
File and Submission Specifications and Grievance File and Submission
Specifications.
 
The appeal data file and the grievance data file must include all appeal and
grievance activity, respectively, for the previous month, and must be submitted
by the ODJFS-specified due date, These data files must be submitted in the
ODJFS-specified format and with the ODJFS-specified filename in order to be
successfully processed.
 
Penalty/or noncompliance: MCPs who fail to submit their monthly electronic data
files to the ODJFS by the specified due date or who fail to resubmit, by no
later than the end of that month, a file which meets the data quality
requirements will be subject to penalty as stipulated under the Compliance
Assessment System (Appendix N).
 
6. NOTES
 
6.a. Penalties, Including Monetary Sanctions, for Noncompliance
 
Penalties for noncompliance with standards outlined in this appendix, including
monetary sanctions, will be imposed as the results are finalized. With the
exception of Sections 1 .a.i., 1 .a.v., and 1 .a.v.i., no monetary sanctions
described in this appendix will be imposed if the MCP is in its first contract
year ofMedicaid program participation. Notwithstanding the penalties specified
in this Appendix, ODJFS reserves the right to apply the most appropriate penalty
to the area of deficiency identified when an MCP is determined to be
noncompliant with a standard. Monetary penalties for noncompliance with any
individual measure, as determined in this appendix, shall not exceed $300,000
during each evaluation.
 
Refundable monetary sanctions will be based on the premium payment in the month
of the cited deficiency and due within 30 days of notification by ODJFS to the
MCP of the amount.
 
Appendix L
Page 14


Any monies collected through the imposition of such a sanction will be returned
to the MCP (minus any applicable collection fees owed to the Attorney General's
Office, if the MCP has been delinquent in submitting payment) after the MCP has
demonstrated full compliance with the particular program requirement and the
violations/deficiencies are resolved to the satisfaction of ODJFS. If an MCP
does not comply within two years of the date of notification ofnoncompliance,
then the monies will not be refunded.
 
6.b. Combined Remedies
 
If ODJFS determines that one systemic problem is responsible for multiple
deficiencies, ODJFS may impose a combined remedy which will address all areas of
deficient performance. The total fines
 
assessed in any one month will not exceed 15% of the MCP's monthly premium
payment for the Ohio Medicaid program.
 
6.c. Membership Freezes
 
MCPs found to have a pattern of repeated or ongoing noncompliance may be subject
to a membership freeze.
 
6.d. Reconsideration
 
Requests for reconsideration of monetary sanctions and enrollment freezes may be
submitted as provided in Appendix N, Compliance Assessment System.
 
6.e. Contract Termination, Nonrenewals, or Denials
 
Upon termination either by the MCP or ODJFS, nonrenewal, or denial of an MCP
provider agreement, all previously collected refundable monetary sanctions will
be retained by ODJFS.
 



APPENDIX M
 
PERFORMANCE EVALUATION ABD ELIGIBLE POPULATION
 
This appendix establishes minimum performance standards for managed care plans
(MCPs) in key program areas, under the Agreement. Standards are subject to
change based on the revision or update of applicable national standards,
methods, benchmarks, or other factors as deemed relevant. Performance will be
evaluated in the categories of Quality of Care, Access, Consumer Satisfaction,
and Administrative Capacity. Each performance measure has an accompanying
minimum performance standard. MCPs with performance levels below the minimum
performance standards will be required to take corrective action. All
performance measures, as specified in this appendix, will be calculated per MCP
and include only members in the ABD Medicaid managed care program
 
Selected measures in this appendix will be used to determine incentives as
specified in Appendix 0, Pay for Performance (P4P).


1. QUALITY OF CARE
l.a. Independent External Quality Review
 
In accordance with federal law and regulations, state Medicaid agencies must
annually provide for an external quality review of the quality outcomes and
timeliness of, and access to, services provided by Medicaid-contracting MCPs
[(42 CFR 438.204(d)]. The external review assists the state in assuring MCP
compliance with program requirements and facilitates the collection of accurate
and reliable information concerning MCP performance.
 
Measure: The independent external quality review covers both an administrative
review and focused quality of care studies as outlined in Appendix K.
 
Report Period: Performance will be evaluated using the reviews conducted during
SFY 2008.
 
Action Required for Deficiencies: For all reviews conducted during the contract
period, if the EQRO cites a deficiency in the administrative review or quality
of care studies, the MCP will be required to complete a Corrective Action Plan,
Quality Improvement Directive, or Performance Improvement Project as outlined in
Appendix K of the Agreement. Serious deficiencies may result in immediate
termination or non-renewal of the Agreement.
 
l.b. Members with Special Health Care Needs (MSHCN)
 
Given the substantial proportion of members with chronic conditions and
co-morbidities in the ABD population, one of the quality of care initiatives of
the ABD Medicaid managed care program focuses on case management. In order to
ensure state compliance with the provisions of 42 CFR 438.208, the Bureau of
Managed Health Care established Members with Special Health Care Needs (MSHCN)
basic program requirements as set forth in Appendix G, Coverage and Services of
the Agreement, and corresponding minimum performance standards as described
below. The purpose of
 
Appendix M
Page 2
 
these measures is to provide appropriate and targeted case management services
to MSHCN who have specific diagnoses and/or who require high-cost or extensive
services. Given the expedited schedule for implementing the ABD Medicaid managed
care program, coupled with the challenges facing a new Medicaid program in the
State of Ohio, the minimum performance standards for the case management
requirements for MSHCN are phased in throughout SFY 2007 and SFY 2008. The
minimum standards for these performance measures will be fully phased in by no
later than SPY 2009. For detailed methodologies of each measure, see ODJFS
Methods/or the ABD Medicaid Managed Care Program's Case Management Performance
Measures.
 
l.b.ii. Case Management of Members
 
Measure: The average monthly case management rate for members who have at least
three months of consecutive enrollment in one MCP.
 
Report Period: For the SFY 2007 contract period, April - June 2007 report
period. For the SFY 2008 contract period, July - September 2007, October -
December 2007, January - March 2008, and April - June 2008 report periods.
 
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership. An MCP will not be evaluated until
the MCP has at least 3,000 members statewide who have had at least three months
of continuous enrollment during each month of the entire report period. As the
ABD Medicaid managed care program expands statewide and regions become active in
different months, statewide results will include every region in which an MCP
has membership [Example: MCP AAA has: 6,000 members in the South West region
beginning in January 2007; 7,000 members in the West Central region beginning in
February 2007;
and 8,000 members in the South East region beginning in March 2007. MCP AAA's
statewide results for the April-June 2007 report period will include case
management rates for all members who meet minimum continuous enrollment criteria
for this measure in: the South West region for April 2007's monthly rate
calculation; the South West and West Central regions for May 2007's monthly rate
calculation; and the South West, West Central, and South East regions for June
2007's monthly rate calculation.]
 
Minimum Performance Standard: For the fourth quarters of SFY 2007, a case
management rate of 30%. For the first and second quarters of SFY 2008, a case
management rate of 35%. For the third and fourth quarters of SFY 2008, a case
management rate of 40%. ODJFS expects the minimum standard for this measure to
increase to 50% by the fourth quarter of SFY 2009.
 
Penalty for Noncompliance: The first time an MCP is noncompliant with the
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in new member selection freezes or a reduction of assignments will
occur as outlined in Appendix N of the Provider Agreement. Once the MCP is
performing at standard levels and the violations/deficiencies are resolved to
the satisfaction of ODJFS, the new member selection freeze/reduction of
assignments will be lifted.
 
l.b.ii. Case Management of Members with an ODJFS-Mandated Condition
 

Appendix M
Page 3
 
Measure 1: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of asthma who have had at least three consecutive months of enrollment
in one MCP that are case managed.
 
Measure 2: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of chronic obstructive pulmonary disease who have had at least three
consecutive months of enrollment in one MCP that are case managed.
 
Measure 3: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of congestive heart failure who have had at least three consecutive
months of enrollment in one MCP that are case managed.
 
Measure 4: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of severe mental illness who have had at least three consecutive
months of enrollment in one MCP that are case managed.
 
Measure 5: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of high risk or high cost substance abuse disorders who have had at
least three consecutive months of enrollment in one MCP that are case managed.
 
Measure 6: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of severe cognitive and/or developmental limitation who have had at
least three consecutive months of enrollment in one MCP that are case managed.
 
Measure 7: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of diabetes who have had at least three consecutive months of
enrollment in one MCP that are case managed.
 
Measure 8: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of non-mild hypertension who have had at least three consecutive
months of enrollment in one MCP that are case managed.
 
Measure 9: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of coronary arterial disease who have had at least three consecutive
months of enrollment in one MCP that are case managed.
 
Report Periods/or Measures 1- 9: For the SFY 2007 contract period April - June
2007 report periods. For the SFY 2008 contract period, July - September 2007,
October - December 2007, January - March 2008, and April - June 2008 report
periods.
 
Appendix M
Page 4
 
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership. An MCP will not be evaluated until
the MCP has at least 3,000 members statewide who have had at least three months
of continuous enrollment during each month of the entire report period. As the
ABD Medicaid managed care programs expands statewide and regions become active
in different months, statewide results will include every region in which an MCP
has membership [Example: MCP AAA has: 6,000 members in the South West region
beginning in January 2007; 7,000 members in the West Central region beginning in
February 2007;
and 8,000 members in the South East region beginning in March 2007. MCP AAA's
statewide results for the April-June 2007 report period will include case
management rates for all members in the South West, West Central, and South East
regions who are identified through the administrative data review as having a
mandated condition and are continuously enrolled for at least three consecutive
months in one MCP.]
 
Minimum Performance Standard/or Measures 1-9: For the fourth quarter of SFY
2007, a case management rate of 60%. For the first and second quarters of SFY
2008, a case management rate of 65%. For the third and fourth quarters of SFY
2008, a case management rate of 70%. ODJFS expects the minimum standard for this
measure to increase to 80% by the fourth quarter of SFY 2009.
 
Penalty for Noncompliance for Measures 1-9: The first time an MCP is
noncompliant with the standard for this measure, ODJFS will issue a Sanction
Advisory informing the MCP that any future noncompliance instances with the
standard for this measure will result in new member selection freezes or a
reduction of assignments will occur as outlined in Appendix N of the Provider
Agreement. Once the MCP is performing at standard levels and the
violations/deficiencies are resolved to the satisfaction of ODJFS the new member
selection freeze/reduction of assignments will be lifted.
 
1.c. Clinical Performance Measures
 
MCP performance will be assessed based on the analysis of submitted encounter
data for each year. For certain measures, standards are established; the
identification of these standards is not intended to limit the assessment of
other indicators for performance improvement activities. Performance on multiple
measures will be assessed and reported to the MCPs and others, including
Medicaid consumers.
 
The clinical performance measures described below closely follow the National
Committee for Quality Assurance's (NCQA) Health Plan Employer Data and
Information Set (HEDIS). NCQA may annually change its method for calculating a
measure. These changes can make it difficult to evaluate whether improvement
occurred from a prior year. For this reason, ODJFS will use the same methods to
calculate the baseline results and the results for the period in which the MCP
is being held accountable. For example, the same methods are used to calculate
calendar year 2008 results (the baseline period) and calendar year 2009 results.
The methods will be updated and a new baseline will be created during 2009 for
calendar year 2010 results. These results will then serve as the baseline to
evaluate whether improvement occurred from calendar year 2009 to calendar year
2010. Clinical performance measure results will be calculated after a sufficient
amount of time has passed after the end of the report period in order to allow
for claims runout. For a
 

Appendix M
Page 5
 
comprehensive description of the clinical performance measures below, see ODJFS
Methods for Clinical Performance Measures, ABD Medicaid Managed Care Program.
Performance standards are subject to change, based on the revision or update
ofNCQA methods or other national standards, methods or benchmarks.
 
MCPs will be evaluated using a statewide result, including all regions in which
an MCP has membership. ODJFS will use the first calendar year of an MCP's ABD
managed care program membership as the baseline year (i.e., CY2007). The
baseline year will be used to determine performance standards and targets;
baseline data will come from a combination ofFFS claims data and MCP encounter
data. For those performance measures that require two calendar years of baseline
data, the additional calendar year (i.e., the calendar year prior to the first
calendar year of ABD managed care program membership, i.e., CY2006) data will
come from FFS claims data.
 
An MCP's second calendar year of ABD managed care program membership (i.e.,
CY2008) will be the initial report period of evaluation for performance measures
that require one calendar year of baseline data (i.e., CY2007), and for
performance measures that require two calendar years of baseline data (i.e.,
CY2006 and CY2007).
 
Report Period: For the SFY 2008 contract period, performance will be evaluated
using the January -December 2007 report period and may be adjusted based on the
number of months of ABD managed care membership. For the SFY 2009 contract
period, performance will be evaluated using the January - December 2008 report
period.
 
l.c.i. Congestive Heart Failure (CHF) - Inpatient Hospital Discharge Rate
 
Measure: The number of acute inpatient hospital discharges in the reporting year
where the principal diagnosis was CHF, per thousand member months, for members
who had a diagnosis of CHF in the year prior to the reporting year.
 
Target: TBD
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period's results. (For example, if last year's results were TBD%, then the
difference between the target and last year's results is TBD%. In this example,
the standard is an improvement in performance of TBD% of this difference or
TBD%. In this example, results of TBD% or better would be compliant with the
standard.)
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.ii. Congestive Heart Failure (CHF) - Emergency Department (ED) Utilization
Rate
 
Appendix M
Page 6
 
Measure: The number of emergency department visits in the reporting year where
the primary diagnosis was CHF, per thousand member months, for members who had a
diagnosis ofCHF in the year prior to the reporting year.
 
Target: TBD
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period's results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.iii. Congestive Heart Failure (CHF) - ACE Inhibitor/Angiotensin Receptor
Blocker
 
Measure: The percentage of members who had a diagnosis of CHF in the year prior
to the reporting year, who were enrolled for six or more months in the reporting
year, who received one or more prescriptions for an ACE Inhibitor or Angiotensin
Receptor Blocker during the reporting year.
 
Target: TBD.
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year's
results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.iv. Congestive Heart Failure (CHF) - Cardiac Related Hospital Readmission
 
Measure: The rate of cardiac related readmissions during the reporting period
for members who had a diagnosis of CHF in the year prior to the reporting
period. A readmission is defined as a cardiac related admission that occurs
within 30 days of a prior cardiac related admission. Target: TBD.
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year's
results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in
 
Appendix M
Page 7
 
Appendix K., Quality Assessment and Performance Improvement Program, to address
the area of noncompliance. If the standard is not met and the results are at or
above TBD%, then ODJFS will issue a Quality Improvement Directive which w'ill
notify the MCP of noncompliance and may outline the steps that the MCP must take
to improve the results.
 
l.c.v. Coronary Artery Disease (CAD) - Inpatient Hospital Discharge Rate
 
Measure: The number of acute inpatient hospital discharges in the reporting year
where the primary diagnosis was CAD, per thousand member months, for members who
had diagnosis of CAD in the year prior to the reporting year.
 
Target: TBD
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period's results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.vi. Coronary Artery Disease (CAD) - Emergency Department (ED) Utilization
Rate
 
Measure: The number of emergency department visits in the reporting year where
the principal diagnosis was CAD, per thousand member months, for members who had
a diagnosis of CAD in the year prior to the reporting year.
 
Target: TBD
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period's results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.vii. Coronary Artery Disease (CAD) - Cardiac Related Hospital Readmission
 
Measure: The rate of cardiac related readmissions in the reporting year for
members who had a diagnosis of CAD in the year prior to the reporting year. A
readmission is defined as a cardiac related admission that occurs within 30 days
of a prior cardiac related admission.
 

Appendix M
Page 8
 
Target: TBD.
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year's
results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.viii. Beta Blocker Treatment after Heart Attack
 
Measure: The percentage of members 35 years and older as of December 31st of the
reporting year who were hospitalized from January 1 - December 241 of the
reporting year with a diagnosis of acute myocardial infarction (AMI) and who
received an ambulatory prescription for beta blockers within seven days of
discharge. Target: TBD.
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year's
results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.ix. Coronary Artery Disease (CAD) - Cholesterol Management for Patients with
Cardiovascular Conditions/LDL-C Screening Performed
 
Measure: The percentage of members who had a diagnosis of CAD in the year prior
to the reporting year, who were enrolled for at least 11 months in the reporting
year, and who received a lipid profile during the reporting year.
 
Target: TBD.
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year's
results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of
 
Appendix M
Page 9
 
noncompliance. If the standard is not met and the results are at or above TBD%,
then ODJFS will issue a Quality Improvement Directive which will notify the MCP
of noncompliance and may outline the steps that the MCP must take to improve the
results.
 
l.c.x. Hypertension - Inpatient Hospital Discharge Rate
 
Measure: The number of acute inpatient hospital discharges in the reporting year
where the primary diagnosis was non-mild hypertension, per thousand member
months, for members who had a diagnosis of non-mild hypertension in the year
prior to the reporting year.
 
Target: TBD
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period's results.
 
Action Required/or Noncompliance: If the standard is not met and the results are
below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.xi. Hypertension - Emergency Department (ED) Utilization Rate
 
Measure: The number of emergency department visits in the reporting year where
the principal diagnosis was non-mild hypertension, per thousand member months,
for members who had a diagnosis of non-mild hypertension in the year prior to
the reporting year.
 
Target: TBD
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period's results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.xii. Diabetes - Inpatient Hospital Discharge Rate
 


Measure: The number of acute inpatient hospital discharges in the reporting year
where the principal diagnosis was diabetes, per thousand member months, for
members identified as diabetic in the year prior to the reporting year.
 
Target: TBD
 

Appendix M
Page 10
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period's results.
 
Action Required/or Noncompliance: If the standard is not met and the results are
below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.xiii. Diabetes - Emergency Department (ED) Utilization Rate
 
Measure: The number of emergency department visits in the reporting year where
the primary diagnosis was diabetes, per thousand member months, for members
identified as diabetic in the year prior to the reporting year.
 
Target: TBD
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period's results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality/Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.xiv. Diabetes - Eye Exam
 
Measure: The percentage of diabetic members who were enrolled for at least 11
months during the reporting year, who received one or more retinal or dilated
eye exams from an ophthalmologist or optometrist during the reporting year.
 
Target: TBD.
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% increase in the difference between the target and the previous year's
results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
Appendix M
Page 11
 
l.c.xv. Chronic Obstructive Pulmonary Disease (COPD) - Inpatient Hospital
Discharge Rate
 
Measure: The number of acute inpatient hospital discharges in the reporting year
where the primary diagnosis was COPD, per thousand member months, for members
who had a diagnosis of COPD in the year prior to the reporting year.
 
Target: TBD
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period's results.
 
Action Required/or Noncompliance: If the standard is not met and the results are
below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.xvi. Chronic Obstructive Pulmonary Disease (COPD) - Emergency Department
(ED) Utilization Rate
 
Measure: The number of emergency department visits in the reporting year where
the principal diagnosis was COPD, per thousand member months, for members who
had a diagnosis of COPD in the year prior to the reporting year.
 
Target: TBD
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period's results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.xvii. Asthma - Inpatient Hospital Discharge Rate
 
Measure: The number of acute inpatient hospital discharges in the reporting year
where the primary diagnosis was asthma, per thousand member months, for members
with persistent asthma.
 
Target: TBD
 
Appendix M
Page 12
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period's results.
 
Action Required/or Noncompliance: If the standard is not met and the results are
below TBD%,
 
then the MCP is required to complete a Performance Improvement Project, as
described in
Appendix K, Quality Assessment and Performance Improvement Program, to address
the area of
noncompliance.
 
If the standard is not met and the results are at or above TBD%, then ODJFS will
issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that
 
the MCP must take to improve the results.
 
l.c.xviii. Asthma - Emergency Department (ED) Utilization Rate
 
Measure: The number of emergency department visits in the reporting year where
the principal diagnosis was asthma, per thousand member months, for members with
persistent asthma.
 
Target: TBD
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period's results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K-, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.xix. Asthma - Use of Appropriate Medications for People with Asthma
 
Measure: The percentage of members with persistent asthma who received
prescribed medications acceptable as primary therapy for long-term control of
asthma.
 
Target: TBD
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period's results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.xx. Mental Health, Severely Mentally Disabled (SMD) - Inpatient Hospital
Discharge Rate
 
 
Appendix M
Page 13
 
Measure: The number of acute inpatient hospital discharges in the reporting year
where the primary diagnosis was SMD, per thousand member months, for members who
had a primary diagnosis of SMD in the year prior to the reporting year.
 
Target: TBD
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period's results.
 
Action Required/or Noncompliance: If the standard is not met and the results are
below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.xxi. Mental Health, Severely Mentally Disabled (SMD) - Emergency Department
Utilization Rate
 
Measure: The number of emergency department visits in the reporting year where
the primary diagnosis was SMD, per thousand member months, for members who had a
primary diagnosis of SMD in the year prior to the reporting year.
 
Target: TBD
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period's results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.xxii. Follow-up After Hospitalization for Mental Illness
 
Measure: The percentage of discharges for members enrolled from the date of
discharge through 30 days after discharge, who were hospitalized for treatment
of selected mental health disorders and who had a follow-up visit (i.e., were
seen on an outpatient basis or were in intermediate treatment with a mental
health provider) within:
 
1) 30 Days of discharge, and
2) 7 Days of discharge.
 
Target: TBD.
 



Appendix M
Page 14
 
Minimum Performance Standard For Each Measure: The level of improvement must
result in at least a TBD% decrease in the difference between the target and the
previous year's results.
 
Action Required/or Noncompliance (Follow-up visits within 30 days of discharge):
If the standard is not met and the results are below TBD%, then the MCP is
required to complete a Performance Improvement Project, as described in Appendix
K, Quality Assessment and Performance Improvement Program, to address the area
of noncompliance. If the standard is not met and the results are at or above
TBD%, then ODJFS will issue a Quality Improvement Directive which will notify
the MCP of noncompliance and may outline the steps that the MCP must take to
improve the results.
 
Action Required for Noncompliance (Follow-up visits within 7 days of discharge):
If the standard is not met and the results are below TBD%, then the MCP is
required to complete a Performance Improvement Project, as described in Appendix
K-, Quality Assessment and Performance Improvement Program, to address the area
of noncompliance. If the standard is not met and the results are at or above
TBD%, then ODJFS will issue a Quality Improvement Directive which will notify
the MCP of noncompliance and may outline the steps that the MCP must take to
improve the results.
 
l.c.xxiii. Mental Health, Severely Mentally Disabled (SMD) - SMD Related
Hospital Readmission
 
Measure: The number of SMD related readmissions for members for members who had
a diagnosis of SMD in the year prior to the reporting year. A readmission is
defined as a SMD related admission that occurs within 30 days of a prior SMD
related admission.
 
Target: TBD.
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year's
results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.xxiv. Substance Abuse - Inpatient Hospital Discharge Rate
 
Measure: The number of acute inpatient hospital discharges in the reporting year
where the primary diagnosis was alcohol and other drug abuse or dependence
(AOD), per thousand member months, for members who had, in the year prior to the
reporting year, a diagnosis of AOD and one of the following: AOD-related acute
inpatient admission or two AOD related Emergency Department visits.
 



Appendix M
Page 15
 
Target: TBD
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period's results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K., Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.xxv. Substance Abuse - Emergency Department Utilization Rate
 
Measure: The number of emergency department visits in the reporting year where
the principal diagnosis was AOD, per thousand member months, for members who
had, in the year prior to the reporting year, a diagnosis of AOD and one of the
following: AOD-related acute inpatient admission or two AOD related Emergency
Department visits .
 
Target: TBD
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period's results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.xxvi. Substance Abuse - Inpatient Hospital Readmission Rate
 
Measure: The number of AOD related readmissions in the reporting year for
members who had, in the year prior to the reporting year, a diagnosis of AOD and
one of the following: AOD-related acute inpatient admission or two AOD related
Emergency Department visits. A readmission is defined as an AOD-related
admission that occurs within 30 days of a prior AOD-related admission.
 
Target: TBD.
 
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year's
results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in
 



Appendix M
Page 16
 
Appendix K, Quality Assessment and Performance Improvement Program, to address
the area of noncompliance. If the standard is not met and the results are at or
above TBD%, then ODJFS will issue a Quality Improvement Directive which will
notify the MCP of noncompliance and may outline the steps that the MCP must take
to improve the results.
 
l.c.xxvii. Informational Clinical Performance Measures
 
The clinical performance measures listed in Table 1 are informational only.
Although there are no performance targets or minimum performance standards for
these measures, results will be reported and used as one component in assessing
the quality of care provided by MCPs to the ABD managed care population.
 
Table 1. Informational Clinical Performance Measures
 
 
 
Condition
 
Informational Performance Measure
 
CHF
 
Discharge rate with age group breakouts
 
CAD
 
Discharge rate with age group breakouts
 
Hypertension
 
Discharge rate with age group breakouts
 
Diabetes
 
Discharge rate with age group breakouts
 
Comprehensive Diabetes Care (CDC)/HbAlc testing
 
CDC/kidney disease monitored
 
CDC/LDL-C screening performed
 
COPD
 
Discharge rate with age group breakouts
 
Use of Spirometry Testing in the Assessment and Diagnosis of COPD
 
Asthma
 
Discharge rate with age group breakouts
 
Mental Health (SMD)
 
Discharge rate with age group breakouts
 
Antidepressant Medication Management
 
Substance Abuse
 
Discharge rate with age group breakouts
 
Initiation and Engagement of Alcohol and Other Drug Dependence Treatment

 
2. ACCESS
 
Performance in the Access category will be determined by the following measures:
Primary Care Physician (PCP) Turnover, Adults' Access to Preventive/Ambulatory
Health Services, and Adults' Access to Designated PCP. For a comprehensive
description of the access performance measures below, see ODJFS Methods/or the
ABD Medicaid Managed Care Program Access Performance Measures.
 
2.a. PCP Turnover
 
A high PCP turnover rate may affect continuity of care and may signal poor
management of providers. However, some turnover may be expected when MCPs end
contracts with physicians who are not adhering to the MCP's standard of care.
Therefore, this measure is used in conjunction with the adult access and
designated PCP measures to assess performance in the access category.
 



Appendix M
Page 17
 
Measure: The percentage of primary care physicians affiliated with the MCP as of
the beginning of the measurement year who were not affiliated with the MCP as of
the end of the year.
 
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership. ODJFS will use the first calendar
year ofABD managed care program membership as the baseline year (i.e., CY2007).
The baseline year will be used to determine a minimum statewide performance
standard. An MCP's second calendar year ofABD managed care program membership
(i.e., CY2008) will be the initial report period of evaluation, and penalties
will be applied for noncompliance.
 
Report Period: For the SFY 2008 contract period, a baseline level of performance
will be established using the CY2007 report period (and may be adjusted based on
the number of months ofABD managed care membership). For the SFY 2009 contract
period, performance will be evaluated using the January - December 2008 report
period. The first reporting period in which MCPs will be held accountable to the
performance standards will be the CY2008 reporting period.
 
Minimum Performance Standard: A maximum PCP Turnover rate of 18%.
 
Action Required for Noncompliance: MCPs are required to perform a causal
analysis of the high PCP turnover rate and assess the impact on timely access to
health services, including continuity of care. If access has been reduced or
coordination of care affected, then the MCP must develop and implement an action
plan to address the findings.
 
2.b. Adults' Access to Designated PCP
 
The MCP must encourage and assist ABD members without a designated primary care
physician (PCP) to establish such a relationship, so that a designated PCP can
coordinate and manage member's health care needs. This measure is used to assess
MCPs' performance in the access category.
 
Measure: The percentage of members who had a visit through member's designated
PCPs.
 
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership. ODJFS will use the first calendar
year ofABD managed care program membership as the baseline year (i.e., CY2007).
The baseline year will be used to determine a minimum statewide performance
standard. An MCP's second calendar year ofABD managed care program membership
(i.e., CY2008) will be the initial report period of evaluation, and penalties
will be applied for noncompliance.
 
Report Period: For the SFY 2008 contract period, performance will be evaluated
using the January - December 2007 report period (and may be adjusted based on
the number of months of ABD managed care membership). For the SFY 2009 contract
period, performance will be evaluated using the January - December 2008 report
period. The first reporting period in which MCPs will be held accountable to the
performance standards will be the SFY 2009 contract period.
 



Appendix M
Page 18
 
Minimum Performance Standards: TBD
 
Penalty for Noncompliance: If an MCP is noncompliant with the Minimum
Performance Standard, then the MCP must develop and implement a corrective
action plan.
 
2.c. Adults' Access to Preventive/Ambulatory Health Services
 
This measure indicates whether adult members are accessing health services.
 
Measure: The percentage of members age 21 and older who had an ambulatory or
preventive-care visit.
 
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership. ODJFS will use the first calendar
year ofABD managed care program membership as the baseline year (i.e., CY2007).
The baseline year will be used to determine a minimum statewide performance
standard. An MCP's second calendar year ofABD managed care program membership
(i.e., CY2008) will be the initial report period of evaluation, and penalties
will be applied for noncompliance.
 
Report Period: For the SPY 2008 contract period, performance will be evaluated
using the January - December 2007 report period (and may be adjusted based on
the number of months of ABD managed care membership). For the SFY 2009 contract
period, performance will be evaluated using the January - December 2008 report
period. The first reporting period in which MCPs will be held accountable to the
performance standards will be the CY2008 reporting period.
 
Minimum Performance Standards: TBD
 
Penalty for Noncompliance: If an MCP is noncompliant with the Minimum
Performance Standard, then the MCP must develop and implement a corrective
action plan.
 
3. CONSUMER SATISFACTION
 
MCPs will be evaluated using a statewide result, including all regions in which
an MCP has membership.
 
In accordance with federal requirements and in the interest of assessing
enrollee satisfaction with MCP performance, ODJFS periodically conducts
independent consumer satisfaction surveys. Results are used to assist in
identifying and correcting MCP performance overall and in the areas of access,
quality of care, and member services. Performance in this category will be
determined by the overall satisfaction score. For a comprehensive description of
the Consumer Satisfaction performance measure below, see ODJFS Methods for ABD
Medicaid Managed Care Program Consumer Satisfaction Performance Measures, which
are incorporated in this Appendix.
 
Appendix M
Page 19
 
Measure: Overall Satisfaction with MCP: The average rating of the respondents to
the Consumer Satisfaction Survey who were asked to rate their overall
satisfaction with their MCP. The results of this measure are reported annually.
 
Report Period: For the SFY 2008 contract period, the measure is under review and
the report period has not been determined.
 
Minimum Performance Standard: An average score of no less than 7.0.
 
Penalty/or noncompliance: If an MCP is determined noncompliant with the Minimum
Performance Standard, then the MCP must develop a corrective action plan and
provider agreement renewals may be affected.
 
4. ADMINISTRATIVE CAPACITY
 
The ability of an MCP to meet administrative requirements has been found to be
both an indicator of current plan performance and a predictor of future
performance. Deficiencies in administrative capacity make the accurate
assessment of performance in other categories difficult, with findings
uncertain. Performance in this category will be determined by the Compliance
Assessment System, and the emergency department diversion program. For a
comprehensive description of the Administrative Capacity performance measures
below, see ODJFS Methods for ABD Medicaid Managed Care Program Administrative
Capacity Performance Measures, which are incorporated in this Appendix.
 
4.b. Emergency Department Diversion
 
Managed care plans must provide access to services in a way that assures access
to primary and urgent care in the most effective settings and minimizes
inappropriate utilization of emergency department (ED) services. MCPs are
required to identify high utilizers of ED services and implement action plans
designed to minimize inappropriate ED utilization.
 
Measure: The percentage of members who had TBD ED visits during a twelve month
reporting period.
 
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership. ODJFS will use the first calendar
year of ABD managed care membership as the baseline year (i.e., CY2007). The
baseline year will be used to determine a minimum statewide performance standard
and a target. The number of members with an ED visit used to calculate the
measure for the baseline year will be adjusted based on the number of months of
ABD managed care membership in the baseline year. An MCP's second calendar year
of ABD managed care program membership (i.e., CY2008) will be the initial report
period of evaluation, and penalties will be applied for noncompliance.
 
Report Period: For the SFY 2008 contract period, a baseline level of performance
will be established using the CY2007 report period (and may be adjusted based on
the number of months of ABD managed care membership). For the SFY 2009 contract
period, results will be calculated for
 

Appendix M
Page 20
 
the reporting period ofCY2008 and compared to the CY2007 baseline results to
determine if the minimum performance standard is met.
 
Target: TBD
 
Minimum Performance Standard: TBD
 
Penalty for Noncompliance: If the standard is not met and the results are above
TBD%, then the MCP must develop a corrective action plan, for which ODJFS may
direct the MCP to develop the components of their EDD program as specified by
ODJFS. If the standard is not met and the results are at or below TBD%, then the
MCP must develop a Quality Improvement Directive.
 
5. Notes
 
Given that unforeseen circumstances (e.g., revision or update of applicable
national standards, methods or benchmarks, or issues related to program
implementation) may impact performance assessment as specified in Sections 1
through 4, ODJFS reserves the right to apply the most appropriate penalty to the
area of deficiency identified with any individual measure, notwithstanding the
penalties specified in this Appendix.
 



APPENDIX N
 
COMPLIANCE ASSESSMENT SYSTEM (CAS) ABD ELIGIBLE POPULATION
 
The Compliance Assessment System (CAS) is designed to improve the quality of
each MCP's performance through actions taken by ODJFS to address identified
failures to meet certain program requirements. The CAS assesses progressive
remedies with specified values (occurrences or points) assigned for certain
documented failures to satisfy the deliverables required by the Agreement.
Remedies are progressive based upon the severity of the violation, or a repeated
pattern of violations. The CAS does not include categories which require
subjective assessments or which are not within the MCPs' control. CAS allows the
accumulated point total to reflect both patterns of less serious violations as
well as less frequent, more serious violations.
 
The CAS focuses on clearly identifiable deliverables, and occurrences/points are
only assessed in documented and verified instances ofnoncompliance. The CAS does
not replace ODJFS' ability to require corrective action plans (CAPs) and program
improvements, or to impose any of the sanctions specified in Ohio Administrative
Code (OAC) rule 5101:3-26-10, including the proposed termination, amendment, or
nonrenewal of the MCP's provider agreement.
 
As stipulated in OAC rule 5101:3-26-10(F). regardless of whether ODJFS imposes a
sanction, MCPs are required to initiate corrective action for any MCP program
violations or deficiencies as soon as they are identified by the MCP or ODJFS.
 
Corrective Action Plans (CAPs) - MCPs may be required to develop CAPs for any
instance of noncompliance, and CAPs are not limited to actions taken under the
CAS. All CAPs requiring ongoing activity on the part of an MCP to ensure their
compliance with a program requirement remain in effect for the next provider
agreement period. In situations where ODJFS has already determined the specific
action which must be implemented by the MCP or if the MCP has failed to submit
an ODJFS-approvable CAP, ODJFS may require the MCP to comply with an
ODJFS-developed or "directed'' CAP.
 



Appendix N
Page 2
 
Occurrences and Points - Occurrences and points are defined and applied as
follows:
 
Occurrences — Failures to meet program requirements, including but not limited
to, noncompliance with administrative requirements.
 


Examples include:
- Use of unapproved marketing materials.
- Failure to attend a required meeting.
- Second failure to meet a call center standard.
 
5 Points — Failures to meet program requirements, including but not limited to,
actions which could impair the member's ability to access information regarding
services in a timely manner or which could impair a member's rights.
 
Examples include:
 
- 24-hour call-in system is not staffed by medical personnel.
 
- Failure to notify a member of their right to a state hearing when the MCP
proposes to deny, reduce, suspend or terminate a Medicaid-covered service.
 
- Failure to appropriately notify ODJFS of provider panel terminations.
 
10 Points — Failures to meet program requirements, including but not limited to,
actions which could affect the ability of the MCP to deliver or the member to
access covered services.
 
Examples include:
 
- Failure to comply with the minimum provider panel requirements specified in
Appendix H of the Agreement.
 
- Failure to provide medically-necessary Medicaid covered services to members.
 
- Failure to meet the electronic claims adjudication requirements.
 
- Failure to submit or comply with CAPs will result in the assessment of
occurrences or points based on the nature of the violation under correction.
 



Appendix N
Page 3


Notwithstanding the assessment of occurrences and/or points as a result of
individual events, the
following cumulative actions will be imposed for repeated violations.
 
• After accumulating a total of three occurrences within a contract term, all
subsequent occurrences during the period will be assessed as 5-point violations,
regardless of the number of 5-point violations which have been accrued by the
MCP.
 
• After accumulating a total of three 5-point violations within a contract term,
all subsequent 5-point violations during the period will be assessed as 8-point
violations, except as specified above.
 
• After accumulating a total of two 10-point violations within a contract term,
all subsequent 10-point violations during the period will be assessed as
15-point violations.
 
Occurrences and points will accumulate over the contract term of the Agreement.
Upon the beginning of a new Agreement, the MCP will begin a new contract term
with a score of zero unless the MCP has accrued a total of 55 points or more
during the prior provider agreement period. Those MCPs who have accrued a total
of 55 points or more during the contract term of a prior provider agreement will
carry these points over for the first three (3) months of their next provider
agreement. If the MCP does not accrue any additional points during this three
(3) month period the MCP will then have their point total reduced to zero and
continue on in the new contract term. If the MCP does accrue additional points
during this three-month period, the MCP will continue to carry the points
accrued from the prior provider agreement plus any additional points accrued
during the new provider agreement contract term.
 
For purposes of the CAS, the date that ODJFS first becomes aware of an MCP's
program violation is considered the date on which the violation occurred.
Therefore, program violations that technically reflect noncompliance from the
previous provider agreement period will be subject to remedial action under CAS
at the time that ODJFS first becomes aware of this noncompliance.
 
In cases where an MCP subcontracting provider is found to have violated a
program requirement (e.g., failing to provide adequate contract termination
notice, marketing to potential members, unapprovable billing of members, etc.),
ODJFS will not assess occurrences or points if: (1) the MCP can document that
they provided sufficient notification/education to providers of applicable
program requirements and prohibited activities; and (2) the MCP takes immediate
and appropriate action to correct the problem and to ensure that it does not
happen again to the satisfaction of ODJFS. Repeated incidents will be reviewed
to determine if the MCP has a systemic problem in this area, and if so,
occurrences or points may be assessed, as determined by ODJFS.
 



Appendix N
Page 4
 


All required submissions are to be received by their specified deadline. Unless
otherwise
specified, late submissions will initially be addressed through CAPs, with
repeated instances of
untimely submissions resulting in escalating penalties, as may be determined by
ODJFS.
 
If an MCP determines that they will be unable to meet a program deadline, the
MCP must verbally inform the designated ODJFS contact person (or their
supervisor) of such and submit a written request (by facsimile transmission) for
an extension of the deadline as soon as possible, but no later than 3 PM Eastern
Time (ET) on the date of the deadline in question. Extension requests should
only be submitted in situations where unforeseeable circumstances have arisen
which make it impossible for the MCP to meet an ODJFS-stipulated deadline and
all such requests will be evaluated upon that basis and with that in mind. Only
written approval as may be granted by ODJFS of a deadline extension will
preclude the assessment of a CAP, occurrence or points for untimely submissions.
 
No points or occurrences will be assigned for any violation where an MCP is able
to document that the precipitating circumstances were completely beyond their
control and could not have been foreseen (e.g., a construction crew severs a
phone line, a lightning strike blows a computer system, etc.).
 
REMEDIES
 
Progressive remedies will be based on the number of points accumulated at the
time of the most recent incident. Unless specifically otherwise indicated in
this appendix, all fines issued under the CAS are nonrefundable.
 
1 -9 Points Corrective Action Plan (CAP)
 
10-19 Points CAP + $5,000 fine
 
20-29 Points CAP + $ 10,000 fine
 
30-39 Points CAP + $20,000 fine
 
40-69 Points CAP + $30,000 fine
 
70+ Points Proposed Contract Termination
 



Appendix N Page 5
 
New Member Selection Freezes:
 
Notwithstanding any other penalty- occurrence or point assessment that ODJFS may
impose on an MCP under this Appendix, ODJFS may prohibit an MCP from receiving
new membership through consumer initiated selection or the assignment process
(selection freeze) in one or more counties if: (1) the MCP has accumulated a
total of 20 or more points during a contract term;
(2) or the MCP fails to fully implement a CAP within the designated time frame;
or (3) circumstances exist which potentially jeopardize the MCP's members'
access to care. [Examples of circumstances that ODJFS may consider as
jeopardizing member access to care include:
 
- the MCP has been found by ODJFS to be noncompliant with the prompt payment or
the non-contracting provider payment requirements;
 
- the MCP has been found by ODJFS to be noncompliant with the provider panel
requirements specified in Appendix H of the Agreement;
 
- the MCP's refusal to comply with a program requirement after ODJFS has
directed the MCP to comply with the specific program requirement; or
 
- the MCP has received notice of proposed or implemented adverse action by the
Ohio Department of Insurance.]
 
Payments provided for under the Agreement will be denied for new enrollees, when
and for so long as, payments for those enrollees is denied by CMS in accordance
with the requirements in 42 CFR 438.730.
 
Reduction of Assignments
 
ODJFS may reduce the number of assignments an MCP receives if ODJFS, in its sole
discretion, determines that the MCP lacks sufficient administrative capacity to
meet the needs of the increased volume in membership. Examples of circumstances
which ODJFS may determine demonstrate a lack of sufficient administrative
capacity include, but are not limited to, an MCP's failure to: repeatedly
provide new member materials by the member's effective date; meet the minimum
call center requirements; meet the minimum performance standards for identifying
and assessing children with special health care needs and members needing case
management services; and/or provide complete and accurate appeal/grievance,
member's PCP and CAMS data files.
 
Noncompliance with Claims Adjudication Requirements:
 
If ODJFS finds that an MCP is unable to (1) electronically accept and adjudicate
claims to final status and/or (2) notify providers of the status of their
submitted claims, as stipulated in
 

Appendix N
Page 6
 
Appendix C of the Agreement, ODJFS will assess the MCP with a 10-point penalty
and a monetary sanction of $20,000 per day for the period of noncompliance.
ODJFS may assess additional penalty points based on the length of noncompliance,
as it may determine in its sole discretion.
 
If ODJFS has identified specific instances where an MCP has failed to take the
necessary steps to comply with the requirements specified in Appendix C of the
Agreement, for (1) failing to notify non-contracting providers of procedures for
claims submissions when requested and/or (2) failing to notify contracting and
non-contracting providers of the status of their submitted claims, the MCP will
be assessed 5 points per incident of noncompliance.
 
Noncompliance with Prompt Payment:
 
Noncompliance with the prompt pay requirements as specified in Appendix J of the
Agreement, will result in progressive penalties. The first violation during the
contract term will result in the assessment of 5 points, quarterly prompt pay
reporting, and submission of monthly status reports to ODJFS until the next
quarterly report is due. The second and any subsequent violation during the
contract term will result in the submission of monthly status reports,
assessment of 10 points and a refundable fine equal to 5% of the MCP's monthly
premium payment or $300,000, whichever is less. The refundable fine will be
applied in lieu of a nonrefundable fine and the money will be refunded by ODJFS
only after the MCP complies with the required standards for two (2) consecutive
quarters.
 
If an MCP is found to have not been in compliance with the prompt pay
requirements for any time period for which a report and signed attestation have
been submitted representing the MCP as being in compliance, the MCP will be
subject to a selection freeze of not less than three (3) months duration.
 
Noncompliance with Franchise Fee Assessment Requirements
 
In accordance with ORC Section 5111.176, and in addition to the imposition of
any other penalty, occurrence or points under this Appendix, an MCP that does
not pay the franchise permit fee in full by the due date is subject to any or
all of the following. :
 
• A monetary penalty in the amount of $500 for each day any part of the fee
remains unpaid, except the penalty will not exceed an amount equal to 5 % of the
total fee that was due for the calendar quarter for which the penalty was
imposed;
• Withholdings from future ODJFS capitation payments. If an MCP fails to pay the
full amount of its franchise fee when due, or the full amount of the imposed
penalty, ODJFS may withhold an amount equal to the remaining amount due from any
future ODJFS capitation payments. ODJFS will return all withheld capitation
payments when the franchise fee amount has been paid in full.
 
• A 10 point penalty assessment for the period of noncompliance.
 

Appendix N Page 7
 
• Proposed termination or non-renewal of the MCP's Medicaid provider agreement
may occur if the MCP:
a. Fails to pay its franchise permit fee or fails to pay the fee promptly;
b. Fails to pay a penalty imposed under this Appendix or fails to pay the
penalty promptly;
c. Fails to cooperate with an audit conducted in accordance with ORC Section
5111.176.
 
Noncompliance with Clinical Laboratory Improvement Amendments:
 
Noncompliance with CLIA requirements as specified by ODJFS will result in the
assessment of a nonrefundable $1,000 fine for each violation.
 
'Noncompliance with Encounter Data Submissions:
 
Submission of unpaid encounters (except for immunization services as specified
in Appendix L) will result in the assessment of a nonrefundable $1,000 fine for
each violation.
 
Noncompliance with Abortion and Sterilization Payment
 
Noncompliance with abortion and sterilization requirements as specified by ODJFS
will result in the assessment of a nonrefundable $1,000 fine for each documented
violation. Additionally, MCPs must take all appropriate action to correct each
such ODJFS-documented violation.
 
'Negligent Breach of Protected Health Information (PHI) Standards
 
Non-compliance with the HIPAA Privacy Regulations and negligent breach of
protected health information (PHI) standards will be assessed in accordance with
Appendix C. Therefore, the progressive remedies specified under Appendix N,
Compliance Assessment System will not be utilized for assessing non-compliance
with the HIPAA Privacy Regulations and negligent breach of PHI.
 
Refusal to Comply with Program Requirements
 
If ODJFS has instructed an MCP that they must comply with a specific program
requirement and the MCP refuses, such refusal constitutes documentation that the
MCP is no longer operating in the best interests of the MCP's members or the
state of Ohio and ODJFS will move to terminate or nonrenew the MCP's provider
agreement.
 
General Provisions:
 
All notifications of the imposition by ODJFS of a fine or freeze will be made
via certified or overnight mail to the identified MCP Medicaid Coordinator.
 



Appendix N
Page 8
 
Pursuant to procedures as may be established by ODJFS, refundable and
nonrefundable monetary sanctions/assurances must be remitted to ODJFS within
thirty (30) days of receipt of the invoice by the MCP. In addition, per Ohio
Revised Code Section 131.02, payments not received within forty-five (45) days
will be certified to the Attorney General's (AG's) office. MCP payments
certified to the AG's office will be assessed the appropriate collection fee by
the AG's office.
 
Refundable monetary sanctions/assurances applied by ODJFS will be based on the
premium payment for the month in which the MCP was cited for the deficiency. Any
monies collected through the imposition of such a fine will be returned to the
MCP (minus any applicable collection fees owed to the Attorney General's Office
if the MCP has been delinquent in submitting payment) after they have
demonstrated full compliance, as determined by ODJFS, with the particular
program requirement.
 
If an MCP does not comply within one (1) year of the date of notification of
noncompliance involving issues of case management and two (2) years of the date
of notification of noncompliance in issues involving encounter data, then the
monies will not be refunded. MCPs are required to submit a written request for
refund to ODJFS at the time they believe is appropriate before a refund of
monies will be considered.
 
Notwithstanding any other action ODJFS may take under this Appendix, ODJFS may
impose a combined remedy which will address multiple areas of noncompliance if
ODJFS determines, in its sole discretion, that (1) one systemic problem is
responsible for multiple areas of noncompliance and/or (2) that there are a
number of repeated instances of noncompliance with the same program requirement.
 
In addition, ODJFS can at any time move to terminate, amend or deny renewal of a
provider agreement.
 
Upon such termination, nonrenewal or denial of an MCP provider agreement, all
previously collected monetary sanctions will be retained by ODJFS.
 
In addition to the remedies imposed under the CAS, remedies related to areas of
data quality and financial performance may also be imposed pursuant to
Appendices J, L, and M respectively, of the Agreement.
 
If ODJFS determines that an MCP has violated any of the requirements of sections
1903(m) or 1932 of the Social Security Act which are not specifically identified
within the CAS, the ODJFS may, pursuant to the provisions of OAC rule
5101:3-26-10(A): (1) notify the MCP's members that they may terminate from the
MCP without cause; and/or (2) suspend any further new member selections.
 



Appendix N Page 9
 
REQUESTS FOR RECONSIDERATIONS
 
Requests for reconsiderations of remedial action taken under the CAS shall be
submitted to ODJFS as follows:
 
• MCPs notified of ODJFS' imposition of remedial action taken under the CAS
(i.e., occurrences, points, fines, assignment reductions and selection freezes),
will have five (5) working days from the date of receipt to request
reconsideration, although ODJFS will impose selection freezes based on an access
to care concern concurrent with initiating notification to the MCP. (All
notifications of the imposition of a fine or a freeze will be made via certified
or overnight mail to the identified MCP Contact.) Any information that the MCP
would like reviewed as part of the reconsideration request must be submitted at
the time of submission of the reconsideration request, unless ODJFS extends the
timeframe in writing.
 
• All requests for reconsideration must be submitted by either facsimile
transmission or overnight mail to the Chief, Bureau of Managed Health Care, and
received by ODJFS by the fifth business day after receipt of notification of the
imposition of the remedial action by ODJFS.
 
The MCP will be responsible for verifying timely receipt of all reconsideration
requests. All requests for reconsideration must explain in detail why the
specified remedial action should not be imposed. The MCP's justification for
reconsideration will be limited to a review of the written material submitted by
the MCP. The Bureau Chief will review all correspondence and materials related
to the violation in question in making the final reconsideration decision.
 
• Final decisions or requests for additional information will be made by ODJFS
within five (5) business days of receipt of the request for reconsideration.
 
If additional information is requested by ODJFS, a final reconsideration
decision will be made within three (3) business days of the due date for the
submission. Should ODJFS require additional time in rendering the final
reconsideration decision, the MCP will be notified of such in writing.
 
If a reconsideration request is decided, in whole or in part, in favor of the
MCP, both the penalty and the points associated with the incident, will be
rescinded or reduced, in the sole discretion of ODJFS. The MCP may still be
required to submit a CAP if ODJFS, in its sole discretion, believes that a CAP
is still warranted under the circumstances.
 



Appendix N
Page 10
 
POINT COMPLIANCE SYSTEM - POINT VALUES
 
OCCURRENCES: Failures to meet program requirements, including but not limited
to, noncompliance with administrative requirements, as determined by ODJFS.
Examples include, but are not limited to, the following:
 
• Unapproved use of marketing/member materials.
• Failure to attend ODJFS-required meetings or training sessions.
• Failure to maintain ODJFS-required documentation.
• Use ofunapproved subcontracting providers where prior approval is required by
ODJFS.
• Use of unapprovable subcontractors (e.g., not in good standing with Medicaid
and/or Medicare programs, provider listed in directory but no current contract,
etc.) where prior-approval is not required by ODJFS.
• Failure to provide timely notification to members, as required by ODJFS (e.g.,
notice of PCP or hospital termination from provider panel).
• Participation in a prohibited or unapproved marketing activity.
• Second failure to meet the monthly call-center requirements for either the
member services or 24-hour call-in system lines.
• Failure to submit and/or comply with a Corrective Action Plan (CAP) requested
by ODJFS as the result of an occurrence, or when no occurrence was designated
for the precipitating violation of OAC rules or provider agreement
• Failure to comply with the physician incentive plan requirements, except for
noncompliance where member rights are violated (i.e., failure to complete
required patient satisfaction surveys or to provide members with requested
physician incentive information) or where false, misleading or inaccurate
information is provided to ODJFS.



Appendix N
Page 11
 
5 POINTS: Failures to meet program requirements, including but not limited to,
actions which could impair the member's ability to access information regarding
services in a timely manner or which could impair a consumer's or member's
rights, as determined by ODJFS. Examples include, but are not limited to, the
following:
 
• Violations which result in selection or termination counter to the recipient's
preference (e.g., a recipient makes a selection decision based on inaccurate
provider panel information from the MCP).
 
• Any violation of a member's rights.
• Failure to provide member materials to new members in a timely manner.
• Failure to comply with appeal, grievance, or state hearing requirements,
including timely submission to ODJFS.
• Failure to staff 24-hour call-in system with appropriate trained medical
personnel.
• Third failure to meet the monthly call-center requirements for either the
member services or the 24-hour call-in system lines.
• Failure to submit and/or comply with a CAP as a result of a 5-point violation.
• Failure to meet the prompt payment requirements (first violation).
• Provision of false, inaccurate or materially misleading information to health
care providers, the MCP's members, or any eligible individuals.
• Failure to submit a required monthly CAMS file (as specified in Appendix L of
the Agreement) by the end of the month the submission was required.
• Failure to submit a required monthly Members' Designated PCP file (as
specified in Appendix L of the Agreement) by the end of the month the submission
was required.



Appendix N Page 12
 
10 POINTS: Failures to meet program requirements, including but not limited to,
actions which could affect the ability of the MCP to deliver or the consumer to
access covered services as determined by ODJFS. Examples include, but are not
limited to:
 
• Failure to meet any of the provider panel requirements as specified in
Appendix H of the Agreement.
• Discrimination among members on the basis of their health status or need for
health care services (this includes any practice that would reasonably be
expected to encourage termination or discourage selection by individuals whose
medical condition indicates probable need for substantial future medical
services).
• Failure to assist a member in accessing needed services in a timely manner
after request from the member.
• Failure to process prior authorization requests within prescribed time frame.
• Failure to remit any ODJFS-required payments within the specified time frame.
• Failure to meet the electronic claims adjudication requirements.
• Failure to submit and/or comply with a CAP as a result of a 10-point
violation.
• Failure to meet the prompt payment requirements (second and subsequent
violations).
• Fourth and any subsequent failure to meet the monthly call-center requirements
for either the member services or the 24-hour call-in system lines.
• Failure to provide ODJFS with a required submission after ODJFS has notified
the MCP that the prescribed deadline for that submission has passed.
• Failure to submit a required monthly appeal or grievance file (as specified in
Appendix L of the Agreement) by the end of the month the submission was
required.
• Misrepresentation or falsification of information that the MCP furnishes to
the ODJFS or to the Centers for Medicare and Medicaid Services.



APPENDIX 0
 
PAY-FOR-PERFORMANCE (P4P) ABD ELIGIBLE POPULATION
 
This Appendix establishes a Pay-for-performance (P4P) incentive system for
managed care plans (MCPs) to improve performance in specific areas important to
the Medicaid MCP members. P4P includes the at-risk amount included with the
monthly premium payments (see Appendix F, Rate Chart), and possible additional
monetary rewards up to $250,000.
 
To qualify for consideration of any P4P, MCPs must meet minimum performance
standards established in Appendix M, Performance Evaluation on selected
measures, and achieve P4P standards established for selected Clinical
Performance Measures, as set forth herein below. For qualifying MCPs, higher
performance standards for three measures must be reached to be awarded a portion
of the at-risk amount and any additional P4P (see Sections 1). An excellent and
superior standard is set in this Appendix for each of the three measures.
Qualifying MCPs will be awarded a portion of the at-risk amount for each
excellent standard met. If an MCP meets all three excellent and superior
standards, they may be awarded additional P4P (see Section 2).
 
ODJFS will use the first calendar year of an MCP's ABD managed care program
membership as the baseline year (i.e., CY2007). The baseline year will be used
to determine performance standards and targets; baseline data may come from a
combination ofFFS claims data and MCP encounter data. As many of the performance
measures used in the determination of P4P require two calendar years of baseline
data, the additional calendar year (i.e., the calendar year prior to the first
calendar year of ABD managed care program membership, i.e., CY2006) data will
come from FFS claims.
 
An MCP's second calendar year of ABD managed care program membership (i.e.,
CY2008) will be the initial report period of evaluation for performance measures
that require one calendar year of baseline data (i.e., CY2007), and for
performance measures that require two calendar years of baseline data (i.e.,
CY2006 and CY2007). CY2008 will be the initial report period upon which
compliance with the performance standards will be determined. SFY2009 will
become the first year, an MCP's performance level for P4P can be determined.


1. SFY 2009 P4P
l.a. Qualifying Performance Levels
 
To qualify for consideration of the SFY 2009 P4P, an MCP's performance level
must:
 
1) Meet the minimum performance standards set in Appendix M, Performance
Evaluation, for the measures listed below; and
 
2) Meet the P4P standards established for the Clinical Performance Measures
below.
 



Appendix 0 Page 2
 
• A detailed description of the methodologies for each measure can be found on
the BMHC page of the ODJFS website.
 
Measures for which the minimum performance standard for SFY 2009 established in
Appendix M, Performance Evaluation, must be met to qualify for consideration of
incentives are as follows:


1. PCP Turnover (Appendix M, Section 2.a.)
Report Period: CY 2008
2. Adults' Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)
Report Period: CY 2008
3. Satisfaction with MCP Customer Service (Appendix M, Section 3.)
Report Period: The most recent consumer satisfaction survey completed prior to
the end of the SFY 2009 contract period.
 
For each clinical performance measure listed below, the MCP must meet the P4P
standard to be considered for SFY 2009 P4P. The MCP meets the P4P standard if
one of two criteria is met. The P4P standard is a performance level of either:
 
1) The minimum performance standard established in Appendix M, Performance
Evaluation, for five of eight clinical performance measures listed below; or
 
2) The Medicaid benchmarks for five of eight clinical performance measures
listed below. The Medicaid benchmarks are subject to change based on the
revision or update of applicable national standards, methods or benchmarks.
 
Clinical Performance Measure Medicaid Benchmark
 
1. CHF: ACE Inhibitor/Angiotensin Receptor B locker TBD
2. CAD: Beta-Blocker Treatment after Heart Attack (AMI -related TBD admission)
3. CAD: Cholesterol Management for Patients with Cardiovascular TBD
Conditions/LDL-C screening performed
4. Hypertension: Inpatient Hospital Discharge Rate TBD
5. Diabetes: Comprehensive Diabetes Care (CDC)/Eye exam TBD
6. COPD: Inpatient Hospital Discharge Rate TBD
7. Asthma: Use of Appropriate Medications for People with Asthma TBD
8. Mental Health: Follow-up After Hospitalization for Mental Illness TBD
 



Appendix 0
Page 3
 
l.b. Excellent and Superior Performance Levels
 
For qualifying MCPs as determined by Section 1 .a.. herein, performance will be
evaluated on the measures below to determine the status of the at-risk amount or
any additional P4P that may be awarded. Excellent and Superior standards are set
for the three measures described below. The standards are subject to change
based on the revision or update of applicable national standards, methods or
benchmarks.
 
A brief description of these measures is provided in Appendix M, Performance
Evaluation. A detailed description of the methodologies for each measure can be
found on the BMHC page of the ODJFS website.


1. Case Management of Members (Appendix M, Section l.b.i) Report


Period: April - June 2008
Excellent Standard: TBD
Superior Standard: TBD


2. Comprehensive Diabetes Care (CDC)/Eye exam (Appendix M, Section l.c.xiv.)
Report Period: CY 2008
Excellent Standard: TBD
Superior Standard: TBD
 
3. Adults' Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)


Report Period: CY 2008
Excellent Standard: TBD
Superior Standard: TBD
 
1.c. Determining SFY 2009 P4P
 
MCP's reaching the minimum performance standards described in Section l.a.
herein, will be considered for P4P including retention of the at-risk amount and
any additional P4P. For each Excellent standard established in Section l.b.
herein, that an MCP meets, one-third of the at-risk amount may be retained. For
MCPs meeting all of the Excellent and Superior standards established in Section
l.b. herein, additional P4P may be awarded as determined by ODJFS. For MCPs
receiving additional P4P, the amount in the P4P fund (see section 2.) will be
divided equally, up to the maximum amount, among all MCPs'ABD and/or CFC
programs receiving additional P4P. The maximum amount to be awarded to a single
plan in P4P additional to the at
 
Appendix 0
Page 4
 
risk amount is $250,000 per contract year. An MCP may receive up to $500,000
should both of the MCP's ABD and CFC programs achieve the Superior Performance
Levels.


2. NOTES
2.a. Initiation of the P4P System
 
For MCPs in their first twenty-four (24) months of Ohio Medicaid ABD Managed
Care Program participation, the status of the at-risk amount will not be
determined because compliance with many of the standards in the ABD program
cannot be determined in an MCP's first two contract years (see Appendix F., Rate
Chart). In addition, MCPs in their first two (2) contract years in the ABD
program are not eligible for the additional P4P amount awarded for superior
performance.
 
Starting with the twenty-fifth (25* ) month of participation in the ABD program,
the MCP's at-risk amount will be included in the P4P system. The determination
of the status of this at-risk amount will occur after two (2) calendar years of
ABD membership as compliance with many performance standards requires two (2)
calendar years to determine. Because of this requirement, the number of months
of at-risk dollars to be included in an MCP's first at-risk status determination
may vary depending on when an MCP starts with the ABD program relative to the
calendar year.
 
2.b. Determination of at-risk amounts and additional P4P payments
 
For MCPs that have participated in the Ohio Medicaid ABD Managed Care Program
long enough to calculate performance levels for all of the performance measures
included in the P4P system, determination of the status of an MCP's at-risk
amount will occur within six (6) months of the end of the contract period.
Determination of additional P4P payments will be made at the same time the
status of an MCP's at-risk amount is determined.
 
2.c. Statewide P4P system
 
All MCPs will be included in a statewide P4P system for the ABD program. The
at-risk amount will be determined using a statewide result for all regions in
which an MCP serves ABD membership.
 
2.d. Contract Termination, Nonrenewals, or Denials
 
Upon termination, nonrenewal or denial of an MCP contract, the at-risk amount
paid to the MCP under the current provider agreement will be returned to ODJFS
in accordance with Appendix P., Terminations/Nonrenewals/Amendments, of the
provider agreement.
 
Additionally, in accordance with Article XI of the provider agreement, the
return of the at-risk amount paid to the MCP under the current provider
agreement will be a condition necessary for ODJFS' approval of a provider
agreement assignment.
 

Appendix 0
Page 5
 
2.e. Report Periods
 
The report period used in determining the MCP's performance levels varies for
each measure depending on the frequency of the report and the data source.
Unless otherwise noted, the most recent report or study finalized prior to the
end of the contract period will be used in determining the MCP's overall
performance level for that contract period.
 



APPENDIX P
 
MCPTERMINATIONS/NONRENEWALS/AMENDMENTS ABD ELIGIBLE POPULATION
 
Upon termination either by the MCP or ODJFS, nonrenewal or denial of an MCP's
provider agreement, all previously collected refundable monetary sanctions will
be retained by ODJFS.
 
MCP-INITIATEDTERMINATIONS/NONRENEWALS
 
If an MCP provides notice of the termination/nonrenewal of their provider
agreement to ODJFS, pursuant to Article VIII of the agreement, the MCP will be
required to submit a refundable monetary assurance. This monetary assurance will
be held by ODJFS until such time that the MCP has submitted all outstanding
monies owed and reports, including, but not limited to, grievance, appeal,
encounter and cost report data related to time periods through the final date of
service under the MCP's provider agreement. The monetary assurance must be in an
amount of either $50,000 or 5 % of the capitation amount paid by ODJFS in the
month the termination/nonrenewal notice is issued, whichever is greater.
 
The MCP must also return to ODJFS the at-risk amount paid to the MCP under the
current provider agreement. The amount to be returned will be based on actual
MCP membership for preceding months and estimated MCP membership through the end
date of the contract. MCP membership for each month between the month the
ten-ninatioi-i/noni-enewal is issued and the end date of the provider agreement
will be estimated as the MCP membership for the month the termination/nonrenewal
is issued. Any over payment will be determined by comparing actual to estimated
MCP membership and will be returned to the MCP following the end date of the
provider agreement.
 
The MCP must remit the monetary assurance and the at-risk amount in the
specified amounts via separate electronic fund transfers (EFT) payable to
Treasurer of State, State of Ohio (ODJFS). The MCP should contact their Contract
Administrator to verify the correct amounts required for the monetary assurance
and the at-risk amount and obtain an invoice number prior to submitting the
monetary assurance and the at-risk amount. Information from the invoices must be
included with each EFT to ensure monies are deposited in the appropriate ODJFS
Fund account. In addition, the MCP must send copies of the EFT bank
confirmations and copies of the invoices to their Contract Administrator.
 
If the monetary assurance and the at-risk amount are not received as specified
above, ODJFS will withhold the MCP's next month's capitation payment until such
time that ODJFS receives documentation that the monetary assurance and the
at-risk amount are received by the Treasurer of State. If within one year of the
date of issuance of the invoice, an MCP does not submit all outstanding monies
owed and required submissions, including, but not limited to, grievance, appeal,
encounter and cost report data related to time periods through the final date of
service under the MCP's provider agreement, the monetary assurance will not be
refunded to the MCP.
 
Appendix P
Page 2
 
ODJFS-INITIATED TERMINATIONS
 
If ODJFS initiates the proposed termination, nonrenewal or amendment of an MCP's
provider agreement pursuant to OAC rule 5101:3-26-10 and the MCP appeals that
proposed action, the MCP's provider agreement will be extended through the
duration of the appeals process.
 
During this time, the MCP will continue to accrue points and be assessed
penalties for each subsequent compliance assessment occurrence/violation under
Appendix N of the provider agreement. If the MCP exceeds 69 points, each
subsequent point accrual will result in a $15,000 nonrefundable fine.
 
Pursuant to OAC rule 5101:3-26-10(H), if ODJFS has proposed the termination,
nonrenewal, denial or amendment of a provider agreement, ODJFS may notify the
MCP's members of this proposed action and inform the members of their right to
immediately terminate their membership with that MCP without cause. IfODJFS has
proposed the termination, nonrenewal, denial or amendment of a provider
agreement and access to medically-necessary covered services is jeopardized,
ODJFS may propose to terminate the membership of all of the MCP's members. The
appeal process for reconsideration of either of these proposed actions is as
follows:
 
• All notifications of such a proposed MCP membership termination will be made
by ODJFS via certified or overnight mail to the identified MCP Contact.
 
• MCPs notified by ODJFS of such a proposed MCP membership termination will have
three working days from the date of receipt to request reconsideration.
 
• All reconsideration requests must be submitted by either facsimile
transmission or overnight mail to the Deputy Director, Office of Ohio Health
Plans, and received by 3PM Eastern Time (ET) on the third working day following
receipt of the ODJFS notification of termination. The address and fax number to
be used in making these requests will be specified in the ODJFS notification of
termination document.
 
• The MCP will be responsible for verifying timely receipt of all
reconsideration requests. All requests must explain in detail why the proposed
MCP membership termination is not justified. The MCP's justification for
reconsideration will be limited to a review of the written material submitted by
the MCP.
 
• A final decision or request for additional information will be made by the
Deputy Director within three working days of receipt of the request for
reconsideration. Should the Deputy Director require additional time in rendering
the final reconsideration decision, the MCP will be notified of such in writing.
 
• The proposed MCP membership termination will not occur while an appeal is
under review and pending the Deputy Director's decision. If the Deputy Director
denies the appeal, the MCP membership termination will proceed at the first
possible effective date. The date may be retroactive if the ODJFS determines
that it would be in the best interest of the members.